                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 1 of 122



                                        1   ROBERT C. SCHUBERT (No. 62684)
                                            (rschubert@sjk.law)
                                        2
                                            DUSTIN L. SCHUBERT (No. 254876)
                                        3   (dschubert@sjk.law)
                                            NOAH M. SCHUBERT (No. 278696)
                                        4   (nschubert@sjk.law)
                                        5   KATHRYN Y. MCCAULEY(No. 265803)
                                            (kmccauley@sjk.law)
                                        6   SCHUBERT JONCKHEER & KOLBE LLP
                                            Three Embarcadero Center, Suite 1650
                                        7   San Francisco, California 94111
                                        8   Telephone:     (415) 788-4220
                                            Facsimile:     (415) 788-0161
                                        9
                                            Attorneys for Plaintiffs and the Putative Classes
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
                                                                        UNITED STATES DISTRICT COURT
           (415) 788-4220




                                       12
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                       13
                                                                     SAN FRANCISCO / OAKLAND DIVISION
                                       14
                                       15     RICHARD DELUCA, ANTONIUS TRAN,                    Case No.
                                              RICHARD WAGNER, JEDEDIAH
                                       16     CLAWSON, LONNIE BIRCHFIELD,                       CLASS ACTION COMPLAINT
                                              JONATHAN POOL, SUZANNE HAKES,
                                       17
                                              BRAD RAMAEKERS, PAUL MCPHIE,
                                       18     ANGELO MARKATOS, DOMENICO                         DEMAND FOR JURY TRIAL
                                              COLABRARO, KIRK ARELLANO, SARAH
                                       19     KESSLER, ADOLFO MUCCILLO, CURTIS
                                       20     HUSTON, NEIL DIBIASE, DOUG
                                              PHILLIPS, MARK BEATY, KENNETH
                                       21     HULME, KIMBERLY HULME, and JAY
                                              VILHAUER, individually and on behalf of all
                                       22
                                              others similarly situated,
                                       23
                                                                      Plaintiff,
                                       24
                                                              v.
                                       25
                                       26     TOYOTA MOTOR SALES, U.S.A., Inc.

                                       27                             Defendant.
                                       28


                                            CLASS ACTION COMPLAINT
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 2 of 122



                                        1           Upon personal knowledge as to their own acts, and based upon their investigation, the
                                        2   investigation of counsel, and information and belief as to all other matters, Plaintiffs Richard
                                        3   DeLuca, Antonius Tran, Richard Wagner, Jedediah Clawson, Lonnie Birchfield, Jonathan Pool,
                                        4   Suzanne Hakes, Brad Ramaekers, Paul McPhie, Angelo Markatos, Domenico Colabraro, Kirk
                                        5   Arellano, Sarah Kessler, Adolfo Muccillo, Curtis Huston, Neil DiBiase, Doug Phillips, Mark Beaty,
                                        6   Ken Hulme, Kimberly Hulme, and Jay Vilhauer (together, “Plaintiffs”), on behalf of themselves
                                        7   and all others similarly situated, allege as follows:
                                        8                                             INTRODUCTION
                                        9           1.      This is a class action brought on behalf of purchasers and lessees of 2019 Toyota
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   RAV4 Hybrid vehicles and 2020 Toyota RAV4 Hybrid vehicles (the “RAV4s”).
      San Francisco, CA 94111




                                       11           2.      Defendant Toyota Motor Sales, U.S.A., Inc. (“Toyota”) is a manufacturer and
           (415) 788-4220




                                       12   distributor of new motor vehicles. Toyota markets and advertises the RAV4s, oversees Toyota

                                       13   dealers, and develops the company’s nationwide marketing and informational materials.

                                       14           3.      As alleged herein, Toyota advertises and represents in its promotional materials,

                                       15   specifications, and owner’s manual that the RAV4’s fuel tank capacity is 14.5 gallons. Toyota

                                       16   further represents and warrants that the RAV4s’ total mileage range is 580 miles. However,

                                       17   Toyota failed to disclose that, in fact, the RAV4s will not accept a full tank of fuel. News reports,

                                       18   customer complaints, and Toyota’s own statements indicate that the RAV4s’ fuel tank shape

                                       19   prevents a full fuel tank refill by up to several gallons. As a result, the RAV4s fail to meet Toyota’s

                                       20   mileage range specifications. Despite this widespread defect, Toyota has not announced a recall of

                                       21   the RAV4 vehicles and continues to sell them to the public.

                                       22           4.      In deciding to purchase or lease their RAV4s, Plaintiffs believed and relied on

                                       23   statements made by Toyota regarding the RAV4s’ fuel tank capacity. However, Plaintiffs’ vehicles

                                       24   will not accept full tanks of fuel, even when the fuel gauge indicates that the tank is nearly empty.

                                       25   Furthermore, according to the calculations provided by Plaintiffs’ vehicles, the vehicles’ mileage

                                       26   range on a full tank of fuel is approximately 330-480 miles, at least 100 miles fewer than the

                                       27   estimated 580 mileage range advertised by Toyota.

                                       28


                                            CLASS ACTION COMPLAINT                            1
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 3 of 122



                                        1          5.      Plaintiffs and the Classes (as defined below) have suffered diminished market value

                                        2   of their RAV4 vehicles as a direct result of Toyota withholding material information and/or making

                                        3   misleading statements regarding the RAV4’s fuel tank capacity and mileage range. Plaintiffs herein

                                        4   seek relief under the laws of California, Florida, Iowa, Idaho, Michigan, Missouri, Nebraska,

                                        5   Nevada, New Hampshire, New Jersey, New York, Ohio, Oregon, Pennsylvania, Texas, Virginia,

                                        6   and Washington.

                                        7                                                PARTIES
                                        8          6.      Plaintiff Richard DeLuca is a citizen of California. Plaintiff DeLuca purchased a

                                        9   2019 Toyota RAV4 Hybrid on September 27, 2019 from Longo Toyota located at 3534 N. Peck
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Road, El Monte, California 91731. In deciding to purchase his RAV4 vehicle, Plaintiff DeLuca
      San Francisco, CA 94111




                                       11   believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons
           (415) 788-4220




                                       12   and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway

                                       13   driving, for a combined 40 MPG rating. These MPG representations were prominently listed on

                                       14   the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which

                                       15   Plaintiff DeLuca viewed and relied upon prior to purchasing the vehicle. Based on these

                                       16   representations by Toyota, Plaintiff DeLuca believed and relied upon the calculation that the

                                       17   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                       18   material to Plaintiff DeLuca. Shortly after purchasing his RAV4, Plaintiff DeLuca discovered that

                                       19   the vehicle will only accept approximately 9-10 gallons of fuel when the tank is nearly empty, far

                                       20   less than the advertised 14.5 gallon tank should accept. As a result, Plaintiff DeLuca’s mileage

                                       21   range is significantly less than 580 miles. When Plaintiff DeLuca attempted to slowly fill his fuel

                                       22   tank to reach the advertised 14.5 gallon capacity, the fuel spilled over and splashed back, creating

                                       23   serious environmental and safety hazards. Plaintiff DeLuca reported his fuel tank issue to Toyota

                                       24   on December 23, 2019. Toyota has not offered to repair or replace Plaintiff DeLuca’s RAV4, or

                                       25   otherwise offered any refund or other remedy.

                                       26          7.      Plaintiff Antonius Tran is a citizen Florida. Plaintiff Tran purchased a 2020 Toyota

                                       27   RAV4 Hybrid on January 25, 2020 from Wesley Chapel Toyota located at 5300 Eagleston Blvd.,

                                       28   Wesley Chapel, Florida 33544. In deciding to purchase his RAV4 vehicle, Plaintiff Tran believed


                                            CLASS ACTION COMPLAINT                          2
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 4 of 122



                                        1   and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that

                                        2   the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a

                                        3   combined 40 MPG rating. These MPG representations were prominently listed on the RAV4’s

                                        4   “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff Tran

                                        5   viewed and relied upon prior to purchasing the vehicle. Based on these representations by Toyota,

                                        6   Plaintiff Tran believed and relied upon the calculation that the RAV4’s mileage range was

                                        7   approximately 580 miles. These statements and representations were material to Plaintiff Tran.

                                        8   Shortly after purchasing his RAV4, Plaintiff Tran discovered that the vehicle will only accept

                                        9   approximately 11 gallons of fuel when the tank is nearly empty, far less than the advertised 14.5
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   gallon tank should accept. As a result, Plaintiff Trans’s mileage range is approximately 450 miles—
      San Francisco, CA 94111




                                       11   significantly less than 580 miles, as advertised. Plaintiff Tran reported his fuel tank issue to Wesley
           (415) 788-4220




                                       12   Chapel Toyota on January 26, 2020. Toyota has not offered to repair or replace Plaintiff Tran’s

                                       13   RAV4, or otherwise offered any refund or other remedy.

                                       14          8.      Plaintiff Richard Wagner is a citizen of Iowa. Plaintiff Wagner leased a 2019 Toyota

                                       15   RAV4 Hybrid on April 22, 2019 from Toyota of Iowa City located at 1445 Highway 1 West, Iowa

                                       16   City, Iowa 52246. In deciding to lease his RAV4 vehicle, Plaintiff Wagner believed and relied upon

                                       17   Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the RAV4’s

                                       18   mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a combined 40

                                       19   MPG rating. These MPG representations were prominently listed on the RAV4’s “Monroney”

                                       20   sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff Wagner viewed and

                                       21   relied upon prior to leasing the vehicle. Based on these representations by Toyota, Plaintiff Wagner

                                       22   believed and relied upon the calculation that the RAV4’s mileage range was approximately 580

                                       23   miles. These statements and representations were material to Plaintiff Wagner. Shortly after

                                       24   leasing his RAV4, Plaintiff Wagner discovered that the vehicle will only accept approximately 10.7

                                       25   gallons of fuel when the tank is nearly empty, far less than the advertised 14.5 gallon tank should

                                       26   accept. As a result, Plaintiff Wagner’s mileage range is approximately 350-425 miles—significantly

                                       27   less than 580 miles, as advertised. Plaintiff Wagner reported his fuel tank issue to Toyota on

                                       28


                                            CLASS ACTION COMPLAINT                          3
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 5 of 122



                                        1   December 18, 2019. Toyota has not offered to repair or replace Plaintiff Wagner’s RAV4, or

                                        2   otherwise offered any refund or other remedy.

                                        3            9.    Plaintiff Jedediah Clawson is a citizen of Idaho. Plaintiff Clawson purchased a 2019

                                        4   Toyota RAV4 Hybrid on May 29, 2019 from Peterson Toyota located at 9101 W. Fairview Ave.,

                                        5   Boise, Idaho 83704. In deciding to purchase his RAV4 vehicle, Plaintiff Clawson believed and

                                        6   relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the

                                        7   RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a

                                        8   combined 40 MPG rating. These MPG representations were prominently listed on the RAV4’s

                                        9   “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Clawson viewed and relied upon prior to purchasing the vehicle. Based on these representations by
      San Francisco, CA 94111




                                       11   Toyota, Plaintiff Clawson believed and relied upon the calculation that the RAV4’s mileage range
           (415) 788-4220




                                       12   was approximately 580 miles. These statements and representations were material to Plaintiff

                                       13   Clawson. Shortly after purchasing his RAV4, Plaintiff Clawson discovered that the vehicle will not

                                       14   accept a full tank of fuel. As a result, Plaintiff Clawson’s mileage range is significantly less than 580

                                       15   miles.

                                       16            10.   Plaintiff Lonnie Birchfield is a citizen of Michigan. Plaintiff Birchfield purchased a

                                       17   2019 Toyota RAV4 Hybrid on January 24, 2020 from Fox Toyota located at 773 South Rochester

                                       18   Road, Rochester Hills, Michigan 48307. In deciding to purchase his RAV4 vehicle, Plaintiff

                                       19   Birchfield believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was

                                       20   14.5 gallons and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for

                                       21   highway driving, for a combined 40 MPG rating. These MPG representations were prominently

                                       22   listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s

                                       23   window—which Plaintiff Birchfield viewed and relied upon prior to purchasing the vehicle. In

                                       24   addition, a sales representative at Fox Toyota informed Plaintiff Birchfield that the RAV4’s

                                       25   mileage range was 580 miles. The RAV4’s advertised mileage range was the most important factor

                                       26   in Plaintiff Birchfield’s decision to purchase the RAV4. Plaintiff Birchfield believed and relied upon

                                       27   Toyota’s statements that RAV4’s mileage range was approximately 580 miles. These statements

                                       28   and representations were material to Plaintiff Birchfield. Shortly after purchasing his RAV4,


                                            CLASS ACTION COMPLAINT                           4
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 6 of 122



                                        1   Plaintiff Birchfield discovered that the vehicle will only accept approximately 8 gallons of fuel when

                                        2   the tank is approximately one-quarter full, far less than the advertised 14.5 gallon tank should

                                        3   accept. As a result, Plaintiff Birchfield’s mileage range is approximately 385 miles—significantly

                                        4   less than the 580 mileage range advertised by Toyota. Plaintiff Birchfield reported his fuel tank

                                        5   issue to Toyota on February 10, 2019. Toyota has not offered to repair or replace Plaintiff

                                        6   Birchfield’s RAV4, or otherwise offered any refund or other remedy.

                                        7          11.     Plaintiff Jonathan Pool is a citizen of Missouri. Plaintiff Pool purchased a 2019

                                        8   Toyota RAV4 Hybrid on September 14, 2019 from Weiss Toyota located at 11771 Tesson Ferry

                                        9   Road, St. Louis, Missouri 63128. In deciding to purchase his RAV4 vehicle, Plaintiff Pool believed
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that
      San Francisco, CA 94111




                                       11   the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a
           (415) 788-4220




                                       12   combined 40 MPG rating. These MPG representations were prominently listed on the RAV4’s

                                       13   “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff Pool

                                       14   viewed and relied upon prior to purchasing the vehicle. The RAV4’s 580 mileage range was the

                                       15   most important factor in Plaintiff Pool’s decision to purchase the RAV4. Based on Toyota’s

                                       16   representations, Plaintiff Pool believed and relied upon the calculation that the RAV4’s mileage

                                       17   range was approximately 580 miles. These statements and representations were material to

                                       18   Plaintiff Pool. Shortly after purchasing his RAV4, Plaintiff Pool discovered that the vehicle will

                                       19   only accept approximately 10 gallons of fuel when the tank is nearly at empty, far less than the

                                       20   advertised 14.5 gallon tank should accept. As a result, Plaintiff Pool’s mileage range is

                                       21   approximately 420 miles—significantly less than the 580 mileage range advertised by Toyota.

                                       22   Plaintiff Pool reported his fuel tank issue to Toyota in or about the fall of 2019. Toyota has not

                                       23   offered to repair or replace Plaintiff Pool’s RAV4, or otherwise offered any refund or other remedy.

                                       24          12.     Plaintiff Suzanne Hakes is a citizen of North Carolina. Plaintiff Hakes purchased a

                                       25   2019 Toyota RAV4 Hybrid in Raleigh, North Carolina. In deciding to purchase her RAV4 vehicle,

                                       26   Plaintiff Hakes believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity

                                       27   was 14.5 gallons and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG

                                       28   for highway driving, for a combined 40 MPG rating. These MPG representations were prominently


                                            CLASS ACTION COMPLAINT                          5
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 7 of 122



                                        1   listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s

                                        2   window—which Plaintiff Hakes viewed and relied upon prior to purchasing the vehicle. Based on

                                        3   these representations by Toyota, Plaintiff Hakes believed and relied upon the calculation that the

                                        4   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                        5   material to Plaintiff Hakes and an important factor in her decision to purchase the RAV4. Shortly

                                        6   after purchasing her RAV4, Plaintiff Hakes discovered that the vehicle will not accept a full tank of

                                        7   fuel. As a result, Plaintiff Hakes’s mileage range is significantly less than 580 miles.

                                        8          13.     Plaintiff Brad Ramaekers is a citizen of Nebraska. Plaintiff Ramaekers purchased a

                                        9   Toyota RAV4 Hybrid in or about the spring of 2019. In deciding to purchase his RAV4 vehicle,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Plaintiff Ramaekers believed and relied upon Toyota’s statements that the RAV4’s fuel tank
      San Francisco, CA 94111




                                       11   capacity was 14.5 gallons and that the RAV4’s mileage estimate was 41 MPG for city driving and 38
           (415) 788-4220




                                       12   MPG for highway driving, for a combined 40 MPG rating. These MPG representations were

                                       13   prominently listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the

                                       14   RAV4’s window—which Plaintiff Ramaekers viewed and relied upon prior to purchasing the

                                       15   vehicle. Based on these representations by Toyota, Plaintiff Ramaekers believed and relied upon

                                       16   the calculation that the RAV4’s mileage range was approximately 580 miles. These statements and

                                       17   representations were material to Plaintiff Ramaekers. Shortly after purchasing his RAV4, Plaintiff

                                       18   Ramaekers discovered that the vehicle not accept a full tank of fuel. As a result, Plaintiff

                                       19   Ramaekers’s mileage range is approximately 400 miles—significantly less than 580 miles range

                                       20   advertised by Toyota. Plaintiff Ramaekers reported his fuel tank issue to Toyota. Toyota has not

                                       21   offered to repair or replace Plaintiff Ramaekers’s RAV4, or otherwise offered any refund or other

                                       22   remedy.

                                       23          14.     Plaintiff Paul McPhie is a citizen of New Hampshire. Plaintiff McPhie purchased a

                                       24   2019 Toyota RAV4 Hybrid on May 9, 2019 from Toyota Volvo of Keene located at 591 Monadnock

                                       25   Highway, East Swanzey, New Hampshire 03446. In deciding to purchase his RAV4 vehicle,

                                       26   Plaintiff McPhie believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity

                                       27   was 14.5 gallons and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG

                                       28   for highway driving, for a combined 40 MPG rating. These MPG representations were prominently


                                            CLASS ACTION COMPLAINT                           6
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 8 of 122



                                        1   listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s

                                        2   window—which Plaintiff McPhie viewed and relied upon prior to purchasing the vehicle. Based on

                                        3   these representations by Toyota, Plaintiff McPhie believed and relied upon the calculation that the

                                        4   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                        5   material to Plaintiff McPhie. Shortly after purchasing his RAV4, Plaintiff McPhie discovered that

                                        6   the vehicle will only accept approximately 10 gallons of fuel when the tank is nearly empty, far less

                                        7   than the advertised 14.5 gallon tank should accept. As a result, Plaintiff McPhie’s mileage range is

                                        8   approximately 430 miles—significantly less than the 580 miles advertised by Toyota. Plaintiff

                                        9   McPhie reported his fuel tank issue to Toyota, as well as to his Toyota service provider, Fenton
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Family Dealerships located at 591 Monadnock Highway Route 12, East Swanzey, New Hampshire
      San Francisco, CA 94111




                                       11   03446. On September 27, 2019, Fenton Family Dealership informed Plaintiff McPhie via service
           (415) 788-4220




                                       12   invoice that “Toyota is aware of the issue and has a remedy under development.” Toyota has not

                                       13   offered to repair or replace Plaintiff McPhie’s RAV4, or otherwise offered any refund or other

                                       14   remedy.

                                       15          15.     Plaintiff Angelo Markatos is a citizen of New Jersey. Plaintiff Markatos purchased a

                                       16   2019 Toyota RAV4 Hybrid on April 30, 2019 from Shore Toyota located at 4236 Black Horse Pike,

                                       17   Mays Landing, New Jersey 08330. In deciding to purchase his RAV4 vehicle, Plaintiff Markatos

                                       18   believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons

                                       19   and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway

                                       20   driving, for a combined 40 MPG rating. These MPG representations were prominently listed on

                                       21   the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which

                                       22   Plaintiff Markatos viewed and relied upon prior to purchasing the vehicle. Based on these

                                       23   representations by Toyota, Plaintiff Markatos believed and relied upon the calculation that the

                                       24   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                       25   material to Plaintiff Markatos. Shortly after purchasing his RAV4, Plaintiff Markatos discovered

                                       26   that the vehicle will only accept approximately 8 gallons of fuel when the tank is nearly empty, far

                                       27   less than the advertised 14.5 gallon tank should accept. As a result, Plaintiff Markatos’s mileage

                                       28   range is approximately 380 miles—significantly less than the 580 miles advertised by Toyota.


                                            CLASS ACTION COMPLAINT                          7
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 9 of 122



                                        1   Plaintiff Markatos reported his fuel tank issue to Toyota, as well as his to Toyota service provider,

                                        2   Gateway Toyota located at 395 Route 37 E, Toms River, New Jersey 08753. On December 6, 2019,

                                        3   Gateway Toyota informed Plaintiff Markatos via service invoice that “Toyota is aware of this

                                        4   concern. No repair available at this time.” Toyota has not offered to repair or replace Plaintiff

                                        5   Markatos’s RAV4, or otherwise offered any refund or other remedy.

                                        6           16.     Plaintiff Domenico Colabraro is a citizen of New Jersey. Plaintiff Colabraro

                                        7   purchased a 2019 Toyota RAV4 Hybrid on December 28, 2019 from DCH Freehold Toyota

                                        8   located at 4268 Route 9 South, Freehold, New Jersey 07728. In deciding to purchase his RAV4

                                        9   vehicle, Plaintiff Colabraro believed and relied upon Toyota’s statements that the RAV4’s fuel
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   tank capacity was 14.5 gallons and that the RAV4’s mileage estimate was 41 MPG for city driving
      San Francisco, CA 94111




                                       11   and 38 MPG for highway driving, for a combined 40 MPG rating. These MPG representations
           (415) 788-4220




                                       12   were prominently listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the

                                       13   RAV4’s window—which Plaintiff Colabraro viewed and relied upon prior to purchasing the

                                       14   vehicle. Based on these representations by Toyota, Plaintiff Colabraro believed and relied upon the

                                       15   calculation that the RAV4’s mileage range was approximately 580 miles. These statements and

                                       16   representations were material to Plaintiff Colabraro. Shortly after purchasing his RAV4, Plaintiff

                                       17   Colabraro discovered that the vehicle will not accept a full tank of fuel. As a result, Plaintiff

                                       18   Colabraro’s mileage range is approximately 440-480 miles, significantly less than 580 miles.

                                       19           17.     Plaintiff Kirk Arellano is a citizen of Nevada. Plaintiff Arellano purchased a 2019

                                       20   Toyota RAV4 Hybrid on May 3, 2019 from Dolan Toyota located at 2100 Kietzke Lane, Reno,

                                       21   Nevada 89502. In deciding to purchase his RAV4 vehicle, Plaintiff Arellano believed and relied

                                       22   upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the RAV4’s

                                       23   mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a combined 40

                                       24   MPG rating. These MPG representations were prominently listed on the RAV4’s “Monroney”

                                       25   sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff Arellano viewed

                                       26   and relied upon prior to purchasing the vehicle. Based on these representations by Toyota, Plaintiff

                                       27   Arellano believed and relied upon the calculation that the RAV4’s mileage range was

                                       28   approximately 580 miles. These statements and representations were material to Plaintiff Arellano.


                                            CLASS ACTION COMPLAINT                           8
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 10 of 122



                                        1   Shortly after purchasing his RAV4, Plaintiff Arellano discovered that the vehicle will only accept

                                        2   approximately 9 gallons of fuel when the tank is nearly empty, far less than the advertised 14.5

                                        3   gallon tank should accept. As a result, Plaintiff Arellano’s mileage range is approximately 350

                                        4   miles—significantly less than the 580 miles advertised by Toyota. Plaintiff Arellano reported his

                                        5   fuel tank issue to Toyota, as well as to his Toyota service provider, Dolan Toyota. On December 5,

                                        6   2019, Dolan Toyota informed Plaintiff Arellano via service invoice that “Issue is under

                                        7   investigation with Toyota no fix at this time.” Toyota has not offered to repair or replace Plaintiff

                                        8   Arellano’s RAV4, or otherwise offered any refund or other remedy.

                                        9          18.     Plaintiff Sarah Kessler is a citizen of New York. Plaintiff Kessler purchased a 2020
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Toyota RAV4 Hybrid in December 2019. In deciding to purchase her RAV4 vehicle, Plaintiff
      San Francisco, CA 94111




                                       11   Kessler believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5
           (415) 788-4220




                                       12   gallons and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for

                                       13   highway driving, for a combined 40 MPG rating. These MPG representations were prominently

                                       14   listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s

                                       15   window—which Plaintiff Kessler viewed and relied upon prior to purchasing the vehicle. Based on

                                       16   these representations by Toyota, Plaintiff Kessler believed and relied upon the calculation that the

                                       17   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                       18   material to Plaintiff Kessler. Shortly after purchasing her RAV4, Plaintiff Kessler discovered that

                                       19   the vehicle will only accept approximately 9-10 gallons of fuel when the tank is nearly empty, far

                                       20   less than the advertised 14.5 gallon tank should accept. As a result, Plaintiff Kessler’s mileage range

                                       21   is approximately 380 miles—significantly less than the 580 miles advertised by Toyota.

                                       22          19.     Plaintiff Adolfo Muccillo is a citizen of Ohio. Plaintiff Muccillo purchased a 2019

                                       23   Toyota RAV4 Hybrid on April 17, 2019 from Kings Toyota located at 4700 Fields Ertel Road,

                                       24   Cincinnati, Ohio 45249. In deciding to purchase his RAV4 vehicle, Plaintiff Muccillo believed and

                                       25   relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the

                                       26   RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a

                                       27   combined 40 MPG rating. These MPG representations were prominently listed on the RAV4’s

                                       28   “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff


                                            CLASS ACTION COMPLAINT                          9
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 11 of 122



                                        1   Muccillo viewed and relied upon prior to purchasing the vehicle. Based on these representations by

                                        2   Toyota, Plaintiff Muccillo believed and relied upon the calculation that the RAV4’s mileage range

                                        3   was approximately 580 miles. These statements and representations were material to Plaintiff

                                        4   Muccillo and an important factor in his decision to purchase the RAV4. Shortly after purchasing

                                        5   his RAV4, Plaintiff Muccillo discovered that the vehicle will only accept approximately 9-10 gallons

                                        6   of fuel when the tank is nearly empty, far less than the advertised 14.5 gallon tank should accept. As

                                        7   a result, Plaintiff Muccillo’s mileage range is approximately 330-385 miles—significantly less than

                                        8   the 580 miles advertised by Toyota. Plaintiff Muccillo reported his fuel tank issue to Kings Toyota

                                        9   in October 2019. Toyota has not offered to repair or replace Plaintiff Muccillo’s RAV4, or
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   otherwise offered any refund or other remedy.
      San Francisco, CA 94111




                                       11           20.     Plaintiff Curtis Huston is a citizen of Oregon. Plaintiff Huston leased a 2019 Toyota
           (415) 788-4220




                                       12   RAV4 Hybrid in April 2019 from Toyota of Gladstone located at 19375 Southeast McLoughlin

                                       13   Blvd., Gladstone, Oregon 97027. In deciding to lease his RAV4 vehicle, Plaintiff Huston believed

                                       14   and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that

                                       15   the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a

                                       16   combined 40 MPG rating. These MPG representations were prominently listed on the RAV4’s

                                       17   “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff

                                       18   Huston viewed and relied upon prior to leasing the vehicle. Based on these representations by

                                       19   Toyota, Plaintiff Huston believed and relied upon the calculation that the RAV4’s mileage range

                                       20   was approximately 580 miles. These statements and representations were material to Plaintiff

                                       21   Huston. Shortly after leasing his RAV4, Plaintiff Huston discovered that the vehicle will not accept

                                       22   a full tank of fuel. As a result, Plaintiff Huston’s mileage range is significantly less than 580 miles.

                                       23           21.     Plaintiff Neil DiBiase is a citizen of Pennsylvania. Plaintiff DiBiase purchased a 2019

                                       24   Toyota RAV4 Hybrid on May 22, 2019 from North Hills Toyota located at 7401 McKnight Road,

                                       25   Pittsburgh, Pennsylvania 15237. In deciding to purchase his RAV4 vehicle, Plaintiff DiBiase

                                       26   believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons

                                       27   and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for highway

                                       28   driving, for a combined 40 MPG rating. These MPG representations were prominently listed on


                                            CLASS ACTION COMPLAINT                           10
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 12 of 122



                                        1   the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s window—which

                                        2   Plaintiff DiBiase viewed and relied upon prior to purchasing the vehicle. Based on these

                                        3   representations by Toyota, Plaintiff DiBiase believed and relied upon the calculation that the

                                        4   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                        5   material to Plaintiff DiBiase. Shortly after purchasing his RAV4, Plaintiff DiBiase discovered that

                                        6   the vehicle will not accept a full tank of fuel. As a result, Plaintiff DiBiase’s mileage range is

                                        7   approximately 370 miles—significantly less than the 580 miles advertised by Toyota.

                                        8           22.     Plaintiff Doug Phillips is a citizen of Pennsylvania. Plaintiff Phillips purchased a

                                        9   2019 Toyota RAV4 Hybrid on July 22, 2019 from Cochran Toyota located at 12204 Route 30,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   North Huntingdon, Pennsylvania 15642. In deciding to purchase his RAV4 vehicle, Plaintiff
      San Francisco, CA 94111




                                       11   Phillips believed and relied upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5
           (415) 788-4220




                                       12   gallons and that the RAV4’s mileage estimate was 41 MPG for city driving and 38 MPG for

                                       13   highway driving, for a combined 40 MPG rating. These MPG representations were prominently

                                       14   listed on the RAV4’s “Monroney” sticker—the new car sticker displayed in the RAV4’s

                                       15   window—which Plaintiff Phillips viewed and relied upon prior to purchasing the vehicle. Based on

                                       16   these representations by Toyota, Plaintiff Phillips believed and relied upon the calculation that the

                                       17   RAV4’s mileage range was approximately 580 miles. These statements and representations were

                                       18   material to Plaintiff Phillips. Shortly after purchasing his RAV4, Plaintiff Phillips discovered that

                                       19   the vehicle will not accept a full tank of fuel. As a result, Plaintiff Phillips’s mileage range is

                                       20   approximately 350-375 miles—significantly less than the 580 miles advertised by Toyota. Plaintiff

                                       21   Phillips reported his fuel tank issue to Cochran Toyota. Toyota has not offered to repair or replace

                                       22   Plaintiff Phillips’s RAV4, or otherwise offered any refund or other remedy.

                                       23           23.     Plaintiff Mark Beaty is a citizen of Texas. Plaintiff Beaty purchased a 2019 Toyota

                                       24   RAV4 Hybrid in October 2019 from Toyota of Rockwall located at 1250 East I 30, Rockwall Texas

                                       25   75087. In deciding to purchase his RAV4 vehicle, Plaintiff Beaty believed and relied upon Toyota’s

                                       26   statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the RAV4’s mileage

                                       27   estimate was 41 MPG for city driving and 38 MPG for highway driving, for a combined 40 MPG

                                       28   rating. These MPG representations were prominently listed on the RAV4’s “Monroney”


                                            CLASS ACTION COMPLAINT                            11
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 13 of 122



                                        1   sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff Beaty viewed and

                                        2   relied upon prior to purchasing the vehicle. Based on these representations by Toyota, Plaintiff

                                        3   Beaty believed and relied upon the calculation that the RAV4’s mileage range was approximately

                                        4   580 miles. These statements and representations were material to Plaintiff Beaty and an important

                                        5   factor in his decision to purchase the RAV4. Shortly after purchasing his RAV4, Plaintiff Beaty

                                        6   discovered that the vehicle will only accept approximately 10 gallons of fuel when the tank is nearly

                                        7   empty, far less than the advertised 14.5 gallon tank should accept. As a result, Plaintiff Beaty’s

                                        8   mileage range is approximately 450-480 miles—significantly less than the 580 miles advertised by

                                        9   Toyota. Plaintiff Beaty reported his fuel tank issue to Toyota and Toyota of Rockwall. Toyota has
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   not offered to repair or replace Plaintiff Beaty’s RAV4, or otherwise offered any refund or other
      San Francisco, CA 94111




                                       11   remedy.
           (415) 788-4220




                                       12          24.     Plaintiffs Kenneth and Kimberly Hulme are citizens of Virginia. Plaintiffs Kenneth

                                       13   and Kimberly Hulme co-purchased a 2019 Toyota RAV4 Hybrid on July 30, 2019 from Charles

                                       14   Barker Toyota located at 1877 Laskin Road, Virginia Beach, Virginia. In deciding to purchase their

                                       15   RAV4 vehicle, Plaintiffs Kenneth and Kimberly Hulme believed and relied upon Toyota’s

                                       16   statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the RAV4’s mileage

                                       17   estimate was 41 MPG for city driving and 38 MPG for highway driving, for a combined 40 MPG

                                       18   rating. These MPG representations were prominently listed on the RAV4’s “Monroney”

                                       19   sticker—the new car sticker displayed in the RAV4’s window—which Plaintiffs Kenneth and

                                       20   Kimberly Hulme viewed and relied upon prior to purchasing the vehicle. Based on these

                                       21   representations by Toyota, Plaintiffs Kenneth and Kimberly Hulme believed and relied upon the

                                       22   calculation that the RAV4’s mileage range was approximately 580 miles. These statements and

                                       23   representations were material to Plaintiffs Kenneth and Kimberly Hulme and an important factor

                                       24   in their decision to purchase the RAV4. Shortly after purchasing their RAV4, Plaintiffs Kenneth

                                       25   and Kimberly Hulme discovered that the vehicle will not accept a full tank of fuel. As a result,

                                       26   Plaintiffs Kenneth and Kimberly Hulme’s mileage range is approximately 375-385 miles—

                                       27   significantly less than the 580 miles advertised by Toyota. Plaintiffs Kenneth and Kimberly Hulme

                                       28


                                            CLASS ACTION COMPLAINT                          12
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 14 of 122



                                        1   reported their fuel tank issue to Toyota. Toyota has not offered to repair or replace Plaintiffs

                                        2   Kenneth and Kimberly Hulme’s RAV4, or otherwise offered any refund or other remedy.

                                        3          25.      Plaintiff Jay Vilhauer is a citizen of Washington State. Plaintiff Vilhauer purchased

                                        4   a 2019 Toyota RAV4 Hybrid from Magic Toyota located at 21300 Highway 99, Edmonds,

                                        5   Washington 98026. In deciding to purchase his RAV4 vehicle, Plaintiff Vilhauer believed and relied

                                        6   upon Toyota’s statements that the RAV4’s fuel tank capacity was 14.5 gallons and that the RAV4’s

                                        7   mileage estimate was 41 MPG for city driving and 38 MPG for highway driving, for a combined 40

                                        8   MPG rating. These MPG representations were prominently listed on the RAV4’s “Monroney”

                                        9   sticker—the new car sticker displayed in the RAV4’s window—which Plaintiff Vilhauer viewed
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and relied upon prior to purchasing the vehicle. Based on these representations by Toyota, Plaintiff
      San Francisco, CA 94111




                                       11   Vilhauer believed and relied upon the calculation that the RAV4’s mileage range was
           (415) 788-4220




                                       12   approximately 580 miles. These statements and representations were material to Plaintiff Vilhauer

                                       13   and an important factor in his decision to purchase the RAV4. Shortly after purchasing his RAV4,

                                       14   Plaintiff Vilhauer discovered that the vehicle will only accept approximately 8-9 gallons of fuel

                                       15   when the tank is nearly empty, far less than the advertised 14.5 gallon tank should accept. As a

                                       16   result, Plaintiff Vilhauer’s mileage range is approximately 380 miles—significantly less than 580

                                       17   miles advertised by Toyota. Plaintiff Vilhauer reported his fuel tank issue to Toyota, as well as to

                                       18   his service provider, Magic Toyota. By service invoice dated October 28, 2019, Magic Toyota

                                       19   informed Plaintiff Vilhauer that “This is a known issue and is currently under investigation by

                                       20   Toyota engineers. There is no remedy for the issue available yet.” Toyota has not offered to repair

                                       21   or replace Plaintiff Vilhauer’s RAV4, or otherwise offered any refund or other remedy.

                                       22          26.     Defendant Toyota is a California corporation, with its corporate headquarters

                                       23   located at 6565 Headquarters Drive, Plano, Texas 75024. Toyota also maintains an office within

                                       24   this District at 2451 Bishop Drive, San Ramon, California 94583. Toyota is a manufacturer and

                                       25   distributor of new motor vehicles under the Toyota brand. Toyota markets and advertises RAV4s

                                       26   and oversees Toyota dealers, regulatory compliance, and warranty services of Toyota-brand

                                       27   vehicles through a network of dealers throughout the United States. Toyota develops the

                                       28   company’s nationwide marketing materials and supervises deal marketing. Toyota also creates and


                                            CLASS ACTION COMPLAINT                          13
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 15 of 122



                                        1   distributes the warranties, owner manuals, and other written materials that accompany the sale and

                                        2   lease of RAV4s and other Toyota-branded vehicles throughout the United States.

                                        3                                         JURISDICTION AND VENUE
                                        4              27.     This Court has original jurisdiction over this action pursuant to the Class Action

                                        5   Fairness Act, 28 U.S.C. § 1332(d), because at least one class member is a citizen of a state other

                                        6   than that of Toyota, and the aggregate amount in controversy exceeds $5,000,000, exclusive of

                                        7   interest and costs.

                                        8              28.     This Court has personal jurisdiction over Toyota pursuant 18 U.S.C. § 1965(a)

                                        9   because Toyota is a California corporation and resides, is found, has an agent, and transacts its
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   affairs in this District.
      San Francisco, CA 94111




                                       11              29.     This Court has personal jurisdiction over Plaintiffs because Plaintiffs submit to the
           (415) 788-4220




                                       12   Court’s jurisdiction.

                                       13              30.     Venue is proper in this District under 28 U.S.C. § 1391 because Toyota maintains an

                                       14   office in this District, Toyota conducts substantial business in this District, Toyota has

                                       15   intentionally availed itself of the laws and markets of this District, and Toyota is subject to personal

                                       16   jurisdiction in this District.

                                       17                                       INTRADISTRICT ASSIGNMENT

                                       18              31.     Toyota maintains a corporate office in the County of Contra Costa. As such, this

                                       19   action may be properly assigned to the San Francisco/Oakland division of this Court pursuant to

                                       20   Civil Local Rule 3-2(d).

                                       21                                           FACTUAL BACKGROUND
                                       22   Toyota’s Marketing and Warranty of the RAV4

                                       23              32.     Toyota markets, advertises, warrants, and represents that the RAV4’s fuel tank

                                       24   capacity is 14.5 gallons.1

                                       25              33.     Toyota further markets, advertises, warrants, and represents that the RAV4’s

                                       26   mileage estimate is 41 miles per gallon (“MPG”) for city driving and 38 MPG for highway driving,

                                       27
                                       28   1
                                                https://www.toyota.com/rav4/2019/features/mpg/4444/4456/4454;
                                                https://www.toyota.com/rav4/features/mpg/4444/4456/4454

                                            CLASS ACTION COMPLAINT                                14
                                                Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 16 of 122



                                        1   for a combined rating of 40 MPG.2

                                        2          34.     According to www.fueleconomy.gov, the U.S. Department of Energy’s official

                                        3   source for fuel economy information, the total combined mileage range for the RAV4 should be 580

                                        4   miles (40 MPG x 14.5 gallons)3:

                                        5
                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14          35.     The total city range for the RAV4 should be 594.5 miles (41 MPG x 14.5 gallons),

                                       15   and the total highway range for the RAV4 should be 551 miles (38 MPG x 14.5 gallons).

                                       16          36.     In its 2019 RAV4 brochure, Toyota prominently advertises that the RAV4’s

                                       17   estimated MPG is 40 MPG, accompanied by the statement, “Go farther. Go faster. The 2019

                                       18   RAV4 Hybrid.”4

                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                            2
                                              Id.
                                       28   3
                                              https://www.fueleconomy.gov/feg/Find.do?action=sbs&id=41307&id=42187
                                            4
                                              https://www.toyota.com/content/ebrochure/2019/rav4_ebrochure.pdf

                                            CLASS ACTION COMPLAINT                           15
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 17 of 122



                                        1
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11             37.    In its video advertisements, Toyota touts that RAV4 hybrid owners will visit the gas
           (415) 788-4220




                                       12   station less frequently than RAV4 owners.5 A screenshot of one the advertisements is included
                                       13   below.
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24             38.    In its video advertisements, Toyota also boasts that drivers will have “fewer trips to
                                       25   the pump.”6
                                       26             39.    According to Toyota’s Owner’s Manual, the fuel tank capacity for the RAV4 is 14.5
                                       27
                                       28   5
                                                https://www.youtube.com/watch?v=7SuGid789Jw
                                            6
                                                https://www.youtube.com/watch?v=L7cbOoJJUdE

                                            CLASS ACTION COMPLAINT                            16
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 18 of 122



                                        1   gallons.7 Furthermore, according to the Owner’s Manual, when the low fuel level warning light

                                        2   illuminates on the RAV4, the remaining fuel in the vehicle is approximately 2.2 gallons or less.8

                                        3            40.   As a basis of the bargain, Toyota provides RAV4 purchasers with an express

                                        4   warranty, which includes a “New Vehicle Limited Warranty” for a period of 36 months or 36,000

                                        5   miles, whichever occurs first.9 The New Vehicle Limited Warranty covers “repairs and

                                        6   adjustments needed to correct defects in materials or workmanship of any part supplied by

                                        7   Toyota.”10

                                        8       Customer Complaints Regarding the RAV4 Fuel Tank Capacity

                                        9            41.   Plaintiffs’ RAV4 fuel tanks will not fill to capacity, and fall several gallons short of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   the 14.5 gallon tank promised by Toyota. Although Toyota promised a 580-mileage range,
      San Francisco, CA 94111




                                       11   Plaintiffs’ actual range is approximately is 330-480 miles, at least 100 miles fewer than advertised.
           (415) 788-4220




                                       12   As a result, Plaintiffs spend more time refueling at the pump, despite Toyota’s promises otherwise.

                                       13            42.   Plaintiffs are not alone in their complaints. As of the date of this Class Action

                                       14   Complaint, more than 100 complaints have been filed with the National Highway Traffic Safety

                                       15   Administration (“NHTSA”) regarding “fuel/propulsion system” issues with the 2019 RAV4.

                                       16   Each of these complaints alleges facts similar to Plaintiffs’ allegations herein. For example, in

                                       17   NHTSA ID Number: 11290880, the consumer states:

                                       18
                                                     MY TANK WON'T FILL BEYOND 9-10 GALLONS - EVEN WHEN IT SAYS EMPTY
                                       19            - THOUGH THE FUEL TANK SIZE SHOULD BE 14.5. HOWEVER, THE TANK
                                       20            WAS AT MAX CAPACITY WHEN PURCHASED FROM THE DEALER.11

                                       21
                                       22            43.   In NHTSA ID Number: 11233443, the consumer states:

                                       23            FUEL TANK CAPACITY 14.5 GALLONS CAN ONLY BE FILLED TO 9.5 GALLONS
                                                     WITHOUT AGGRESSIVE "TOPPING OFF". IN ORDER TO AVOID POSSIBLE
                                       24
                                       25
                                       26   7
                                              https://www.toyota.com/t3Portal/document/om-s/OM0R010U/pdf/OM0R010U.pdf
                                              https://www.toyota.com/t3Portal/document/om-s/OM0R025U/pdf/OM0R025U.pdf
                                       27   8
                                              Id.
                                            9
                                              Available at https://www.toyota.com/t3Portal/document/omms-s/T-MMS-19RAV4/pdf/T-MMS-19RAV4.pdf
                                       28   10
                                               Id.
                                            11
                                               Available at https://www.nhtsa.gov/vehicle/2019/TOYOTA/RAV4%252520HYBRID#complaints

                                            CLASS ACTION COMPLAINT                           17
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 19 of 122



                                                    ENVIRONMENTAL HARM AND VEHICLE EMISSION CONTROL DAMAGE,
                                        1           TOPPING OFF NOT USED. HOWEVER, THIS LEAVES THE VEHICLE 5
                                        2           GALLONS SHORT OF A FULL TANK (ABOUT 200 MILE RANGE LOSS)12

                                        3
                                                    44.     In NHTSA ID Number 11229761, the consumer states:
                                        4
                                        5           THE FUEL SAYS EMPTY BUT ONLY TAKES 9 GALLONS ON A 14 GALLON
                                                    TANK. THE DEALER SAID THAT WE ARE NOT THE ONLY ONES THIS IS
                                        6           HAPPENING TO AND TOYOTA IS WORKING ON IT. MY SISTER-IN-LAW
                                        7           BOUGHT ONE A WEEK BEFORE US AND SHE IS HAVING THE SAME
                                                    PROBLEM.13
                                        8
                                                    45.     In NHTSA ID Number 11222043, the consumer states:
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           FUEL TANK DOES NOT FILL UP TO FULL. RANGE ADVERTISED AS WELL
                                                    OVER 500 MILES BUT USUAL RANGE AFTER FILL UP IN 400S.14
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12           46.     Thousands of RAV4 owners have logged similar complaints on online forums and
                                       13   discussions. For example, on cargurus.com, one owner states:
                                       14           I bought a 2019 Toyota RAV4 Hybrid a couple months ago. I like it for the most
                                                    part, but one of the primary reasons I bought it was for the advertised ~550 mile
                                       15           range. However, every time I’ve put in a full tank, the “mile range” at the
                                                    front dash shows around 430 miles.. I understand that the advertised may not be
                                       16           exactly the same as real life, but a 100+ mile range difference seems
                                                    quite excessive. Is this normal? Does anyone else have this problem?15
                                       17
                                       18           47.     The post received 80 responses, with numerous users posting complaints of the
                                       19   same issue.
                                       20           48.     Similarly, in a post on toyotanation.com, another RAV4 owner states:
                                       21           Just went on a trip and put about 700 miles on my new RAV4 Hybrid. Started off
                                                    and went to fill-up at local gas station. It auto shut-off a couple of times while
                                       22           filling up so I thought the gas tank was full. Went about 70 miles and noticed the
                                                    gas level was not reading full. When I filled up the next time…I knew the tank was
                                       23           full as it went off full after 100 miles. My wife went to gas station while I was busy
                                                    and filled up and said it was amazing that it only need 5 gallons (it was about at a
                                       24           quarter tank) and again noticed the gas gauge was not at full after driving ~40
                                       25
                                       26
                                       27   12
                                               Id.
                                            13
                                               Id.
                                       28   14
                                               Id.
                                            15
                                               https://www.cargurus.com/Cars/Discussion-t84538_ds1038143

                                            CLASS ACTION COMPLAINT                             18
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 20 of 122


                                                    miles.
                                        1           Is anyone else noticed any trouble getting a full tank of gas or am I special?16
                                        2           49.      The post received 136 replies, many complaining of the same issue (e.g., “I just had

                                        3   my first fill-up on a new 2019 [RAV4] Hybrid. I was able to get it full according to the gauge but the

                                        4   tank only took 9.5 gallons.”).17

                                        5           50.      Several RAV4 owners have even posted videos to youtube.com, filming their

                                        6   refuels. For instance, one owner filmed his refueling when his RAV4 fuel gauge indicated the tank

                                        7   was on empty. His RAV4 accepted 10 gallons of fuel, and its estimated range on the full tank was

                                        8   471 miles.18 The video received 90 comments, many RAV4 owners complaining of the same issue

                                        9   (e.g., “Same thing.. First tank was used completely, drove almost 600 miles after leaving the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   dealership, after that 10 gallon fill-ups, the gauge shows full tank but I can barely get 370miles.”).19
      San Francisco, CA 94111




                                       11   Toyota Knew About the Fuel Tank Defect And Failed to Warn Purchasers and Lessees
           (415) 788-4220




                                       12           51.      At least as early November 5, 2019, Toyota knew about the RAV4’s fuel tank and

                                       13   notified at least some Toyota service providers regarding the same.

                                       14           52.      Toyota Tech Tip T-TT-0581-19, dated November 5, 2019, informed Toyota service

                                       15   providers that “Some 2019 model year RAV4 HV customers may be experiencing some concern

                                       16   related to fuel gauge reading less than full.” Under “Recommendations,” the Tech Tip advises “If

                                       17   the vehicle matches this condition, perform active test using Techstream to confirm fuel gauge

                                       18   operation. If OK, no repairs recommended at this time. Concern is under investigation.” (emphasis

                                       19   added.)

                                       20           53.      Despite Toyota’s knowledge of the fuel tank defect, it failed to issue any statement

                                       21   to purchasers or lessees of the RAV4s, and furthermore failed to disclose the known defect to

                                       22   purchasers or lessees prior to their lease or purchase of the vehicles.

                                       23   In Response to News Reports Regarding the Fuel Tank Issue, Toyota Admits Defect

                                       24           54.      Automotive News published an article on December 22, 2019, titled “Pain at the

                                       25   pump for some RAV4 Hybrid owners,” reporting that RAV4 owners have complained that

                                       26
                                       27   16
                                               https://www.toyotanation.com/threads/cant-seem-get-a-full-tank-of-gas.1654530/
                                            17
                                               Id.
                                       28   18
                                               https://www.youtube.com/watch?v=okZb_-NbIC8
                                            19
                                               Id.

                                            CLASS ACTION COMPLAINT                                19
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 21 of 122



                                        1   “they’re unable to put more than about 11 gallons of gasoline in the 14.5-gallon tanks. Not

                                        2   occasionally but always. The result: The crossover, which boasts a fuel economy rating of 41 city/

                                        3   38 highway/40 mpg combined, doesn’t get anywhere close to its 580 miles of expected range.”20

                                        4           55.     According to the article, in a statement to Automotive News, Toyota confirmed that

                                        5   it is “investigating a fuel tank shape issue on certain RAV4 Hybrid vehicles. In these cases,

                                        6   variations in fuel tank shape may prevent a full refill by up to several gallons. This condition may

                                        7   impact the vehicle’s total available driving distance. As a best practice, customers should refuel

                                        8   before or when the low fuel light illuminates, to prevent running out of fuel.”21 (emphasis added.)

                                        9   Toyota dealers similarly reported to Automotive News that “they were aware of the issue.”22
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           56.     Automotive News reports that when Toyota redesigned the RAV4 for the 2019 model
      San Francisco, CA 94111




                                       11   year, Toyota changed the design of its fuel tank from “a longitudinal 14.8-gallon tank roughly
           (415) 788-4220




                                       12   shaped like a Native American papoose to a latitudinal, saddle-shaped design with 14.5-gallon

                                       13   capacity, according to parts diagrams.”23

                                       14           57.     On February 6, 2020, KDFW Fox 4 local news in North Texas aired a “Consumer

                                       15   Alert: Gas tank design flaw” report detailing complaints by RAV4 purchasers throughout the

                                       16   country. According to the report, “[o]n Toyota message boards there are hundreds of complaints

                                       17   from consumers, and the National Highway Traffic Safety Administration listed more than 100 fuel

                                       18   tank related complaints about the RAV4 Hybrid at the time of this report all making the same claim

                                       19   that the gas tank on the redesigned 2019 RAV4 hybrid just won't fill. Drivers say that means more

                                       20   trips to the gas station and shorter driving distance range on a full tank despite Toyota's ads for the

                                       21   car which say just the opposite.”24

                                       22           58.     When asked by KDFW Fox 4 local news for comment, Toyota acknowledged the

                                       23   issue with the following statement:

                                       24
                                       25
                                       26
                                            20
                                               Available at https://www.autonews.com/design/pain-pump-some-rav4-hybrid-owners
                                       27   21
                                               Id. (emphasis added)
                                            22
                                               Id.
                                       28   23
                                               Id.
                                            24
                                               https://www.fox4news.com/news/consumer-alert-gas-tank-design-flaw

                                            CLASS ACTION COMPLAINT                             20
                                                 Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 22 of 122


                                                    As part of our commitment to quality and customer satisfaction, Toyota monitors
                                        1           available information in the field and takes appropriate action to help address issues
                                                    when they arise. Toyota is currently investigating a potential fuel tank shape issue
                                        2           on certain RAV4 Hybrid vehicles. Based on our ongoing investigation, we believe
                                                    variations in fuel tank shape may prevent a full refill by up to several gallons,
                                        3           potentially impacting the vehicle's total available driving distance. As a best
                                                    practice, customers should refuel before or when the low fuel light illuminates, to
                                        4           prevent running out of fuel.25
                                        5
                                        6           59.      On February 13, 2019, KDFW Fox 4 local news aired a follow-up segment,

                                        7   reporting that Toyota would offer RAV4 owners an “interim fix” for the fuel tank issues

                                        8   until a final remedy is identified.26 According to the report, Toyota “is now offering to

                                        9   install a replacement tank on 2019 and 2020 model year RAV4 Hybrids.”27 The interim fix,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   however, is an insufficient remedy. According to Toyota, replacing the fuel tank “may not
      San Francisco, CA 94111




                                       11   prevent the condition from recurring.”28 (emphasis added.) Toyota’s full statement to
           (415) 788-4220




                                       12   KDFW Fox 4 local news is included below.

                                       13
                                                    Toyota takes customer concerns seriously. Toyota has received customer reports
                                       14           of certain 2019 and 2020 RAV4 Hybrid vehicle fuel gauges displaying less than full
                                                    and/or total fuel dispensed is less than expected, when the fuel nozzle automatically
                                       15           clicks off. Some customer reports have also noted the “Distance to Empty” shown
                                                    on the multi-information display is less than expected.
                                       16
                                                    Based on our ongoing investigation, Toyota believes these conditions to be
                                       17           primarily related to a variation in the fuel tank shape. As indicated in the owner's
                                                    manual, customers should still refuel when the low fuel light illuminates, and when
                                       18           refueling, customers should not "top off" the fuel tank.
                                       19           While we investigate this issue, Toyota has an interim option available until a final
                                                    remedy is identified. We recommend customers who have a concern visit a Toyota
                                       20           dealer. Toyota’s Customer Experience Center at 1-800-331-4331 is also available
                                                    to answer questions.
                                       21
                                                    Until a final remedy is identified, the interim option is to install a replacement tank.
                                       22           Based on our ongoing investigation, replacing the fuel tank may mitigate these
                                                    concerns, although it may not prevent the condition from reoccurring.”
                                       23
                                                    If you are the owner of a 2019 or 2020 RAV4 Hybrid and would like to try this
                                       24           option, you should visit your local dealer or call Toyota’s customer experience
                                                    center at 1-800-331-4331.29
                                       25
                                       26
                                            25
                                               Id.
                                       27   26
                                               https://www.fox4news.com/news/toyota-offers-interim-fix-for-rav4-hybrid-gas-tank-concerns
                                            27
                                               Id.
                                       28   28
                                               Id.
                                            29
                                               Id.

                                            CLASS ACTION COMPLAINT                               21
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 23 of 122



                                        1
                                                                          CLASS ACTION ALLEGATIONS
                                        2
                                                   60.    Plaintiffs bring this action pursuant to Federal Rule of Civil Procedure 23(a) on behalf
                                        3
                                            of themselves and proposed defined as follows:
                                        4
                                        5                 All persons who purchased or leased a RAV4 in the United States (the
                                                          “Nationwide Class”).
                                        6
                                        7          61.    Within the Nationwide Class, there are nineteen Subclasses defined as follows:

                                        8                 All persons who purchased or leased a RAV4 in California (the “California Class”)

                                        9                 All persons who purchased or leased a RAV4 in Florida (the “Florida Class”)
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                 All persons who purchased or leased a RAV4 in Iowa (the “Iowa Class”)
      San Francisco, CA 94111




                                       11                 All persons who purchased or leased a RAV4 in Idaho (the “Idaho Class”)
           (415) 788-4220




                                       12                 All persons who purchased or leased a RAV4 in Michigan (the “Michigan Class”)

                                       13                 All persons who purchased or leased a RAV4 in Missouri (the “Missouri Class”)

                                       14                 All persons who purchased or leased a RAV4 in Nebraska (the “Nebraska Class”)

                                       15                 All persons who purchased or leased a RAV4 in Nevada (the “Nevada Class”)

                                       16                 All persons who purchased or leased a RAV4 in New Hampshire (the “New
                                                          Hampshire Class”)
                                       17
                                                          All persons who purchased or leased a RAV4 in New Jersey (the “New Jersey Class”)
                                       18
                                                          All persons who purchased or leased a RAV4 in New York (the “New York Class”)
                                       19
                                                          All persons who purchased or leased a RAV4 in North Carolina (the “North Carolina
                                       20                 Class”)
                                       21                 All persons who purchased or leased a RAV4 in Ohio (the “Ohio Class”)

                                       22                 All persons who purchased or leased a RAV4 in Oregon (the “Oregon Class”)

                                       23                 All persons who purchased or leased a RAV4 in Pennsylvania (the “Pennsylvania
                                                          Class”)
                                       24
                                                          All persons who purchased or leased a RAV4 in Texas (the “Texas Class”)
                                       25
                                                          All persons who purchased or leased a RAV4 in Virginia (the “Virginia Class”)
                                       26
                                                          All persons who purchased or leased a RAV4 in Washington (the “Washington
                                       27                 Class”)
                                       28


                                            CLASS ACTION COMPLAINT                        22
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 24 of 122



                                        1           62.     Within the California Class, there is one subclass for purposes of Plaintiffs’ claims

                                        2   under the Song-Beverly Consumer Warranty Act and the Consumer Legal Remedies Act (the

                                        3   “California Subclass”). The proposed California Subclass is defined as follows:

                                        4                   All persons who purchased or leased a RAV4 for personal or family purposes.

                                        5           63.     Excluded from the Nationwide Class and Subclasses are governmental entities,

                                        6   Toyota, any entity in which Toyota has a controlling interest, and Toyota’s officers, directors,

                                        7   affiliates, legal representatives, employees, co-conspirators, successors, subsidiaries, and assigns.

                                        8   Also excluded from the Nationwide Class and Subclasses are any judges, justices, or judicial officers

                                        9   presiding over this matter and the members of their immediate families and judicial staff. This action
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   is brought and may be properly maintained as a class action pursuant to Federal Rule of Civil
      San Francisco, CA 94111




                                       11   Procedures 23(b)(2) and 23(b)(3), and satisfies the numerosity, commonality, typicality, adequacy,
           (415) 788-4220




                                       12   predominance, and superiority requirements of these rules.

                                       13           64.     Numerosity Under Rule 23(a)(1). The Class is so numerous that the individual

                                       14   joinder of all members is impracticable, and the disposition of the claims of all Class members in a

                                       15   single action will provide substantial benefits to the parties and the Court. Plaintiffs, on information

                                       16   and belief, allege that the Nationwide Class includes over 100,000 persons and the Subclasses

                                       17   include thousands of persons.

                                       18           65.     Commonality Under Rule 23(a)(2). Common legal and factual questions exist that

                                       19   predominate over any questions affecting only individual members. These common questions,

                                       20   which do not vary among Nationwide Class or Subclass members and which may be determined

                                       21   without reference to any Nationwide Class or Subclass member’s individual circumstances, include,

                                       22   but are not limited to:

                                       23                   a)        Whether Toyota owed a duty of care to the Nationwide Class and Subclasses;

                                       24                   b)        Whether Toyota knew or should have known that the RAV4 fuel tank does

                                       25   not fill to the advertised 14.5-gallon capacity;

                                       26                   c)        Whether Toyota knew or should have known that the RAV4’s mileage range

                                       27   is less than the advertised 580 miles;

                                       28


                                            CLASS ACTION COMPLAINT                             23
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 25 of 122



                                        1                   d)     Whether Toyota advertised, represented, or marketed, or continues to

                                        2   advertise, represent, or market, that the RAV4’s fuel tank capacity is 14.5 gallons and mileage range

                                        3   is 580 miles;

                                        4                   e)     Whether Toyota’s representations and omissions in RAV4 advertising,

                                        5   specifications, and/or informational materials are false, deceptive, and misleading;

                                        6                   f)     Whether Toyota’s representations and omissions in RAV4 advertising,

                                        7   specifications, and/or informational materials are likely to deceive a reasonable consumer;

                                        8                   g)     Whether Toyota had knowledge that its representations and omissions in

                                        9   advertising, specifications, and/or informational materials were false, deceptive, and misleading;
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                   h)     Whether Toyota’s representation that the RAV4’s fuel tank capacity is 14.5
      San Francisco, CA 94111




                                       11   gallons, coupled with omissions that the RAV4’s fuel tank does not fill to capacity, is material to a
           (415) 788-4220




                                       12   reasonable consumer;

                                       13                   i)     Whether Toyota’s representation that the RAV4’s mileage range is 580 miles,

                                       14   coupled with omissions that the RAV4’s mileage range is significantly less than 580 miles, is material

                                       15   to a reasonable consumer;

                                       16                   j)     Whether Toyota engaged in unlawful, fraudulent, or unfair business

                                       17   practices;

                                       18                   k)     Whether Plaintiffs and the Nationwide Class or Subclasses have been

                                       19   damaged by the wrongs alleged herein and are entitled to compensatory or punitive damages

                                       20                   l)     Whether Plaintiffs and the Nationwide Class or Subclasses are entitled to

                                       21   injunctive or other equitable relief, including restitution.

                                       22          66.      Typicality Under Rule 23(a)(3). Plaintiffs’ claims are typical of the Nationwide Class

                                       23   members’ and Subclass members’ claims. Toyota’s course of conduct caused Plaintiffs and the

                                       24   Nationwide Class members and Subclass members the same harm, damages, and losses as a result of

                                       25   Toyota’s uniformly unlawful conduct. Likewise, Plaintiffs and other Nationwide Class members and

                                       26   Subclass members must prove the same facts in order to establish the same claims.

                                       27          67.      Adequacy of Representation Under Rule 23(a)(4).             Plaintiffs are adequate

                                       28   representative of the Nationwide Class and Subclass because they are members of the Nationwide


                                            CLASS ACTION COMPLAINT                           24
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 26 of 122



                                        1   Class and Subclasses, and their interests do not conflict with the interests of the nationwide Class or

                                        2   Subclass. Plaintiffs have retained counsel competent and experienced in complex litigation and

                                        3   consumer protection class action matters such as this action, and Plaintiffs and their counsel intend

                                        4   to vigorously prosecute this action for the Nationwide Class’s and Subclass’s benefit and have the

                                        5   resources to do so. Plaintiffs and their counsel have no interests adverse to those of the other

                                        6   members of the Nationwide Class or Subclass.

                                        7          68.     Superiority. A class action is superior to all other available methods for the fair and

                                        8   efficient adjudication of this controversy because individual litigation of each Nationwide Class

                                        9   member’s and Subclass member’s claim is impracticable. The damages, harm, and losses suffered
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   by the individual members of the Nationwide Class and Subclasses will likely be small relative to the
      San Francisco, CA 94111




                                       11   burden and expense of individual prosecution of the complex litigation necessitated by Toyota’s
           (415) 788-4220




                                       12   wrongful conduct. Even if each Nationwide Class member and Subclass member could afford

                                       13   individual litigation, the Court system could not. It would be unduly burdensome if thousands of

                                       14   individual cases proceeded. Individual litigation also presents the potential for inconsistent or

                                       15   contradictory judgments, the prospect of a race to the courthouse, and the risk of an inequitable

                                       16   allocation of recovery among those individuals with equally meritorious claims. Individual litigation

                                       17   would increase the expense and delay to all parties and the Courts because it requires individual

                                       18   resolution of common legal and factual questions. By contrast, the class action device presents far

                                       19   fewer management difficulties and provides the benefit of a single adjudication, economies of scale,

                                       20   and comprehensive supervision by a single court.

                                       21          69.     As a result of the foregoing, class treatment is appropriate.

                                       22                                    FIRST CLAIM FOR RELIEF
                                                                     Violations of Consumer Legal Remedies Act
                                       23                                     CAL. CIV. CODE § 1750 et seq.
                                                                On Behalf of Plaintiff DeLuca and the California Subclass
                                       24
                                       25          70.     Plaintiff DeLuca, individually and on behalf of the California Subclass, incorporates

                                       26   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       27   Complaint as if fully set forth herein.

                                       28


                                            CLASS ACTION COMPLAINT                          25
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 27 of 122



                                        1           71.    Plaintiff DeLuca brings this claim individually and on behalf of the California

                                        2   Subclass against Toyota.

                                        3           72.    Toyota is a “person” under Cal. Civ. Code § 1761(c).

                                        4           73.    Plaintiff DeLuca and the California Subclass members are “consumers” as defined

                                        5   by Cal. Civ. Code § 1761(d), who purchased or leased one or more RAV4s. The Consumer Legal

                                        6   Remedies Act (“CLRA”) prohibits “unfair or deceptive acts or practices undertaken by any

                                        7   person in a transaction intended to result or which results in the sale or lease of goods or services

                                        8   to any consumer[.]” Cal. Civ. Code § 1770(a). Toyota has engaged in unfair or deceptive acts that

                                        9   violated Cal. Civ. Code § 1750, et seq., as described above and below, by representing that the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   RAV4s had characteristics, uses, benefits, and qualities which they do not have; representing that
      San Francisco, CA 94111




                                       11   the RAV4s are of a particular standard, quality, and grade when they are not; advertising the
           (415) 788-4220




                                       12   RAV4s with the intent not to sell or lease them as advertised; and representing that the subject of a

                                       13   transaction involving RAV4s has been supplied in accordance with a previous representation when

                                       14   it has not.

                                       15           74.    In connection with its sale and lease of RAV4s to Plaintiff DeLuca and the

                                       16   California Subclass, Toyota violated the CLRA by:

                                       17                  a)      Misrepresenting to Plaintiff DeLuca and the California Subclass that the

                                       18                          RAV4s contain a 14.5 gallon fuel tan, when in fact, the RAV4s have a defect

                                       19                          that prevents the fuel tank from filling to 14.5 gallons, in violation of CAL.

                                       20                          CIV. CODE §§ 1770(a)(5), (7), (9), and (16);

                                       21                  b)      Misrepresenting to Plaintiff DeLuca and the California Subclass that the

                                       22                          RAV4’s mileage range is 580 miles, when in fact, the RAV4 contains a

                                       23                          defect that significantly limits the RAV4’s mileage range, in violation of

                                       24                          CAL. CIV. CODE §§ 1770(a)(5), (7), (9), and (16);

                                       25                  c)      Misrepresenting to Plaintiff DeLuca and the California Subclass that

                                       26                          Toyota’s RAV4s had characteristics, uses, and benefits that they did not

                                       27                          have, in violation of CAL. CIV. CODE § 1770(a)(5);

                                       28


                                            CLASS ACTION COMPLAINT                          26
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 28 of 122



                                        1                    d)     Representing to Plaintiff DeLuca and the California Subclass that the

                                        2                           RAV4s were of a particular standard, quality, or grade, when they were of

                                        3                           another in violation of CAL. CIV. CODE § 1770(a)(7);

                                        4                    e)     Advertising goods to Plaintiff DeLuca and the California Subclass with the

                                        5                           intent not to sell them as advertised, in violation of CAL. CIV. CODE §

                                        6                           1770(a)(9); and

                                        7                    f)     Misrepresenting to Plaintiff DeLuca and the California Subclass that the

                                        8                           subject of a transaction had been supplied in accordance with a previous

                                        9                           representation when it had not, in violation of CAL. CIV. CODE §
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                           1770(a)(16).
      San Francisco, CA 94111




                                       11          75.       In addition, under California law, a duty to disclose arises in four circumstances: (1)
           (415) 788-4220




                                       12   when the defendant is in a fiduciary relationship with the plaintiff; (2) when the defendant has

                                       13   exclusive knowledge of material facts not known to the plaintiff; (3) when the defendant actively

                                       14   conceals a material fact from the plaintiff; and (4) when the defendant makes partial

                                       15   representations but also suppresses some material facts.

                                       16          76.       Toyota had a duty to disclose to Plaintiff DeLuca and the California Subclass that

                                       17   the RAV4s contained a defect preventing the fuel tank from filling to capacity and limiting the

                                       18   RAV4s’ mileage range for the following three independent reasons: (a) Toyota had exclusive

                                       19   knowledge of the information at the time of sale; (b) Toyota actively concealed from Plaintiff

                                       20   DeLuca and the California Subclass this defect, which preventing the RAV4 fuel tank from filling

                                       21   to capacity and limits mileage range; and (c) Defendant made partial representations to Plaintiff

                                       22   DeLuca and the California subclass regarding the capacity of the RAV4 fuel tank and the RAV4’s

                                       23   mileage range.

                                       24          77.       Toyota violated the CLRA by selling RAV4s with defective fuel tanks and by

                                       25   further concealing these defects and the RAV4s limited mileage range from Plaintiff DeLuca and

                                       26   the California Subclass.

                                       27          78.       Toyota’s misrepresentations and omissions in violation of the CLRA were likely to

                                       28   mislead an ordinary consumer. Plaintiff DeLuca and the California Subclass reasonably understood


                                            CLASS ACTION COMPLAINT                            27
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 29 of 122



                                        1   Toyota’s representations and omissions to mean that the RAV4’s fuel tank would fill to 14.5

                                        2   gallons and that the mileage range of the RAV4 was 580 miles.

                                        3           79.     Toyota’s misrepresentations and omissions alleged herein were material in that a

                                        4   reasonable person would attach importance to the information and would be induced to act upon

                                        5   the information in making purchase decisions.

                                        6           80.     Plaintiff DeLuca and the California Subclass relied to their detriment on Toyota’s

                                        7   misrepresentations and omissions in purchasing or leasing the RAV4s.

                                        8           81.     Plaintiff DeLuca, on behalf of himself and the California Subclass, demands

                                        9   judgment against Toyota under the CLRA for injunctive relief.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           82.     Pursuant to CAL. CIV. CODE § 1782(a), Plaintiff DeLuca will serve Toyota with
      San Francisco, CA 94111




                                       11   notice of its alleged violations of the CLRA by certified mail return receipt requested. If, within
           (415) 788-4220




                                       12   thirty days after the date of such notification, Toyota fails to provide appropriate relief for its

                                       13   violations of the CLRA, Plaintiff DeLuca will amend this Class Action Complaint to seek

                                       14   monetary damages under the CLRA.

                                       15           83.     Notwithstanding any other statements in this Class Action Complaint, Plaintiff

                                       16   DeLuca does not seek monetary damages in connection with his CLRA claims – and will not do so

                                       17   – until the applicable thirty-day period has passed.

                                       18
                                                                            SECOND CLAIM FOR RELIEF
                                       19                          Violations of the California False Advertising Law
                                                                        CAL. BUS. & PROF. CODE § 17500 et seq.
                                       20                         On Behalf of Plaintiff DeLuca and the California Class
                                       21           84.     Plaintiff DeLuca, individually and on behalf of the California Class, incorporates by

                                       22   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       23   Complaint as if fully set forth herein.

                                       24           85.     Plaintiff DeLuca brings this claim individually and on behalf of the California Class

                                       25   against Toyota.

                                       26           86.     California’s False Advertising Law prohibits any statement in connection with the

                                       27   sale of goods “which is untrue or misleading.” CAL. BUS. & PROF. CODE § 17500.

                                       28


                                            CLASS ACTION COMPLAINT                           28
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 30 of 122



                                        1           87.      Plaintiff DeLuca, individually and on behalf of the California Class, has standing to

                                        2   pursue this claim because he suffered injury in fact and has lost money or property as a result of

                                        3   Toyota’s actions, as described above.

                                        4           88.      Toyota engaged in advertising and marketing to the public and offered for sale and

                                        5   lease the RAV4s in California.

                                        6           89.      Toyota engaged in the advertising and marketing alleged herein with the intent to

                                        7   directly or indirectly induce the sale or lease of the RAV4s to consumers like Plaintiff DeLuca and

                                        8   members of the California Class.

                                        9           90.      Toyota’s advertising and marketing representations regarding the RAV4s were
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   false, misleading, and deceptive within the definition, meaning, and construction of California
      San Francisco, CA 94111




                                       11   Business & Professions Code §§ 17500, et seq. (False Advertising Law).
           (415) 788-4220




                                       12           91.      Toyota’s misrepresentations and omissions alleged herein were the type of

                                       13   misrepresentations that are material, i.e., a reasonable person would attach importance to them

                                       14   and would be induced to act on the information in making purchase decisions.

                                       15           92.      Toyota’s misrepresentations and omissions alleged herein are objectively material

                                       16   to a reasonable consumer, and therefore reliance upon such misrepresentations may be presumed

                                       17   as a matter of law.

                                       18           93.      At the time it made the misrepresentations and omissions alleged herein, Toyota

                                       19   knew or should have known that they were untrue or misleading and acted in violation of

                                       20   California Business and Professions Code §§ 17500, et seq.

                                       21           94.      Unless restrained by this Court, Toyota will continue to engage in untrue and

                                       22   misleading advertising, as alleged above, in violation of California Business & Professions Code §§

                                       23   17500, et seq.

                                       24           95.      As a result of Toyota’s conduct and actions, Plaintiff DeLuca and each member of

                                       25   the California Class has been injured, has lost money or property, and is entitled to relief. Plaintiff

                                       26   DeLuca seeks disgorgement, restitution, injunctive relief, and all other relief permitted under

                                       27   California Business & Professions Code §§ 17500, et seq.

                                       28


                                            CLASS ACTION COMPLAINT                           29
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 31 of 122



                                                                             THIRD CLAIM FOR RELIEF
                                        1                                     Breach of Express Warranty
                                                                         CAL. COM. CODE §§ 2313 and 10210
                                        2                         On Behalf of Plaintiff DeLuca and the California Class
                                        3
                                        4          96.     Plaintiff DeLuca, individually and on behalf of the California Class, incorporates by

                                        5   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7          97.     Plaintiff DeLuca brings this claim individually and on behalf of the California Class

                                        8   against Toyota.

                                        9          98.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under CAL. COM. CODE §§ 2104(1) and 10103(c), and a “seller” of motor vehicles under § 2105(1)
      San Francisco, CA 94111




                                       11   and 10103(a)(8).
           (415) 788-4220




                                       12          99.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       13   vehicles under CAL. COM. CODE § 10103(a)(16).

                                       14          100.    The RAV4s are and were at all relevant times “goods” within the meaning of CAL.

                                       15   COM. CODE §§ 2105(1) and 10103(a)(8).

                                       16          101.    In connection with the purchase or lease of each one of its new RAV4s, Toyota

                                       17   provides an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or

                                       18   36,000 miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments

                                       19   needed to correct defects in materials or workmanship of any part supplied by Toyota.” Toyota

                                       20   also warrants and represents in its marketing, specifications, and informational materials that the

                                       21   RAV4’s fuel tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       22          102.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       23   mileage range formed a basis of the bargain that was breached when Plaintiff De Luca and the

                                       24   California Class members purchased or leased the RAV4s with fuel tank defects that prevent the

                                       25   RAV4 fuel tank from filling to capacity and limit the vehicles’ mileage range to significantly less

                                       26   than 580 miles.

                                       27          103.    Plaintiff DeLuca and the Class members experienced defects within the warranty

                                       28   period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff DeLuca and the


                                            CLASS ACTION COMPLAINT                          30
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 32 of 122



                                        1   California Class members that RAV4s’ contain defectively designed fuel tanks that prevent the

                                        2   tank from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage

                                        3   range.

                                        4            104.   Toyota breached the express warranty promising to repair or adjust defects in

                                        5   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                        6   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                        7            105.   Plaintiff DeLuca reported his fuel tank issue to Toyota on December 23, 2019. In

                                        8   addition, Toyota was provided with notice of the fuel tank defect by numerous NHTSA and

                                        9   consumer complaints filed against it, including the instant Complaint and similar legal actions and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   has actual knowledge of the failure as evidenced by its public admission in December 2019 that the
      San Francisco, CA 94111




                                       11   fuel tank shape of the RAV4s prevent full refueling by up to several gallons and impact the RAV4’s
           (415) 788-4220




                                       12   total available driving distance.

                                       13            106.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       14   DeLuca and the other Class members have been damaged in an amount to be determined at trial.
                                                                         FOURTH CLAIM FOR RELIEF
                                       15                         Breach of Implied Warranty of Merchantability
                                                                        CAL. COM. CODE §§ 2314 and 10212
                                       16                      On Behalf of Plaintiff DeLuca and the California Class
                                       17            107.   Plaintiff DeLuca, individually and on behalf of the California Class, incorporates by

                                       18   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       19   Complaint as if fully set forth herein.

                                       20            108.   Plaintiff DeLuca brings this claim individually and on behalf of the California Class

                                       21   against Toyota.

                                       22            109.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       23   under CAL. COM. CODE §§ 2104(1) and 10103(c), and a “seller” of motor vehicles under §

                                       24   2103(1)(d)

                                       25            110.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       26   vehicles under CAL. COM. CODE § 10103(a)(16).

                                       27            111.   The RAV4s are and were at all relevant times “goods” within the meaning of CAL.

                                       28   COM. CODE §§ 2105(1) and 10103(a)(8).


                                            CLASS ACTION COMPLAINT                          31
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 33 of 122



                                        1            112.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                        2   purpose for which vehicles are used is implied by law pursuant to CAL. COM. CODE §§ 2314 and

                                        3   10212.

                                        4            113.   The RAV4s, when sold or leased and at all times thereafter, were not in

                                        5   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                        6   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                        7   their mileage range is significantly diminished.

                                        8            114.   Plaintiff DeLuca reported his fuel tank issue to Toyota on December 23, 2019. In

                                        9   addition, Toyota was provided with notice of the fuel tank defect by numerous NHTSA and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   consumer complaints filed against it, including the instant Complaint and similar legal actions and
      San Francisco, CA 94111




                                       11   has actual knowledge of the failure as evidenced by its public admission in December 2019 that the
           (415) 788-4220




                                       12   fuel tank shape of the RAV4s prevent full refueling by up to several gallons and impact the RAV4’s

                                       13   total available driving distance.

                                       14            115.   As a direct and proximate result of Toyota’s breach of the implied warranty of

                                       15   merchantability, Plaintiff DeLuca and the California Class members have been damaged in an

                                       16   amount to be proven at trial.

                                       17                                    FIFTH CLAIM FOR RELIEF
                                                                  Violations of Song-Beverly Consumer Warrant Act
                                       18                                     CAL. CIV. CODE § 1790 et seq.
                                                                On Behalf of Plaintiff DeLuca and the California Subclass
                                       19
                                       20            116.   Plaintiff DeLuca, individually and on behalf of the California Subclass, incorporates

                                       21   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       22   Complaint as if fully set forth herein.

                                       23            117.   Plaintiff DeLuca brings this claim individually and on behalf of the California

                                       24   Subclass against Toyota.

                                       25            118.   Plaintiff DeLuca and the California Subclass members who purchased or leased the

                                       26   RAV4s in California are “buyers” within the meaning of CAL. CIV. CODE § 1791(b).

                                       27            119.   The RAV4s are “consumer goods” within the meaning CAL. CIV. CODE § 1791(a).

                                       28


                                            CLASS ACTION COMPLAINT                             32
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 34 of 122



                                        1              120.   Toyota is a “manufacturer” of RAV4s within the meaning of CAL. CIV. CODE §

                                        2   1791(j).

                                        3              121.   The RAV4s were used and purchased or leased primarily for personal or family

                                        4   purposes and are therefore consumer goods.

                                        5              122.   Plaintiff DeLuca and the California Subclass members purchased or leased new

                                        6   motor vehicles manufactured by Toyota that were marketed as containing a 14.5 gallon fuel tanks

                                        7   capable of a 580 mileage range.

                                        8              123.   The RAV4s contain a defect that prevents the fuel tank from filling to capacity and

                                        9   significantly diminishes the RAV4s mileage range.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10              124.   These defects were present in Toyota’s RAV4s when they lefts the exclusive
      San Francisco, CA 94111




                                       11   control of Toyota and therefore existed during the duration of the warranty period.
           (415) 788-4220




                                       12              125.   Toyota’s RAV4s were not of the same quality as those generally acceptable in the

                                       13   trade and were not fit for their ordinary purpose.

                                       14              126.   Toyota, therefore, breached the implied warranty of merchantability, which by law

                                       15   is provided in every consumer agreement for the sale of goods.

                                       16              127.   As a direct and proximate cause of Toyota’s breach of the implied warranty of

                                       17   merchantability, Plaintiff DeLuca and the California Subclass have been damaged by receiving an

                                       18   inferior product from that which they were promised. Plaintiff DeLuca and the California

                                       19   Subclass, therefore, have the right to cancel and recover the purchase price of their RAV4s.

                                       20                                      SIXTH CLAIM FOR RELIEF
                                                                    Violations of the California Unfair Competition Law
                                       21                                  CAL. BUS. & PROF. CODE § 17200 et seq.
                                                                    On Behalf of Plaintiff DeLuca and the California Class
                                       22
                                       23              128.   Plaintiff DeLuca, individually and on behalf of the California Class, incorporates by

                                       24   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       25   Complaint as if fully set forth herein.

                                       26              129.   Plaintiff DeLuca brings this claim individually and on behalf of the California Class

                                       27   against Toyota.

                                       28


                                            CLASS ACTION COMPLAINT                            33
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 35 of 122



                                        1          130.    Plaintiff DeLuca has standing to pursue this claim because he has suffered injury in

                                        2   fact and has lost money or property as a result of Toyota’s actions as described above. All

                                        3   California Class Members overpaid for the RAV4s due to Toyota’s concealment of a defect that

                                        4   prevents the RAV4’s fuel tank from filling to capacity and limits mileage range.

                                        5          131.    Toyota’s actions as alleged herein constitute an “unlawful” practice within the

                                        6   definition, meaning, and construction of California’s UCL because Toyota violated California’s

                                        7   False Advertising Law (Bus. & Prof. Code §§ 17500, et seq.), the CLRA (Civ. Code §§ 1750, et

                                        8   seq.), and California’s Song-Beverly Consumer Warranty Act (Cal. Civ. Code §§ 17900 et seq.).

                                        9          132.    Toyota’s actions as alleged herein constitute a “fraudulent” practice because, by
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   representing that the RAV4’s fuel tank capacity was 14.5 gallons and that the RAV4’s mileage
      San Francisco, CA 94111




                                       11   range was 580 miles, but concealing that the RAV4 actually contained a defect, Toyota’s conduct
           (415) 788-4220




                                       12   was likely to deceive consumers. Toyota’s failure to disclose this defect constitutes a material

                                       13   omission in violation of the UCL.

                                       14          133.    Toyota’s actions as alleged herein constitute an “unfair” practice because the

                                       15   offend established public policy and are immoral, unethical, oppressive, unscrupulous, and

                                       16   substantially injurious to Toyota’s customers. The harm caused by Toyota’s wrongful conduct

                                       17   outweighs any utility of such conduct and has caused—and will continue to cause—substantial

                                       18   injury to Plaintiff DeLuca and the California Class. Toyota could and should have chosen one of

                                       19   many reasonably available alternatives, including not selling or leasing the RAV4s that contained a

                                       20   defect, disclosing the defect to prospective purchasers and lessees, and/or not representing that

                                       21   the RAV4s were suitable for consumer use. Additionally, Toyota’s conduct was “unfair” because

                                       22   it violated the legislatively declared policies reflected by California’s strong consumer protection,

                                       23   consumer warranty, and false advertising laws, including the California Song-Beverly Consumer

                                       24   Warranty Act, CAL. CIV. CODE §§ 1790 et seq., the CLRA, CAL. CIV. CODE §§ 1750 et seq.,

                                       25   and the FAL, CAL. BUS. & PROF. CODE §§ 17500 et seq.

                                       26          134.    As a result of Toyota’s unlawful, fraudulent, and unfair conduct, Plaintiff DeLuca

                                       27   and the California Class received an inferior product for that which they were promised. Had

                                       28


                                            CLASS ACTION COMPLAINT                          34
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 36 of 122



                                        1   Toyota disclosed the RAV4 fuel tank defect, Plaintiff DeLuca and the California Class would not

                                        2   have purchased the RAV4 or would have paid substantially less.

                                        3          135.    Toyota’s wrongful business practices constitute a continuing course of unfair

                                        4   competition because Toyota continues to represent that the RAV4’s fuel tank capacity is 14.5

                                        5   gallons and its mileage range is 580 miles. Plaintiff DeLuca and the California Class therefore seek

                                        6   equitable relief to remedy Toyota’s deceptive marketing, advertising, and packaging and to recall

                                        7   all affected RAV4s.

                                        8          136.    Plaintiff DeLuca and the California Class also seek an order requiring Toyota to

                                        9   make full restitution of all monies that it has wrongfully obtained from California Class members,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   as well as all other relief permitted under the UCL.
      San Francisco, CA 94111




                                       11                                   SEVENTH CLAIM FOR RELIEF
                                                              Violation of Florida’s Deceptive & Unfair Trade Practices Act
           (415) 788-4220




                                       12                                       FLA. STAT. § 501.201, et seq.
                                                                On Behalf of Plaintiff Antonius Tran and the Florida Class
                                       13
                                       14          137.    Plaintiff Tran, individually and on behalf of the Florida Class, incorporates by

                                       15   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       16   Complaint as if fully set forth herein.

                                       17          138.    Plaintiff Tran brings this claim individually and on behalf of the Florida Class

                                       18   against Toyota.

                                       19          139.    Plaintiff Tran is a “consumer” within the meaning of the Florida Unfair and

                                       20   Deceptive Trade Practices Act (“FDUTPA”), FLA. STAT. § 501.203.

                                       21          140.    Toyota is engaged in “trade or commerce” within the meaning of FLA. STAT. §

                                       22   501.203(8)

                                       23          141.    The stated purpose of the FDUTPA “[t]o protect the consuming public . . . from

                                       24   those who engage in unfair methods of competition, or unconscionable, deceptive, or unfair acts or

                                       25   practices in the conduct of any trade or commerce.” FLA. STAT. § 501.202(2).

                                       26          142.    The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or

                                       27   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce ...”

                                       28


                                            CLASS ACTION COMPLAINT                         35
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 37 of 122



                                        1   FLA. STAT. § 501.204(1). Toyota participated in unfair and deceptive trade practices that violated

                                        2   the FUDTPA as described herein.

                                        3          143.    In the course of its business, Toyota concealed and suppressed material facts

                                        4   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                        5   and that the RAV4’s mileage range was 580 miles and otherwise engaged in activities with a

                                        6   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                        7   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                        8   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        9   omission, in connection with the sale and lease of RAV4s.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          144.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of
      San Francisco, CA 94111




                                       11   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity
           (415) 788-4220




                                       12   and mileage range after the RAV4s were sold and leased, but continued to conceal information

                                       13   until the defect was revealed by RAV4 purchasers and lessees.

                                       14          145.    By failing to disclose and by actively concealing the RAV4 fuel tank defect, Toyota

                                       15   engaged in deceptive business practices in violation of the FDUTPA. Toyota’s deceptive acts or

                                       16   practices were likely to, and did in fact, deceive reasonable consumers, including Plaintiff Tran,

                                       17   about the RAV4’s fuel tank capacity and mileage range.

                                       18          146.    Toyota’s acts and practices are also unfair because they are contrary to Florida law

                                       19   and public policy and further constitute immoral, unethical, oppressive, and unscrupulous

                                       20   business practices that caused substantial injury to Plaintiff Tran and members of the Florida

                                       21   Class. The harm caused by Toyota’s unfair acts and practices outweighs the utility of such

                                       22   conduct.

                                       23          147.    The practice of selling RAV4s with defective fuel tanks, without providing an

                                       24   adequate remedy to cure the defects, has harmed Plaintiff Tran and the Florida Class. Toyota

                                       25   could have and should have chosen one of many reasonably available alternatives, including not

                                       26   selling or leasing the RAV4s that contained a defect, disclosing the defect to prospective

                                       27   purchasers and lessees, and/or not representing that the RAV4s were suitable for consumer use.

                                       28   The harm from Toyota’s unfair conduct was not reasonably avoidable by consumers.


                                            CLASS ACTION COMPLAINT                          36
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 38 of 122



                                        1          148.      As alleged above, Toyota made material misstatements about the RAV4’s fuel tank

                                        2   capacity and mileage range that were either false or misleading. Toyota owed Plaintiff Tran and

                                        3   the Florida Class a duty to disclose the true nature of the RAV4s because Toyota: (a) possessed

                                        4   exclusive knowledge about the defect; (b) intentionally concealed the foregoing from Plaintiff Tran

                                        5   and the Florida Class; and (c) made incomplete representations about the RAV4’s fuel tank

                                        6   capacity and mileage range, while purposefully withholding material facts from Plaintiff Tran and

                                        7   the Florida Class that contradicted these representations.

                                        8          149.      Toyota intentionally and knowingly misrepresented material facts regarding the

                                        9   RAV4s with the intent to mislead Plaintiff Tran and the Florida Class. Toyota knew or should
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   have known that its conduct violated the FDUTPA.
      San Francisco, CA 94111




                                       11          150.      As a direct and proximate result of Toyota’s unfair and deceptive conduct, Plaintiff
           (415) 788-4220




                                       12   Tran and the Florida Class members have suffered injury, ascertainable losses of money or

                                       13   property, and monetary and nonmonetary damages. Because Toyota fraudulent concealed the

                                       14   defects in the RAV4s, purchasers and lessees of the RAV4s were deprived of the benefit of their

                                       15   bargain because the RAV4s they purchased were worth less than they would have been if they

                                       16   were free from defects. Had purchasers and lessees of the RAV4s been aware of the defects in

                                       17   their RAV4s, they would either not have purchased or leased the RAV4s or they would have paid

                                       18   less for them.

                                       19          151.      Toyota’s violations caused ascertainable injury to Plaintiff Tran and the Florida

                                       20   Class, as well as to the general public. Toyota’s unlawful acts and practices alleged herein

                                       21   negatively affect the public interest, and there are no countervailing benefits to consumers that

                                       22   outweigh the harm caused by Toyota’s conduct.

                                       23          152.      Pursuant to Fla. Stat. §§ 501.211 and 501.2105, Plaintiff Tran and the Florida Class

                                       24   seek an order enjoining Toyota’s unfair and/or deceptive acts or practices and awarding actual

                                       25   damages, attorneys’ fees, and any other just and proper relief under the FDUTPA the Court

                                       26   deems necessary to protect the public from further violations of the FDUTPA.

                                       27                                    EIGHTH CLAIM FOR RELIEF
                                                                               Breach of Express Warranty
                                       28                                      F.S.A. §§ 672.313 and 680.21
                                                                 On Behalf of Plaintiff Antonius Tran and the Florida Class

                                            CLASS ACTION COMPLAINT                           37
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 39 of 122



                                        1            153.    Plaintiff Tran, individually and on behalf of the Florida Class, incorporates by

                                        2   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        3   Complaint as if fully set forth herein.

                                        4            154.    Plaintiff Tran brings this claim individually and on behalf of the Florida Class

                                        5   against Toyota.

                                        6            155.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                        7   under F.S.A. §§ 672.104(1) and 680.1031(3)(k), and a “seller” of motor vehicles under §

                                        8   672.103(1)(d).

                                        9            156.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   vehicles under F.S.A. § 680.1031(1)(p).
      San Francisco, CA 94111




                                       11            157.    The RAV4s are and were at all relevant times “goods” within the meaning of
           (415) 788-4220




                                       12   F.S.A. §§ 672.105(1) and 680.1031(1)(h).

                                       13            158.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                       14   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                       15   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                       16   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                       17   and represents in its marketing, specifications, and informational materials that the RAV4’s fuel

                                       18   tank capacity is 14.5 gallons and that the RAV4’s mileage range is 580 miles.

                                       19            159.    Toyota’s NVLW and warranties regarding the RAV4’s fuel tank capacity and

                                       20   mileage range formed a basis of the bargain that was breached when Plaintiff Tran and the Florida

                                       21   Class members purchased or leased the RAV4s with defects in the fuel tank that prevent the

                                       22   RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less

                                       23   than 580 miles.

                                       24            160.    Plaintiff Tran and the Florida Class members experienced defects within the

                                       25   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Tran and

                                       26   the Florida Class members that RAV4s contain defectively designed fuel tanks that prevent the

                                       27   tank from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage

                                       28   range.


                                            CLASS ACTION COMPLAINT                           38
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 40 of 122



                                        1          161.      Toyota breached the express warranty promising to repair or adjust defects in

                                        2   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                        3   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                        4          162.      Plaintiff Tran reported his fuel tank issue to Wesley Chapel Toyota on January 26,

                                        5   2020. In addition, Toyota was provided with notice of these issues by numerous NHTSA and

                                        6   consumer complaints filed against it, including the instant Complaint and has actual knowledge of

                                        7   the failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                        8   RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total available

                                        9   driving distance.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          163.      As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff
      San Francisco, CA 94111




                                       11   Tran and the Florida Class members have been damaged in an amount to be determined at trial.
           (415) 788-4220




                                       12                                     NINTH CLAIM FOR RELIEF
                                                                     Breach of Implied Warranty of Merchantability
                                       13                                     F.S.A. §§ 672.314 and 680.212
                                                                 On Behalf of Plaintiff Antonius Tran and the Florida Class
                                       14
                                       15          164.      Plaintiff Tran, individually and on behalf of the Florida Class, incorporates by

                                       16   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       17   Complaint as if fully set forth herein.

                                       18          165.      Plaintiff Tran brings this claim individually and on behalf of the Florida Class

                                       19   against Toyota.

                                       20          166.      Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       21   under F.S.A. §§ 672.104(1) and 680.1031(3)(k), and a “seller of motor vehicles under §

                                       22   672.103(1)(d).

                                       23          167.      With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       24   vehicles under F.S.A. § 680.1031(1)(p).

                                       25          168.      The RAV4s are and were at all relevant times “goods” within the meaning of

                                       26   F.S.A. §§ 672.105(1) and 680.1031(1)(h).

                                       27          169.      A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       28   purpose for which vehicles are used is implied by law pursuant to F.S.A. §§ 672.314 and 680.212.


                                            CLASS ACTION COMPLAINT                           39
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 41 of 122



                                        1          170.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                        2   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                        3   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                        4   their mileage range is significantly diminished.

                                        5          171.    Plaintiff Tran reported his fuel tank issue to Wesley Chapel Toyota on January 26,

                                        6   2020. In addition, Toyota was provided with notice of these issues by numerous NHTSA and

                                        7   consumer complaints filed against it, including the instant Complaint and has actual knowledge of

                                        8   the failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                        9   RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total available
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   driving distance.
      San Francisco, CA 94111




                                       11          172.    As a direct and proximate result of Toyota’s breach of the implied warranty of
           (415) 788-4220




                                       12   merchantability, Plaintiff Tran and the Florida Class members have been damaged in an amount to

                                       13   be determined at trial.

                                       14
                                                                             TENTH CLAIM FOR RELIEF
                                       15                           Violation of the Idaho Consumer Protection Act
                                                                               IDAHO CODE § 48-601, et seq.
                                       16                       On Behalf of Plaintiff Jedediah Clawson and the Idaho Class
                                       17
                                       18          173.    Plaintiff Clawson, individually and on behalf of the Idaho Class, incorporates by

                                       19   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       20   Complaint as if fully set forth herein.

                                       21          174.    Plaintiff Clawson brings this claim individually and on behalf of the Idaho Class

                                       22   against Toyota.

                                       23          175.    Toyota is a “person” under the Idaho Consumer Protection Act (“Idaho CPA”),

                                       24   Idaho Code § 48-602(1).

                                       25          176.    Toyota’s acts or practices as set forth above occurred in the conduct of “trade” or

                                       26   “commerce” under Idaho Code § 48-602(2).

                                       27          177.    Toyota participated in misleading, false, or deceptive acts that violated the Idaho

                                       28   CPA.


                                            CLASS ACTION COMPLAINT                             40
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 42 of 122



                                        1          178.    In the course of its business, Toyota concealed and suppressed material facts

                                        2   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                        3   and that the RAV4’s mileage range was 580 miles and otherwise engaged in activities with a

                                        4   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                        5   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                        6   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        7   omission, in connection with the sale and lease of RAV4s.

                                        8          179.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        9   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and mileage range after the RAV4s were sold and leased but continued to conceal information until
      San Francisco, CA 94111




                                       11   the defect was revealed by RAV4 purchasers and lessees.
           (415) 788-4220




                                       12          180.    Toyota owed Plaintiff Clawson and the Idaho Class a duty to disclose the true

                                       13   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                       14   intentionally concealed the foregoing form Plaintiff Clawson and the Idaho Class; and (c) made

                                       15   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                       16   purposefully withholding material facts from Plaintiff Clawson and the Idaho Class that

                                       17   contradicted these representations.

                                       18          181.    Toyota this violated the Idaho CPA by, at a minimum, (1) representing that the

                                       19   RAV4s have characteristics, uses, and benefits which they do not have; (2) representing that the

                                       20   RAV4s are of a particular standard, quality, and grade when they are not; (3) advertising the

                                       21   RAV4s with the intent not to sell them as advertised; (4) engaging in acts or practices which are

                                       22   otherwise misleading, false, or deceptive to the consumer; and (5) engaging in any unconscionable

                                       23   method, act, or practice in the conduct of trade or commerce. See Idaho Code § 48-603.

                                       24          182.    Plaintiff Clawson and the Idaho Class suffered ascertainable loss and actual

                                       25   damages as a direct and proximate result of Toyota’s misrepresentations and its concealment of

                                       26   and failure to disclose material information. Plaintiff Clawson and the Idaho Class members who

                                       27   purchased or leased the RAV4s would not have purchased or leased the RAV4s or would have paid

                                       28   significantly less for them if Toyota had disclosed the RAV4’s fuel tank defect. Plaintiff Clawson


                                            CLASS ACTION COMPLAINT                         41
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 43 of 122



                                        1   and the Idaho Class also suffered diminished value to their vehicles, as well as lost or diminished

                                        2   use.

                                        3           183.    Toyota had an ongoing duty to all RAV4 purchasers and lessees to refrain from

                                        4   unfair and deceptive practices under the Idaho CPA. Plaintiff Clawson and the Idaho Class

                                        5   members suffered ascertainable loss in the form of the diminished value of their RAV4s as a result

                                        6   of Toyota’s deceptive and unfair acts and practices made in the course of Toyota’s business.

                                        7           184.    Toyota’s violations present a continuing risk to Plaintiff Clawson and the Idaho

                                        8   Class as well as the general public. Toyota’s unlawful acts and practices complained of herein

                                        9   affect the public interest.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           185.    As a direct and proximate result of Toyota’s violations of the Idaho CPA, Plaintiff
      San Francisco, CA 94111




                                       11   Clawson and the Idaho Class have suffered injury-in-fact and/or actual damage.
           (415) 788-4220




                                       12           186.    Pursuant to Idaho Code § 48-608, Plaintiff Clawson and the Idaho Class seek

                                       13   monetary relief against Toyota measured as the greater of (a) actual damages in an amount to be

                                       14   determined at trial, and (b) statutory damages in the amount of $1,000 for Plaintiff Clawson and

                                       15   each Idaho Class Member.

                                       16           187.    Plaintiff Clawson and the Idaho Class members also seeks an order enjoining

                                       17   Toyota’s unfair, unlawful, and/or deceptive practices, attorneys’ fees, and any other just and

                                       18   proper relief available under the Idaho CPA.

                                       19           188.    Plaintiff Clawson and the Idaho Class members also seek punitive damages against

                                       20   Toyota because Toyota’s conduct evidences an extreme deviation from reasonable standards.

                                       21   Toyota flagrantly, maliciously, and fraudulently misrepresented the reliability of the RAV4s,

                                       22   deceived Idaho Class members, and concealed material facts that only it knew—all to avoid the

                                       23   expense and public relations issues of correcting a serious fuel tank defect. Toyota’s conduct

                                       24   constitutes malice, oppression, and fraud warranting punitive damages.

                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          42
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 44 of 122


                                                                          ELEVENTH CLAIM FOR RELIEF
                                        1                                     Breach of Express Warranty
                                                                         IDAHO CODE § 28-2-313 and 28-12-210
                                        2                      On Behalf of Plaintiff Jedediah Clawson and the Idaho Class
                                        3
                                        4          189.    Plaintiff Clawson, individually and on behalf of the Idaho Class, incorporates by

                                        5   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7          190.    Plaintiff Clawson brings this claim individually and on behalf of the Idaho Class

                                        8   against Toyota.

                                        9          191.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under Idaho Code §§ 28-2-104(1) and 28-2-103(3), and a “seller” of a motor vehicle under § 28-2-
      San Francisco, CA 94111




                                       11   103(1)(d).
           (415) 788-4220




                                       12          192.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       13   vehicles under Idaho Code § 28-12-103(1)(p).

                                       14          193.    The RAV4s are and were at all relevant times “goods” within the meaning of Idaho

                                       15   Code §§ 28-2-105(1) and 28-12-103(1)(h).

                                       16          194.    In connection with the purchase or lease of each one of its new RAV4s, Toyota

                                       17   provides an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or

                                       18   36,000 miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments

                                       19   needed to correct defects in materials or workmanship of any part supplied by Toyota.” Toyota

                                       20   also warrants and represents in its marketing, specifications, and informational materials that the

                                       21   RAV4’s fuel tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       22          195.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       23   mileage range formed a basis of the bargain that was breached when Plaintiff Clawson and the

                                       24   Idaho Class members purchased or leased the RAV4s with defects in the fuel tank that prevent the

                                       25   RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less

                                       26   than 580 miles.

                                       27          196.    Plaintiff Clawson and the Idaho Class members experienced defects within the

                                       28   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Clawson


                                            CLASS ACTION COMPLAINT                          43
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 45 of 122



                                        1   and the Idaho Class members that the RAV4s contain defectively designed fuel tanks that prevent

                                        2   the tanks from filling to capacity and prevent the vehicles from reaching the advertised 580

                                        3   mileage range.

                                        4          197.      Toyota breached the express warranty promising to repair or adjust defects in

                                        5   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                        6   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                        7          198.      Toyota was provided with notice of these issues by numerous NHTSA and

                                        8   consumer complaints filed against it, including the instant Complaint and has actual knowledge of

                                        9   the failure as evidenced by its public admission in December 2019 that the fuel tank shape of the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total available
      San Francisco, CA 94111




                                       11   driving distance.
           (415) 788-4220




                                       12          199.      As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       13   Clawson and the Idaho Class members have been damaged in an amount to be determined at trial.

                                       14                                  TWELFTH CLAIM FOR RELIEF
                                                                    Breach of Implied Warranty of Merchantability
                                       15                                 IDAHO CODE § 28-2-314 and 28-12-212
                                                                On Behalf of Plaintiff Jedediah Clawson and the Idaho Class
                                       16
                                       17          200.      Plaintiff Clawson, individually and on behalf of the Idaho Class, incorporates by

                                       18   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       19   Complaint as if fully set forth herein.

                                       20          201.      Plaintiff Clawson brings this claim individually and on behalf of the Idaho Class

                                       21   against Toyota.

                                       22          202.      Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       23   under Idaho Code §§ 28-2-104(1) and 28-2-103(3), and a “seller” of a motor vehicle under § 28-2-

                                       24   103(1)(d).

                                       25          203.      With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       26   vehicles under Idaho Code § 28-12-103(1)(p).

                                       27          204.      The RAV4s are and were at all relevant times “goods” within the meaning of Idaho

                                       28   Code §§ 28-2-105(1) and 28-12-103(1)(h).


                                            CLASS ACTION COMPLAINT                           44
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 46 of 122



                                        1             205.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                        2   purpose for which vehicles are used is implied by law pursuant to Idaho Code §§ 28-2-314 and 28-

                                        3   12-212.

                                        4             206.   The RAV4s, when sold or leased and at all times thereafter, were not in

                                        5   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                        6   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                        7   their mileage range is significantly diminished.

                                        8             207.   Toyota was provided with notice of these issues by numerous NHTSA and

                                        9   consumer complaints filed against it, including the instant Complaint and has actual knowledge of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   the failure as evidenced by its public admission in December 2019 that the fuel tank shape of the
      San Francisco, CA 94111




                                       11   RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total available
           (415) 788-4220




                                       12   driving distance.

                                       13             208.   As a direct and proximate result of Toyota’s breach of the implied warranty of

                                       14   merchantability Plaintiff Clawson and the Idaho Class members have been damaged in an amount

                                       15   to be proven at trial.

                                       16                               THIRTEENTH CLAIM FOR RELIEF
                                                                               Breach of Express Warranty
                                       17                               IOWA CODE §§ 554.2313 and 544.13210
                                                                 On Behalf of Plaintiff Richard Wagner and the Iowa Class
                                       18
                                       19             209.   Plaintiff Wagner, individually and on behalf of the Iowa Class, incorporates by

                                       20   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       21   Complaint as if fully set forth herein.

                                       22             210.   Plaintiff Wagner brings this claim individually and on behalf of the Iowa Class

                                       23   against Toyota.

                                       24             211.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       25   under Iowa Code §§ 554.2104(1) and 554.13103(3), and a “seller” of motor vehicles under §

                                       26   554.2103(1)9d).

                                       27             212.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       28   vehicles under Iowa Code § 554.13103(1)(p).


                                            CLASS ACTION COMPLAINT                             45
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 47 of 122



                                        1           213.    The RAV4s are and were at all relevant times “goods” within the meaning of Iowa

                                        2   Code §§ 554.2105(1) and 554.13103(1)(h).

                                        3           214.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        4   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                        5   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        6   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        7   and represents in its marketing, specifications, and informational materials that the RAV4’s fuel

                                        8   tank capacity is 14.5 gallons and that the RAV4’s mileage range is 580 miles.

                                        9           215.    Toyota’s NVLW and warranties regarding the RAV4’s fuel tank capacity and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10 mileage range formed a basis of the bargain that was breached when Plaintiff Wagner and the Iowa
      San Francisco, CA 94111




                                       11 Class members purchased or leased the RAV4s with defects in the fuel tank that prevent the RAV4
           (415) 788-4220




                                       12 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less than
                                       13 580 miles.
                                       14           216.    Plaintiff Wagner and the Iowa Class members experienced defects within the

                                       15 warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Wagner and
                                       16 the Iowa Class members that the RAV4s contain defectively designed fuel tanks that prevent the
                                       17 tanks from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage
                                       18 range.
                                       19           217.    Toyota breached the express warranty promising to repair or adjust defects in

                                       20 materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted, and
                                       21 has been unable to repair or adjust, the RAV4s materials and workmanship defects.
                                       22           218.    Plaintiff Wagner reported his fuel tank issue to Toyota on December 18, 2019. In

                                       23 addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer
                                       24 complaints filed against it, including the instant Complaint and has actual knowledge of the failure
                                       25 as evidenced by its public admission in December 2019 that the fuel tank shape of the RAV4s
                                       26 prevent full refueling by up to several gallons and impact the RAV4’s total available driving
                                       27 distance.
                                       28


                                            CLASS ACTION COMPLAINT                           46
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 48 of 122



                                        1          219.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                        2 Wagner and the Iowa Class members have been damaged in an amount to be determined at trial.
                                        3                             FOURTEENTH CLAIM FOR RELIEF
                                                                   Breach of Implied Warranty of Merchantability
                                        4                              IOWA CODE §§ 554.2314 and 544.13212
                                                                On Behalf of Plaintiff Richard Wagner and the Iowa Class
                                        5
                                        6          220.    Plaintiff Wagner, individually and on behalf of the Iowa Class, incorporates by

                                        7   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        8   Complaint as if fully set forth herein.

                                        9          221.    Plaintiff Wagner brings this claim individually and on behalf of the Iowa Class
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   against Toyota.
      San Francisco, CA 94111




                                       11          222.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
           (415) 788-4220




                                       12   under Iowa Code §§ 554.2104(1) and 554.13103(3), and a “seller” of motor vehicles under §

                                       13   554.2103(1)9d).

                                       14          223.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       15   vehicles under Iowa Code § 554.13103(1)(p).

                                       16          224.    The RAV4s are and were at all relevant times “goods” within the meaning of Iowa

                                       17   Code §§ 554.2105(1) and 554.13103(1)(h).

                                       18          225.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       19   purpose for which vehicles are used is implied by law pursuant to Iowa Code §§ 554.2314 and

                                       20   554.13212.

                                       21          226.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                       22   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       23   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       24   their mileage range is significantly diminished.

                                       25          227.    Plaintiff Wagner reported his fuel tank issue to Toyota on December 18, 2019. In

                                       26   addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer

                                       27   complaints filed against it, including the instant Complaint and has actual knowledge of the failure

                                       28   as evidenced by its public admission in December 2019 that the fuel tank shape of the RAV4s


                                            CLASS ACTION COMPLAINT                             47
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 49 of 122



                                        1   prevent full refueling by up to several gallons and impact the RAV4’s total available driving

                                        2   distance.

                                        3           228.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        4   merchantability Plaintiff Wagner and the Iowa Class members have been damaged in an amount to

                                        5   be proven at trial.

                                        6                                 FIFTEENTH CLAIM FOR RELIEF
                                                                 Violations of the Michigan Consumer Protection Act
                                        7                                 MICH. COMP. LAWS § 445.903, et seq.
                                                              On Behalf of Plaintiff Lonnie Birchfield and the Michigan Class
                                        8
                                        9           229.    Plaintiff Birchfield, individually and on behalf of the Michigan Class, incorporates
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   by reference all of the allegations contained in the preceding paragraphs of this Class Action
      San Francisco, CA 94111




                                       11   Complaint as if fully set forth herein.
           (415) 788-4220




                                       12           230.    Plaintiff Birchfield brings this claim individually and on behalf of the Michigan

                                       13   Class against Toyota.

                                       14           231.    Plaintiff Birchfield and the Michigan Class members are “person[s]” within the

                                       15   meaning of the Mich. Comp. Laws. § 445.902(1)(d).

                                       16           232.    At all relevant times, Toyota was a “person” engaged in “trade or commerce”

                                       17   within the meaning of the Mich. Comp. Laws § 445.902(1)(d) and (g).

                                       18           233.    The Michigan Consumer Protection Act (“Michigan CPA”) prohibits ““[u]nfair,

                                       19   unconscionable, or deceptive methods, acts, or practices in the conduct of trade or commerce ....”

                                       20   Mich. Comp. Laws § 445.903(1). Toyota engaged in unfair, unconscionable, or deceptive

                                       21   methods, acts or practices prohibited by the Michigan CPA, including: “(c) Representing that

                                       22   goods or services have ... characteristics ... that they do not have ....;” “(e) Representing that

                                       23   goods or services are of a particular standard ... if they are of another;” “(i) Making false or

                                       24   misleading statements of fact concerning the reasons for, existence of, or amounts of price

                                       25   reductions;” “(s) Failing to reveal a material fact, the omission of which tends to mislead or

                                       26   deceive the consumer, and which fact could not reasonably be known by the consumer;” “(bb)

                                       27   Making a representation of fact or statement of fact material to the transaction such that a person

                                       28   reasonably believes the represented or suggested state of affairs to be other than it actually is;” and


                                            CLASS ACTION COMPLAINT                           48
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 50 of 122



                                        1   “(cc) Failing to reveal facts that are material to the transaction in light of representations of fact

                                        2   made in a positive manner.” Mich. Comp. Laws § 445.903(1).

                                        3           234.    In the course of its business, Toyota concealed and suppressed material facts

                                        4   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                        5   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                        6   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                        7   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                        8   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        9   omission, in connection with the sale and lease of RAV4s.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           235.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of
      San Francisco, CA 94111




                                       11   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity
           (415) 788-4220




                                       12   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                       13   the defect was revealed by RAV4 purchasers and lessees.

                                       14           236.    Toyota owed Plaintiff Birchfield and the Michigan Class a duty to disclose the true

                                       15   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                       16   intentionally concealed the foregoing from Plaintiff Birchfield and the Michigan Class; and (c)

                                       17   made incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                       18   purposefully withholding material facts from Plaintiff Birchfield and the Michigan Class that

                                       19   contradicted these representations.

                                       20           237.    Toyota’s representations and omissions were material because they were likely to

                                       21   deceive reasonable consumers.

                                       22           238.    Toyota acted intentionally, knowingly, and maliciously to violate Michigan’s CPA,

                                       23   and recklessly disregard Plaintiff Birchfield’s and the Michigan Class members’ rights. Toyota’s

                                       24   knowledge of the RAV4 defect put it on notice that the RAV4 was not as advertised.

                                       25           239.    Toyota’s violations present a continuing risk to Plaintiff Birchfield, the Michigan

                                       26   Class members, as well as the general public. Toyota’s unlawful acts and practices complained of

                                       27   herein affect the public interest.

                                       28


                                            CLASS ACTION COMPLAINT                           49
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 51 of 122



                                        1          240.    As a direct and proximate result of Toyota’s violations of the Michigan CPA,

                                        2   Plaintiff Birchfield and the Michigan Class members have suffered injury-in-fact and/or actual

                                        3   damage.

                                        4          241.    Plaintiff Birchfield and the Michigan Class members seek injunctive relief to enjoin

                                        5   Toyota from continuing its unfair and deceptive acts; monetary damages against Toyota measures

                                        6   as the greater of (a) actual damages in an amount to be determined at trial, and (b) statutory

                                        7   damages in the amount of $250 for Plaintiff Birchfield and each Michigan Class member;

                                        8   reasonable attorneys’ fees; and any other just and proper relief available under Mich. Comp. Laws

                                        9   § 445.911.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          242.    Plaintiff Birchfield and the Michigan Class members also seek punitive damages
      San Francisco, CA 94111




                                       11   against Toyota because Toyota’s conduct evidences an extreme deviation from reasonable
           (415) 788-4220




                                       12   standards. Toyota flagrantly, maliciously, and fraudulently misrepresented the reliability of the

                                       13   RAV4s, deceived Michigan Class members, and concealed material facts that only it knew—all to

                                       14   avoid the expense and public relations issues of correcting a serious fuel tank defect. Toyota’s

                                       15   conduct constitutes malice, oppression, and fraud warranting punitive damages.

                                       16
                                                                         SIXTEENTH CLAIM FOR RELIEF
                                       17                                     Breach of Express Warranty
                                                                   MICH. COMP. LAWS §§ 440.2313 and 440.2860
                                       18                    On Behalf of Plaintiff Lonnie Birchfield and the Michigan Class
                                       19
                                       20          243.    Plaintiff Birchfield, individually and on behalf of the Michigan Class, incorporates

                                       21   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       22   Complaint as if fully set forth herein.

                                       23          244.    Plaintiff Birchfield brings this claim individually and on behalf of the Michigan

                                       24   Class against Toyota.

                                       25          245.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       26   under Mich. Comp. Laws § 440.2104(1) and a “seller” of motor vehicles under § 440.2103(1)(c).

                                       27          246.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       28   vehicles under Mich. Comp. Laws. S 440.2803(1)(p).


                                            CLASS ACTION COMPLAINT                          50
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 52 of 122



                                        1           247.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                        2   Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).

                                        3           248.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        4   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                        5   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        6   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        7   and represents in its marketing, specifications, and informational materials that the RAV4’s fuel

                                        8   tank capacity is 14.5 gallons and that the RAV4’s mileage range is 580 miles.

                                        9           249.    Toyota’s NVLW and warranties regarding the RAV4’s fuel tank capacity and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   mileage range formed a basis of the bargain that was breached when Plaintiff Birchfield and the
      San Francisco, CA 94111




                                       11   Michigan Class members purchased or leased the RAV4s with defects in the fuel tank that prevent
           (415) 788-4220




                                       12   the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly

                                       13   less than 580 miles.

                                       14           250.    Plaintiff Birchfield and the Michigan Class members experienced defects within the

                                       15   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Birchfield

                                       16   and the Michigan Class members that the RAV4s contain defectively designed fuel tanks that

                                       17   prevent the tanks from filling to capacity and prevent the vehicles from reaching the advertised

                                       18   580 mileage range.

                                       19           251.    Toyota breached the express warranty promising to repair or adjust defects in

                                       20   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       21   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       22           252.    Plaintiff Birchfield reported his fuel tank issue to Toyota on February 10, 2019. In

                                       23   addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer

                                       24   complaints filed against it, including the instant Complaint and similar legal proceedings, and has

                                       25   actual knowledge of the failure as evidenced by its public admission in December 2019 that the fuel

                                       26   tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s

                                       27   total available driving distance.

                                       28


                                            CLASS ACTION COMPLAINT                          51
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 53 of 122



                                        1            253.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                        2   Birchfield and the Michigan Class members have been damaged in an amount to be determined at

                                        3   trial.
                                                                      SEVENTEENTH CLAIM FOR RELIEF
                                        4                          Breach of Implied Warranty of Merchantability
                                                                   MICH. COMP. LAWS §§ 440.2314 and 440.2860
                                        5                    On Behalf of Plaintiff Lonnie Birchfield and the Michigan Class
                                        6
                                        7            254.   Plaintiff Birchfield, individually and on behalf of the Michigan Class, incorporates

                                        8   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10            255.   Plaintiff Birchfield brings this claim individually and on behalf of the Michigan
      San Francisco, CA 94111




                                       11   Class against Toyota.
           (415) 788-4220




                                       12            256.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       13   under Mich. Comp. Laws § 440.2104(1) and a “seller” of motor vehicles under § 440.2103(1)(c).

                                       14            257.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       15   vehicles under Mich. Comp. Laws. S 440.2803(1)(p).

                                       16            258.   The RAV4s are and were at all relevant times “goods” within the meaning of

                                       17   Mich. Comp. Laws §§ 440.2105(1) and 440.2803(1)(h).

                                       18            259.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       19   purpose for which vehicles are used is implied by law pursuant to Mich. Comp. Laws §§ 440.2314

                                       20   and 440.2862.

                                       21            260.   The RAV4s, when sold or leased and at all times thereafter, were not in

                                       22   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       23   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       24   their mileage range is significantly diminished.

                                       25            261.   Plaintiff Birchfield reported his fuel tank issue to Toyota on February 10, 2019. In

                                       26   addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer

                                       27   complaints filed against it, including the instant Complaint and similar legal proceedings and has

                                       28   actual knowledge of the failure as evidenced by its public admission in December 2019 that the fuel


                                            CLASS ACTION COMPLAINT                             52
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 54 of 122



                                        1   tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s

                                        2   total available driving distance.

                                        3           262.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        4   merchantability Plaintiff Birchfield and the Michigan Class members have been damaged in an

                                        5   amount to be proven at trial.

                                        6
                                                                        EIGHTEENTH CLAIM FOR RELIEF
                                        7                       Violations of the Missouri Merchandising Practices Act
                                                                           MO. REV. STAT. § 407.010, et seq.
                                        8                      On Behalf of Plaintiff Jonathan Pool and the Missouri Class
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           263.    Plaintiff Pool, individually and on behalf of the Missouri Class, incorporates by
      San Francisco, CA 94111




                                       11   reference all of the allegations contained in the preceding paragraphs of this Class Action
           (415) 788-4220




                                       12   Complaint as if fully set forth herein.

                                       13           264.    Plaintiff Pool brings this claim individually and on behalf of the Missouri Class

                                       14   against Toyota.

                                       15           265.    Toyota, Plaintiff Pool, and the Missouri Class members are “persons” within the

                                       16   meaning of Mo. Rev. Stat. § 407.010(7).

                                       17           266.    The Missouri Merchandising Practices Act (“Missouri MPA”) makes unlawful the

                                       18   “act, use or employment by any person of any deception, fraud, false pretense, misrepresentation,

                                       19   unfair practice, or the concealment, suppression, or omission of any material fact in connection

                                       20   with the sale or advertisement of any merchandise.” Mo. Rev. Stat. § 407.020.

                                       21           267.    In the course of its business, Toyota concealed and suppressed material facts

                                       22   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       23   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       24   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       25   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       26   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       27   omission, in connection with the sale and lease of RAV4s.

                                       28


                                            CLASS ACTION COMPLAINT                          53
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 55 of 122



                                        1          268.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        2   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        3   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        4   the defect was revealed by RAV4 purchasers and lessees.

                                        5          269.    Toyota owed Plaintiff Pool and the Missouri Class a duty to disclose the true nature

                                        6   of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        7   intentionally concealed the foregoing from Plaintiff Pool and the Missouri Class; and (c) made

                                        8   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                        9   purposefully withholding material facts from Plaintiff Pool and the Missouri Class that
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   contradicted these representations.
      San Francisco, CA 94111




                                       11          270.    Toyota intentionally and knowingly misrepresented material facts regarding the
           (415) 788-4220




                                       12   RAV4s with intent to mislead Plaintiff Pool and the Missouri Class, including without limitation,

                                       13   by failing to disclose the fuel tank defect in light of circumstances under which the omitted facts

                                       14   were necessary in order to correct the assumptions, inferences, or representations being made by

                                       15   Toyota about the RAV4’s fuel tank and mileage range. Consequently, the failure to disclose such

                                       16   facts amounts to misleading statements pursuant to 15 Mo. Code of State Reg. 60-9.090.

                                       17          271.    Because Toyota knew or believed that its statements regarding the RAV4’s fuel

                                       18   tank and mileage range were not in accord with the facts and/or had no reasonable basis for such

                                       19   statements in light of its knowledge of the fuel tank defect, Toyota engaged in fraudulent

                                       20   misrepresentations pursuant to 15 Mo. Code of State Reg. 60-8.020.

                                       21          272.    Toyota knew or should have known that its conduct violated the Missouri MPA.

                                       22          273.    Toyota’s concealment of the true fuel tank capacity and mileage range of the

                                       23   RAV4s was material to Plaintiff Pool and the Missouri Class members.

                                       24          274.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       25   reasonable consumers, including Plaintiff Pool.

                                       26          275.    Plaintiff Pool and the Missouri Class suffered ascertainable loss and actual damages

                                       27   as a direct and proximate result of Toyota’s misrepresentations and its concealment of and failure

                                       28   to disclose material information. Plaintiff Pool and the Missouri Class members who purchased or


                                            CLASS ACTION COMPLAINT                          54
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 56 of 122



                                        1   leased the RAV4s would not have purchased or leased them or would have paid significantly less

                                        2   for them if the fuel tank defect had been disclosed.

                                        3           276.   Toyota had an ongoing duty to Plaintiff Pool and the Missouri Class to refrain from

                                        4   unfair and deceptive practices under the Missouri MPA. All owners of the RAV4s suffered

                                        5   ascertainable loss in the form of the diminished value of their vehicles as a result of Toyota’s

                                        6   deceptive and unfair acts and practices made in the court of Toyota’s business.

                                        7           277.   Toyota’s violations present a continuing risk to Plaintiff Pool, the Missouri Class,

                                        8   and the general public. Toyota’s unlawful acts and practices complained of herein affect the public

                                        9   interest.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           278.   As a direct and proximate result of Toyota’s violations of the Missouri MPA,
      San Francisco, CA 94111




                                       11   Plaintiff Pool and the Missouri Class have suffered injury-in-fact and/or actual damage.
           (415) 788-4220




                                       12           279.   Toyota is liable to Plaintiff Pool and the Missouri Class for damages in amounts to

                                       13   be proven at trial, including attorneys’ fees, costs, and punitive damages, as well as injunctive

                                       14   relief enjoining Toyota’s unfair and deceptive practices, and any other just and proper relief under

                                       15   Mo. Rev. Stat. § 407.025.

                                       16
                                                                       NINETEENTH CLAIM FOR RELIEF
                                       17                                     Breach of Express Warranty
                                                                       MO. STAT. § 400.2-313 and 400.2A-210
                                       18                      On Behalf of Plaintiff Jonathan Pool and the Missouri Class
                                       19
                                       20           280.   Plaintiff Pool, individually and on behalf of the Missouri Class, incorporates by

                                       21   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       22   Complaint as if fully set forth herein.

                                       23           281.   Plaintiff Pool brings this claim individually and on behalf of the Missouri Class

                                       24   against Toyota.

                                       25           282.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       26   under Mo. Stat. § 400.2-104(1) and a “seller” of motor vehicles under § 400.2-103(1)(d).

                                       27           283.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       28   vehicles under Mo. Stat. § 400.2A-103(1)(p).


                                            CLASS ACTION COMPLAINT                          55
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 57 of 122



                                        1           284.    The RAV4s are and were at all relevant times “goods” within the meaning of Mo.

                                        2   Stat. §§ 400.2-105(1) and 400.2A-103(1)(h).

                                        3           285.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        4 an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000
                                        5 miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to
                                        6 correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants
                                        7 and represents in its marketing, specifications, and informational materials that the RAV4s fuel
                                        8 tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.
                                        9           286.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10 mileage range formed a basis of the bargain that was breached when Plaintiff Pool and the Missouri
      San Francisco, CA 94111




                                       11 Class members purchased or leased the RAV4s with defects in the fuel tank that prevent the RAV4
           (415) 788-4220




                                       12 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less than
                                       13 580 miles.
                                       14           287.    Plaintiff Pool and the Missouri Class members experienced defects within the

                                       15 warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Pool and the
                                       16 Missouri Class members that the RAV4s contain defectively designed fuel tanks that prevent the
                                       17 tanks from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage
                                       18 range.
                                       19           288.    Toyota breached the express warranty promising to repair or adjust defects in

                                       20 materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted, and
                                       21 has been unable to repair or adjust, the RAV4s materials and workmanship defects.
                                       22           289.    Plaintiff Pool reported his fuel tank issue to Toyota in or about the fall of 2019. In

                                       23 addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer
                                       24 complaints filed against it, including the instant Complaint and similar legal proceedings, and has
                                       25 actual knowledge of the failure as evidenced by its public admission in December 2019 that the fuel
                                       26 tank shape of the RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total
                                       27 available driving distance.
                                       28


                                            CLASS ACTION COMPLAINT                           56
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 58 of 122



                                        1          290.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                        2 Pool and the Missouri Class members have been damaged in an amount to be determined at trial.
                                        3
                                        4                               TWENTIETH CLAIM FOR RELIEF
                                                                   Breach of Implied Warranty of Merchantability
                                        5                              MO. STAT. § 400.2-314 and 400.2A-212
                                                               On Behalf of Plaintiff Jonathan Pool and the Missouri Class
                                        6
                                        7          291.    Plaintiff Pool, individually and on behalf of the Missouri Class, incorporates by

                                        8   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          292.    Plaintiff Pool brings this claim individually and on behalf of the Missouri Class
      San Francisco, CA 94111




                                       11   against Toyota.
           (415) 788-4220




                                       12          293.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       13   under Mo. Stat. § 400.2-104(1) and a “seller” of motor vehicles under § 400.2-103(1)(d).

                                       14          294.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       15   vehicles under Mo. Stat. § 400.2A-103(1)(p).

                                       16          295.    The RAV4s are and were at all relevant times “goods” within the meaning of Mo.

                                       17   Stat. §§ 400.2-105(1) and 400.2A-103(1)(h).

                                       18          296.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       19   purpose for which vehicles are used is implied by law pursuant Mo. Stat. §§ 400.2-314 and

                                       20   400.2A-212.

                                       21          297.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                       22   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       23   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       24   their mileage range is significantly diminished.

                                       25          298.    Plaintiff Pool reported his fuel tank issue to Toyota in or about the fall of 2019. In

                                       26   addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer

                                       27   complaints filed against it, including the instant Complaint and similar legal proceedings and has

                                       28   actual knowledge of the failure as evidenced by its public admission in December 2019 that the fuel


                                            CLASS ACTION COMPLAINT                             57
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 59 of 122



                                        1   tank shape of the RAV4s prevent full refueling by up to several gallons and impact the RAV4’s

                                        2   total available driving distance.

                                        3           299.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        4   merchantability Plaintiff Pool and the Missouri Class members have been damaged in an amount

                                        5   to be proven at trial.
                                                                      TWENTY-FIRST CLAIM FOR RELIEF
                                        6                        Violations of the Nebraska Consumer Protection Act
                                                                           NEB. REV. STAT. § 407.010, et seq.
                                        7                     On Behalf of Plaintiff Brad Ramaekers and the Nebraska Class
                                        8
                                        9           300.    Plaintiff Ramaekers, individually and on behalf of the Nebraska Class, incorporates
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   by reference all of the allegations contained in the preceding paragraphs of this Class Action
      San Francisco, CA 94111




                                       11   Complaint as if fully set forth herein.
           (415) 788-4220




                                       12           301.    Plaintiff Ramaekers brings this claim individually and on behalf of the Nebraska

                                       13   Class against Toyota.

                                       14           302.    Toyota, Plaintiff Ramaekers, and the Nebraska Class members are “person[s]”

                                       15   under the Nebraska Consumer Protection Act (“Nebraska CPA”), Neb. Rev. Stat. § 59-1601(1).

                                       16           303.    Toyota’s actions as set forth herein occurred in the conduct of trade or commerce

                                       17   as defined under Neb. Rev. Stat. § 59-1601(2).

                                       18           304.    The Nebraska CPA prohibits “unfair or deceptive acts or practices in the conduct

                                       19   of any trade or commerce.” Neb. Rev. Stat. § 59-1602. Toyota’s conduct as set forth herein

                                       20   constitutes unfair or deceptive acts or practices.

                                       21           305.    In the course of its business, Toyota concealed and suppressed material facts

                                       22   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       23   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       24   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       25   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       26   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       27   omission, in connection with the sale and lease of RAV4s.

                                       28


                                            CLASS ACTION COMPLAINT                           58
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 60 of 122



                                        1          306.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        2   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        3   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        4   the defect was revealed by RAV4 purchasers and lessees.

                                        5          307.    Toyota owed Plaintiff Ramaekers and the Nebraska Class a duty to disclose the true

                                        6   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        7   intentionally concealed the foregoing from Plaintiff Ramaekers and the Nebraska Class; and (c)

                                        8   made incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                        9   purposefully withholding material facts from Plaintiff Ramaekers and the Nebraska Class that
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   contradicted these representations.
      San Francisco, CA 94111




                                       11          308.    Toyota thus violated the Nebraska CPA by, at a minimum, employing deception,
           (415) 788-4220




                                       12   deceptive acts or practices, fraud, misrepresentations, or concealment, suppression, or omission of

                                       13   any material fact with the intent that others rely upon such concealment, suppression, or omission,

                                       14   in connection with the sale and lease of RAV4s.

                                       15          309.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       16   RAV4s with intent mislead Plaintiff Ramaekers and the Nebraska Class members.

                                       17          310.    Toyota knew or should have known that its conduct violated the Nebraska CPA.

                                       18          311.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       19   reasonable consumers, including Plaintiff Ramaekers.

                                       20          312.    Plaintiff Ramaekers and the Nebraska Class suffered ascertainable loss and actual

                                       21   damages as a direct and proximate result of Toyota’s misrepresentations and its concealment of

                                       22   and failure to disclose material information. Plaintiff Ramaekers and the Nebraska Class members

                                       23   who purchased or leased the RAV4s would not have purchased or leased them or would have paid

                                       24   significantly less for them if the fuel tank defect had been disclosed.

                                       25          313.    Toyota had an ongoing duty to Plaintiff Ramaekers and the Nebraska Class to

                                       26   refrain from unfair and deceptive practices under the Nebraska CPA. All owners of the RAV4s

                                       27   suffered ascertainable loss in the form of the diminished value of their vehicles as a result of

                                       28   Toyota’s deceptive and unfair acts and practices made in the course of Toyota’s business.


                                            CLASS ACTION COMPLAINT                           59
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 61 of 122



                                        1          314.    Toyota’s violations present a continuing risk to Plaintiff Ramaekers, the Nebraska

                                        2   Class, and the general public. Toyota’s unlawful acts and practices complained of herein affect the

                                        3   public interest.

                                        4          315.    As a direct and proximate result of Toyota’s violations of the Nebraska CPA,

                                        5   Plaintiff Ramaekers and the Nebraska Class have suffered injury-in-fact and/or actual damage.

                                        6          316.    Because Toyota’s violations of the Nebraska CPA caused injury to Plaintiff

                                        7   Ramaekers’s and the Nebraska Class members’ property, Plaintiff Ramaekers and the Nebraska

                                        8   Class seek recovery of actual damages, as well as enhanced damages up to $1,000, an order

                                        9   enjoining Toyota’s unfair or deceptive acts and practices, costs of Court, reasonable attorneys’
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   fees, and any other just and proper relief available under Neb. Rev. Stat. § 59-1609.
      San Francisco, CA 94111




                                       11
                                                                     TWENTY-SECOND CLAIM FOR RELIEF
           (415) 788-4220




                                       12                                      Breach of Express Warranty
                                                                      NEB. REV. STAT. U.C.C. § 2-313 and 2A-210
                                       13                      On Behalf of Plaintiff Brad Ramaekers and the Nebraska Class
                                       14
                                       15          317.    Plaintiff Ramaekers, individually and on behalf of the Nebraska Class, incorporates

                                       16   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       17   Complaint as if fully set forth herein.

                                       18          318.    Plaintiff Ramaekers brings this claim individually and on behalf of the Nebraska

                                       19   Class against Toyota.

                                       20          319.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       21   under Neb. Rev. St. U.C.C. § 2-104(1)and a “seller” of motor vehicles under § 2-103(1)(d).

                                       22          320.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       23   vehicles under Neb. Rev. St. U.C.C. § 2A-103(1)(p).

                                       24          321.    The RAV4s are and were at all relevant times “goods” within the meaning of Neb.

                                       25   Rev. St. U.C.C. §§ 2-105(1) and 2A-103(1)(h).

                                       26          322.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                       27 an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000
                                       28 miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to


                                            CLASS ACTION COMPLAINT                          60
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 62 of 122



                                        1 correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants
                                        2 and represents in its marketing, specifications, and informational materials that the RAV4s fuel
                                        3 tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.
                                        4          323.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                        5 mileage range formed a basis of the bargain that was breached when Plaintiff Ramaekers and the
                                        6 Nebraska Class members purchased or leased the RAV4s with defects in the fuel tank that prevent
                                        7 the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly
                                        8 less than 580 miles.
                                        9          324.    Plaintiff Ramaekers and the Nebraska Class members experienced defects within
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10 the warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff
      San Francisco, CA 94111




                                       11 Ramaekers and the Nebraska Class members that the RAV4s contain defectively designed fuel
           (415) 788-4220




                                       12 tanks that prevent the tanks from filling to capacity and prevent the vehicles from reaching the
                                       13 advertised 580 mileage range.
                                       14          325.    Toyota breached the express warranty promising to repair or adjust defects in

                                       15 materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted, and
                                       16 has been unable to repair or adjust, the RAV4s materials and workmanship defects.
                                       17          326.    Plaintiff Ramaekers reported his fuel tank issue to Toyota. In addition, Toyota was

                                       18 provided with notice of these issues by numerous NHTSA and consumer complaints filed against
                                       19 it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the
                                       20 failure as evidenced by its public admission in December 2019 that the fuel tank shape of the
                                       21 RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total available driving
                                       22 distance.
                                       23          327.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       24 Ramaekers and the Nebraska Class members have been damaged in an amount to be determined at
                                       25 trial.
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                         61
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 63 of 122


                                                                        TWENTY-THIRD CLAIM FOR RELIEF
                                        1                            Breach of Implied Warranty of Merchantability
                                                                       NEB. REV. STAT. U.C.C. § 2-314 and 2A-212
                                        2                       On Behalf of Plaintiff Brad Ramaekers and the Nebraska Class
                                        3
                                        4          328.    Plaintiff Ramaekers, individually and on behalf of the Nebraska Class, incorporates

                                        5   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7          329.    Plaintiff Ramaekers brings this claim individually and on behalf of the Nebraska

                                        8   Class against Toyota.

                                        9          330.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under Neb. Rev. St. U.C.C. § 2-104(1)and a “seller” of motor vehicles under § 2-103(1)(d).
      San Francisco, CA 94111




                                       11          331.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
           (415) 788-4220




                                       12   vehicles under Neb. Rev. St. U.C.C. § 2A-103(1)(p).

                                       13          332.    The RAV4s are and were at all relevant times “goods” within the meaning of Neb.

                                       14   Rev. St. U.C.C. §§ 2-105(1) and 2A-103(1)(h).

                                       15          333.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       16   purpose for which vehicles are used is implied by law pursuant Neb. Rev. St. U.C.C. §§ 2-314 and

                                       17   2A-212.

                                       18          334.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                       19   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       20   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       21   their mileage range is significantly diminished.

                                       22          335.    Plaintiff Ramaekers reported his fuel tank issue to Toyota. In addition, Toyota was

                                       23   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       24   it, including the instant Complaint and similar legal proceedings and has actual knowledge of the

                                       25   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       26   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       27   driving distance.

                                       28


                                            CLASS ACTION COMPLAINT                             62
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 64 of 122



                                        1           336.     As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        2 merchantability, Plaintiff Ramaekers and the Nebraska Class members have been damaged in an
                                        3 amount to be determined at trial.
                                        4
                                                                      TWENTY-FOURTH CLAIM FOR RELIEF
                                        5                        Violations of the Nevada Deceptive Trade Practices Act
                                                                           NEV. REV. STAT. § 598.0903, et seq.
                                        6                        On Behalf of Plaintiff Kirk Arellano and the Nevada Class
                                        7
                                        8           337.     Plaintiff Arellano, individually and on behalf of the Nevada Class, incorporates by

                                        9   reference all of the allegations contained in the preceding paragraphs of this Class Action
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Complaint as if fully set forth herein.
      San Francisco, CA 94111




                                       11           338.     Plaintiff Arellano brings this claim individually and on behalf of the Nevada Class
           (415) 788-4220




                                       12   against Toyota

                                       13           339.     The Nevada Deceptive Trade Practices Act (“Nevada DTPA”), NEV. REV.

                                       14   STAT. § 598.0903, et seq., prohibits deceptive trade practices. NEV. REV. STAT. § 598.0915

                                       15   provides that a person engages in a “deceptive trade practice” if, in the course of business or

                                       16   occupation, the person: “5. Knowingly makes a false representation as to the characteristics,

                                       17   ingredients, uses, benefits, alterations or quantities of goods or services for sale or lease or a false

                                       18   representation as to the sponsorship, approval, status, affiliation or connection of a person

                                       19   therewith”; “7. Represents that goods or services for sale or lease are of a particular standard,

                                       20   quality or grade, or that such goods are of a particular style or model, if he or she knows or should

                                       21   know that they are of another standard, quality, grade, style or model”; “9. Advertises goods or

                                       22   services with intent not to sell or lease them as advertised”; or “15. Knowingly makes any other

                                       23   false representation in a transaction.”

                                       24           340.     In the course of its business, Toyota concealed and suppressed material facts

                                       25   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       26   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       27   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       28   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or


                                            CLASS ACTION COMPLAINT                            63
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 65 of 122



                                        1   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        2   omission, in connection with the sale and lease of RAV4s.

                                        3          341.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        4   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        5   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        6   the defect was revealed by RAV4 purchasers and lessees.

                                        7          342.    Toyota owed Plaintiff Arellano and the Nevada Class a duty to disclose the true

                                        8   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        9   intentionally concealed the foregoing from Plaintiff Arellano and the Nevada Class; and (c) made
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while
      San Francisco, CA 94111




                                       11   purposefully withholding material facts from Plaintiff Arellano and the Nevada Class that
           (415) 788-4220




                                       12   contradicted these representations.

                                       13          343.    Toyota thus violated the Nevada DTPA by, at a minimum, employing deception,

                                       14   deceptive acts or practices, fraud, misrepresentations, or concealment, suppression, or omission of

                                       15   any material fact with the intent that others rely upon such concealment, suppression, or omission,

                                       16   in connection with the sale and lease of RAV4s.

                                       17          344.    Toyota’s actions as set forth above occurred in the conduct of trade or commerce.

                                       18          345.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       19   RAV4s with the intent to mislead Plaintiff Arellano and the Nevada Class members.

                                       20          346.    Toyota knew or should have known that its conduct violated the Nevada DTPA.

                                       21          347.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       22   reasonable consumers, including Plaintiff Arellano.

                                       23          348.    Plaintiff Arellano and the Nevada Class suffered ascertainable loss and actual

                                       24   damages as a direct and proximate result of Toyota’s misrepresentations and its concealment of

                                       25   and failure to disclose material information. Plaintiff Arellano and the Nevada Class members who

                                       26   purchased or leased the RAV4s would not have purchased or leased them or would have paid

                                       27   significantly less for them if the fuel tank defect had been disclosed.

                                       28


                                            CLASS ACTION COMPLAINT                           64
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 66 of 122



                                        1          349.    Toyota had an ongoing duty to Plaintiff Arellano and the Nevada Class to refrain

                                        2   from unfair and deceptive practices under the Nevada DTPA. All owners of the RAV4s suffered

                                        3   ascertainable loss in the form of the diminished value of their vehicles as a result of Toyota’s

                                        4   deceptive and unfair acts and practices made in the course of Toyota’s business.

                                        5          350.    Toyota’s violations present a continuing risk to Plaintiff Arellano, the Nevada

                                        6   Class, and the general public. Toyota’s unlawful acts and practices complained of herein affect the

                                        7   public interest.

                                        8          351.    As a direct and proximate result of Toyota’s violations of the Nevada DTPA,

                                        9   Plaintiff Arellano and the Nevada Class have suffered injury-in-fact and/or actual damage.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          352.    Accordingly, Plaintiff Arellano and the Nevada Class members seek their actual
      San Francisco, CA 94111




                                       11   damages, punitive damages, an order enjoining Toyota’s deceptive acts or practices, costs of suit,
           (415) 788-4220




                                       12   attorney’s fees, and all other appropriate and available remedies under the Nevada Deceptive

                                       13   Trade Practices Act. NEV. REV. STAT. § 41.600.

                                       14
                                                                      TWENTY-FIFTH CLAIM FOR RELIEF
                                       15                                     Breach of Express Warranty
                                                                          N.R.S. §§ 104.2313 and 104A.2210
                                       16                       On Behalf of Plaintiff Kirk Arellano and the Nevada Class
                                       17          353.    Plaintiff Arellano, individually and on behalf of the Nevada Class, incorporates by

                                       18   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       19   Complaint as if fully set forth herein.

                                       20          354.    Plaintiff Arellano brings this claim individually and on behalf of the Nevada Class

                                       21   against Toyota.

                                       22          355.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       23   under N.R.S. § 104.2104(1) and a “seller” of motor vehicles under § 104.2103(1)(c).

                                       24          356.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       25   vehicles under N.R.S. § 104A.2103(1)(p).

                                       26          357.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                       27   N.R.S. §§ 104.2105(1) and 104A.2103(1)(h).

                                       28


                                            CLASS ACTION COMPLAINT                          65
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 67 of 122



                                        1            358. In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        2   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                        3   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        4   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        5   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                        6   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                        7            359. Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                        8   mileage range formed a basis of the bargain that was breached when Plaintiff Arellano and the

                                        9   Nevada Class members purchased or leased the RAV4s with defects in the fuel tank that prevent
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly
      San Francisco, CA 94111




                                       11   less than 580 miles.
           (415) 788-4220




                                       12            360. Plaintiff Arellano and the Nevada Class members experienced defects within the

                                       13   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Arellano

                                       14   and the Nevada Class members that the RAV4s contain defectively designed fuel tanks that

                                       15   prevent the tanks from filling to capacity and prevent the vehicles from reaching the advertised

                                       16   580 mileage range.

                                       17            361.   Toyota breached the express warranty promising to repair or adjust defects in

                                       18   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       19   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       20            362. Plaintiff Arellano reported his fuel tank issue to Toyota. In addition, Toyota was

                                       21   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       22   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                       23   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       24   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       25   driving distance.

                                       26            363.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       27   Arellano and the Nevada Class members have been damaged in an amount to be determined at

                                       28   trial.


                                            CLASS ACTION COMPLAINT                          66
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 68 of 122


                                                                      TWENTY-SIXTH CLAIM FOR RELIEF
                                        1                          Breach of Implied Warranty of Merchantability
                                                                             N.R.S. §§ 2314 and 104A.2212
                                        2                       On Behalf of Plaintiff Kirk Arellano and the Nevada Class
                                        3
                                                    364.   Plaintiff Arellano, individually and on behalf of the Nevada Class, incorporates by
                                        4
                                            reference all of the allegations contained in the preceding paragraphs of this Class Action
                                        5
                                            Complaint as if fully set forth herein.
                                        6
                                                    365.   Plaintiff Arellano brings this claim individually and on behalf of the Nevada Class
                                        7
                                            against Toyota.
                                        8
                                                    366.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
                                        9
                                            under N.R.S. § 104.2104(1) and a “seller” of motor vehicles under § 104.2103(1)(c).
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                                    367.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
      San Francisco, CA 94111




                                       11
                                            vehicles under N.R.S. § 104A.2103(1)(p).
           (415) 788-4220




                                       12
                                                    368.   The RAV4s are and were at all relevant times “goods” within the meaning of
                                       13
                                            N.R.S. §§ 104.2105(1) and 104A.2103(1)(h).
                                       14
                                                    369.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary
                                       15
                                            purpose for which vehicles are used is implied by law pursuant N.R.S. §§ 104.2314 and 104A.2212.
                                       16
                                                    370.   The RAV4s, when sold or leased and at all times thereafter, were not in
                                       17
                                            merchantable condition and are not fit for the ordinary purpose for which vehicles are used.
                                       18
                                            Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and
                                       19
                                            their mileage range is significantly diminished.
                                       20
                                                    371.   Plaintiff Arellano reported his fuel tank issue to Toyota. In addition, Toyota was
                                       21
                                            provided with notice of these issues by numerous NHTSA and consumer complaints filed against
                                       22
                                            it, including the instant Complaint and similar legal proceedings and has actual knowledge of the
                                       23
                                            failure as evidenced by its public admission in December 2019 that the fuel tank shape of the
                                       24
                                            RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available
                                       25
                                            driving distance.
                                       26
                                                    372.   As a direct and proximate result of Toyota’s breach of the implied warranty of
                                       27
                                            merchantability, Plaintiff Arellano and the Nevada Class members have been damaged in an
                                       28
                                            amount to be determined at trial.

                                            CLASS ACTION COMPLAINT                             67
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 69 of 122



                                        1                           TWENTY-SEVENTH CLAIM FOR RELIEF
                                                                     Violations of N.H. Consumer Protection Act
                                        2                                N.H. REV. STAT. ANN. § 358-A:1, et seq.
                                                             On Behalf of Plaintiff Paul McPhie and the New Hampshire Class
                                        3
                                        4           373.    Plaintiff McPhie, individually and on behalf of the New Hampshire Class,

                                        5   incorporates by reference all of the allegations contained in the preceding paragraphs of this Class

                                        6   Action Complaint as if fully set forth herein.

                                        7           374.    Plaintiff McPhie brings this claim individually and on behalf of the New Hampshire

                                        8   Class against Toyota.

                                        9           375.    Plaintiff McPhie, the New Hampshire class members, and Toyota are “persons”
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under the New Hampshire Consumer Protection Act (“New Hampshire PA”). N.H. Rev. Stat. §
      San Francisco, CA 94111




                                       11   358-A:1.
           (415) 788-4220




                                       12           376.    Toyota’s actions as set forth herein occurred in the conduct of trade or commerce

                                       13   as defined under N.H. Rev. Stat. § 358-A:1.

                                       14           377.    The New Hampshire CPA prohibits a person, in the conduct of any trade or

                                       15   commerce, from using “any unfair or deceptive act or practice,” including “but ... not limited to,

                                       16   the following: ... (V) Representing that goods or services have ... characteristics, ... uses, benefits,

                                       17   or quantities that they do not have;” “(VII) Representing that goods or services are of a particular

                                       18   standard, quality, or grade, ... if they are of another;” and “(IX) Advertising goods or services with

                                       19   intent not to sell them as advertised.” N.H. Rev. Stat. § 358-A:2.

                                       20           378.    In the course of its business, Toyota concealed and suppressed material facts

                                       21   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       22   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       23   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       24   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       25   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       26   omission, in connection with the sale and lease of RAV4s.

                                       27           379.    Toyota owed Plaintiff McPhie and the New Hampshire Class a duty to disclose the

                                       28   true nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)


                                            CLASS ACTION COMPLAINT                            68
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 70 of 122



                                        1   intentionally concealed the foregoing from Plaintiff McPhie and the New Hampshire Class; and

                                        2   (c) made incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                        3   purposefully withholding material facts from Plaintiff McPhie and the New Hampshire Class that

                                        4   contradicted these representations.

                                        5          380.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        6   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        7   and mileage range after the RAV4s were sold and leased, but continued to conceal information

                                        8   until the defect was revealed by RAV4 purchasers and lessees.

                                        9          381.    Toyota thus violated the New Hampshire CPA by, at a minimum, employing
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression, or
      San Francisco, CA 94111




                                       11   omission of any material fact with the intent that others rely upon such concealment, suppression,
           (415) 788-4220




                                       12   or omission, in connection with the sale and lease of RAV4s.

                                       13          382.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       14   RAV4s with intent mislead Plaintiff McPhie and the New Hampshire Class members.

                                       15          383.    Toyota knew or should have known that its conduct violated the New Hampshire

                                       16   CPA.

                                       17          384.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       18   reasonable consumers, including Plaintiff McPhie.

                                       19          385.    Plaintiff McPhie and the New Hampshire Class suffered ascertainable loss and

                                       20   actual damages as a direct and proximate result of Toyota’s misrepresentations and its

                                       21   concealment of and failure to disclose material information. Plaintiff McPhie and the New

                                       22   Hampshire Class members who purchased or leased the RAV4s would not have purchased or

                                       23   leased them or would have paid significantly less for them if the fuel tank defect had been

                                       24   disclosed.

                                       25          386.    Toyota had an ongoing duty to Plaintiff McPhie and the New Hampshire Class to

                                       26   refrain from unfair and deceptive practices under the New Hampshire CPA. All owners of the

                                       27   RAV4s suffered ascertainable loss in the form of the diminished value of their vehicles as a result

                                       28   of Toyota’s deceptive and unfair acts and practices made in the course of Toyota’s business.


                                            CLASS ACTION COMPLAINT                         69
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 71 of 122



                                        1          387.     Toyota’s violations present a continuing risk to Plaintiff McPhie, the New

                                        2   Hampshire Class, and the general public. Toyota’s unlawful acts and practices complained of

                                        3   herein affect the public interest.

                                        4          388.     As a direct and proximate result of Toyota’s violations of the New Hampshire

                                        5   CPA, Plaintiff McPhie and the New Hampshire Class have suffered injury-in-fact and/or actual

                                        6   damage.

                                        7          389.     Because Toyota’s willful conduct caused injury to Plaintiff McPhie and the New

                                        8   Hampshire Class members’ property through violations of the New Hampshire CPA, Plaintiff

                                        9   McPhie and the New Hampshire Class seek recovery of actual damages or $1,000 each, whichever
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   is greater, treble damages, costs, and reasonable attorneys’ fees, an order enjoining Toyota’s
      San Francisco, CA 94111




                                       11   unfair and/or deceptive acts and practices, and any other just and proper relief under N.H. REV.
           (415) 788-4220




                                       12   STAT. § 358-A:10.
                                                                     TWENTY-EIGHTH CLAIM FOR RELIEF
                                       13                                     Breach of Express Warranty
                                                                 N.H. REV. STAT. §§ 382-A:2-313 and 382-A:2A-210)
                                       14                    On Behalf of Plaintiff Paul McPhie and the New Hampshire Class
                                       15
                                                   390.     Plaintiff McPhie, individually and on behalf of the New Hampshire Class,
                                       16
                                            incorporates by reference all of the allegations contained in the preceding paragraphs of this Class
                                       17
                                            Action Complaint as if fully set forth herein.
                                       18
                                                   391.     Plaintiff McPhie brings this claim individually and on behalf of the New Hampshire
                                       19
                                            Class against Toyota.
                                       20
                                                   392.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
                                       21
                                            under N.H. Rev. Stat. § 382-A:2-104(1) and a “seller” of motor vehicles under § 382-A:2-
                                       22
                                            103(1)(d).
                                       23
                                                   393.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
                                       24
                                            vehicles under N.H. Rev. Stat. § 382-A:2A-103(1)(p).
                                       25
                                                   394.     The RAV4s are and were at all relevant times “goods” within the meaning of N.H.
                                       26
                                            Rev. Stat. §§ 382-A:2-105(1) and 2A-103(1)(h).
                                       27
                                                      395. In connection with the purchase or lease of one of its new RAV4s, Toyota provides
                                       28
                                            an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                            CLASS ACTION COMPLAINT                           70
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 72 of 122



                                        1   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        2   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        3   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                        4   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                        5           396. Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                        6   mileage range formed a basis of the bargain that was breached when Plaintiff McPhie and the New

                                        7   Hampshire Class members purchased or leased the RAV4s with defects in the fuel tank that

                                        8   prevent the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to

                                        9   significantly less than 580 miles.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           397. Plaintiff McPhie and the New Hampshire Class members experienced defects
      San Francisco, CA 94111




                                       11   within the warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff
           (415) 788-4220




                                       12   McPhie and the New Hampshire Class members that the RAV4s contain defectively designed fuel

                                       13   tanks that prevent the tanks from filling to capacity and prevent the vehicles from reaching the

                                       14   advertised 580 mileage range.

                                       15           398. Toyota breached the express warranty promising to repair or adjust defects in

                                       16   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       17   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       18           399. Plaintiff McPhie reported his fuel tank issue to Toyota. In addition, Toyota was

                                       19   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       20   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                       21   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       22   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       23   driving distance.

                                       24          400.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       25   McPhie and the New Hampshire Class members have been damaged in an amount to be

                                       26   determined at trial.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                         71
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 73 of 122


                                                                     TWENTY-NINTH CLAIM FOR RELIEF
                                        1                         Breach of Implied Warranty of Merchantability
                                                                N.H. REV. STAT. §§ 382-A:2-314 and 382-A:2A-212)
                                        2                   On Behalf of Plaintiff Paul McPhie and the New Hampshire Class
                                        3
                                        4          401.     Plaintiff McPhie, individually and on behalf of the New Hampshire Class,

                                        5   incorporates by reference all of the allegations contained in the preceding paragraphs of this Class

                                        6   Action Complaint as if fully set forth herein.

                                        7          402.     Plaintiff McPhie brings this claim individually and on behalf of the New Hampshire

                                        8   Class against Toyota.

                                        9          403.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under N.H. Rev. Stat. § 382-A:2-104(1) and a “seller” of motor vehicles under § 382-A:2-
      San Francisco, CA 94111




                                       11   103(1)(d).
           (415) 788-4220




                                       12          404.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       13   vehicles under N.H. Rev. Stat. § 382-A:2A-103(1)(p).

                                       14          405.     The RAV4s are and were at all relevant times “goods” within the meaning of N.H.

                                       15   Rev. Stat. §§ 382-A:2-105(1) and 2A-103(1)(h).

                                       16          406.     A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       17   purpose for which vehicles are used is implied by law pursuant N.H. Rev. Stat. §§ 382-A:2-314 and

                                       18   382-A:2A-212.

                                       19          407.     The RAV4s, when sold or leased and at all times thereafter, were not in

                                       20   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       21   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       22   their mileage range is significantly diminished.

                                       23          408.     Plaintiff McPhie reported his fuel tank issue to Toyota. In addition, Toyota was

                                       24   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       25   it, including the instant Complaint and similar legal proceedings and has actual knowledge of the

                                       26   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       27   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       28   driving distance.


                                            CLASS ACTION COMPLAINT                             72
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 74 of 122



                                        1          409.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        2 merchantability, Plaintiff McPhie and the New Hampshire Class members have been damaged in an
                                        3 amount to be determined at trial.
                                        4                                THIRTIETH CLAIM FOR RELIEF
                                                                   Violations of New Jersey Consumer Fraud Act
                                        5                                 N.J. STAT. ANN. §§ 56:8-1, et seq.
                                                On Behalf of Plaintiffs Angelo Markatos, Domenico Colabraro and the New Jersey Class
                                        6
                                        7          410.    Plaintiffs Markatos and Colabraro, individually and on behalf of the New Jersey

                                        8   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                        9   Class Action Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          411.    Plaintiffs Markatos and Colabraro bring this claim individually and on behalf of the
      San Francisco, CA 94111




                                       11   New Jersey Class against Toyota.
           (415) 788-4220




                                       12          412.    Plaintiffs Markatos and Colabraro, the New Jersey class members, and Toyota are

                                       13   persons under the New Jersey Consumer Fraud Act (“New Jersey CFA”), N.J. Stat. § 56:8-1(d).

                                       14          413.    Toyota engaged in “sales” of “merchandise” within the meaning of N.J. Stat. §

                                       15   56:8-1(c),(e). Toyota’s actions as set forth herein occurred in the conduct of trade or commerce.

                                       16          414.    The New Jersey CFA makes unlawful “[t]he act, use or employment by any person

                                       17   of any unconscionable commercial practice, deception, fraud, false pretense, false promise,

                                       18   misrepresentation, or the knowing concealment, suppression, or omission of any material fact with

                                       19   the intent that others rely upon such concealment, suppression or omission, in connection with the

                                       20   sale or advertisement of any merchandise or real estate, or with the subsequent performance of

                                       21   such person as aforesaid, whether or not any person has in fact been misled, deceived or damaged

                                       22   thereby...” N.J. Stat. § 56:8-2.

                                       23          415.    In the course of its business, Toyota concealed and suppressed material facts

                                       24   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       25   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       26   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       27   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       28


                                            CLASS ACTION COMPLAINT                          73
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 75 of 122



                                        1   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        2   omission, in connection with the sale and lease of RAV4s.

                                        3          416.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        4   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        5   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        6   the defect was revealed by RAV4 purchasers and lessees.

                                        7          417.    Toyota owed Plaintiffs Markatos and Colabraro and the New Jersey Class a duty to

                                        8   disclose the true nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about

                                        9   the defect; (b) intentionally concealed the foregoing from Plaintiffs Markatos and Colabraro and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   the New Jersey Class; and (c) made incomplete representations about the RAV4’s fuel tank
      San Francisco, CA 94111




                                       11   capacity and mileage range, while purposefully withholding material facts from Plaintiff Markatos
           (415) 788-4220




                                       12   and Colabraro and the New Jersey Class that contradicted these representations.

                                       13          418.    Toyota thus violated the New Jersey CFA by, at a minimum: 1) representing that

                                       14   the RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2)

                                       15   representing that the RAV4s are of a particular standard, quality, and grade when they are not; (3)

                                       16   advertising the RAV4s with the intent not to sell them as advertised; (4) failing to disclose

                                       17   information concerning the RAV4s with the intent to induce consumers to purchase or lease the

                                       18   Class Vehicles; and (5) otherwise engaging in conduct likely to deceive.

                                       19          419.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       20   RAV4s with the intent to mislead Plaintiffs Markatos and Colabraro and the New Jersey Class

                                       21   members.

                                       22          420.    Toyota knew or should have known that its conduct violated the New Jersey CFA.

                                       23          421.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       24   reasonable consumers, including Plaintiffs Markatos and Colabraro.

                                       25          422.    Plaintiffs Markatos and Colabraro and the New Jersey Class suffered ascertainable

                                       26   loss and actual damages as a direct and proximate result of Toyota’s misrepresentations and its

                                       27   concealment of and failure to disclose material information. Plaintiffs Markatos and Colabraro and

                                       28   the New Jersey Class members who purchased or leased the RAV4s would not have purchased or


                                            CLASS ACTION COMPLAINT                          74
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 76 of 122



                                        1   leased them or would have paid significantly less for them if the fuel tank defect had been

                                        2   disclosed.

                                        3          423.      Toyota had an ongoing duty to Plaintiffs Markatos and Colabraro and the New

                                        4   Jersey Class to refrain from unfair and deceptive practices under the New Jersey CFA. All owners

                                        5   of the RAV4s suffered ascertainable loss in the form of the diminished value of their vehicles as a

                                        6   result of Toyota’s deceptive and unfair acts and practices made in the course of Toyota’s business.

                                        7          424.      Toyota’s violations present a continuing risk to Plaintiffs Markatos and Colabraro,

                                        8   the New Jersey Class, and the general public. Toyota’s unlawful acts and practices complained of

                                        9   herein affect the public interest.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          425.      As a direct and proximate result of Toyota’s violations of the New Jersey CFA,
      San Francisco, CA 94111




                                       11   Plaintiffs Markatos and Colabraro and the New Jersey Class have suffered injury-in-fact and/or
           (415) 788-4220




                                       12   actual damage.

                                       13          426.      As a result of the foregoing wrongful conduct of Toyota, Plaintiffs Markatos and

                                       14   Colabraro and the New Jersey class members have been damaged in an amount to be proven at

                                       15   trial, and seek all just and proper remedies, including, but not limited to, actual and statutory

                                       16   damages, treble damages, an order enjoining Toyota’s deceptive and unfair conduct, costs and

                                       17   reasonable attorneys’ fees under N.J. Stat. § 56-:8-19, and all other just and appropriate relief.

                                       18                               THIRTY-FIRST CLAIM FOR RELIEF
                                                                             Breach of Express Warranty
                                       19                                    N.J.S. 12A:2-313 and 2A-210)
                                                On Behalf of Plaintiffs Angelo Markatos, Domenico Colabraro and the New Jersey Class
                                       20
                                       21          427.      Plaintiffs Markatos and Colabraro, individually and on behalf of the New Jersey

                                       22   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                       23   Class Action Complaint as if fully set forth herein.

                                       24          428.      Plaintiffs Markatos and Colabraro bring this claim individually and on behalf of the

                                       25   New Jersey Class against Toyota.

                                       26          429.      Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       27   under N.J.S 12A:2-104(1) and a “seller” of motor vehicles under 2-103(1)(d).

                                       28


                                            CLASS ACTION COMPLAINT                           75
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 77 of 122



                                        1          430.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                        2   vehicles under N.J.S. 12A:2A-103(1)(p).

                                        3          431.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                        4   N.J.S. 12A:2-105(1) and 2A-103(1)(h).

                                        5          432.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        6   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                        7   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        8   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        9   and represents in its marketing, specifications, and informational materials that the RAV4s fuel
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.
      San Francisco, CA 94111




                                       11          433.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and
           (415) 788-4220




                                       12   mileage range formed a basis of the bargain that was breached when Plaintiffs Markatos and

                                       13   Colabraro and the New Jersey Class members purchased or leased the RAV4s with defects in the

                                       14   fuel tank that prevent the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’

                                       15   mileage range to significantly less than 580 miles.

                                       16          434.    Plaintiffs Markatos and Colabraro and the New Jersey Class members experienced

                                       17   defects within the warranty period. Despite the existence of the NVLW, Toyota failed to inform

                                       18   Plaintiffs Markatos and Colabraro and the New Jersey Class members that the RAV4s contain

                                       19   defectively designed fuel tanks that prevent the tanks from filling to capacity and prevent the

                                       20   vehicles from reaching the advertised 580 mileage range.

                                       21          435.    Toyota breached the express warranty promising to repair or adjust defects in

                                       22   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       23   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       24          436.    Plaintiff Markatos reported his fuel tank issue to Toyota. In addition, Toyota was

                                       25   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       26   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                       27   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       28


                                            CLASS ACTION COMPLAINT                          76
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 78 of 122



                                        1   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                        2   driving distance.

                                        3          437.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiffs

                                        4   Markatos and Colabraro and the New Jersey Class members have been damaged in an amount to

                                        5   be determined at trial.
                                                                      THIRTY-SECOND CLAIM FOR RELIEF
                                        6                          Breach of Implied Warranty of Merchantability
                                                                             N.J.S. 12A:2-314 and 2A-212)
                                        7       On Behalf of Plaintiffs Angelo Markatos, Domenico Colabraro and the New Jersey Class
                                        8
                                        9          438.    Plaintiffs Markatos and Colabraro, individually and on behalf of the New Jersey
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this
      San Francisco, CA 94111




                                       11   Class Action Complaint as if fully set forth herein.
           (415) 788-4220




                                       12          439.    Plaintiffs Markatos and Colabraro bring this claim individually and on behalf of the

                                       13   New Jersey Class against Toyota.

                                       14          440.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       15   under N.J.S 12A:2-104(1) and a “seller” of motor vehicles under 2-103(1)(d).

                                       16          441.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       17   vehicles under N.J.S. 12A:2A-103(1)(p).

                                       18          442.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                       19   N.J.S. 12A:2-105(1) and 2A-103(1)(h).

                                       20          443.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       21   purpose for which vehicles are used is implied by law pursuant N.J.S. 12A:2-314 and 2A-212.

                                       22          444.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                       23   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       24   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       25   their mileage range is significantly diminished.

                                       26          445.    Plaintiff Markatos reported his fuel tank issue to Toyota. In addition, Toyota was

                                       27   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       28   it, including the instant Complaint and similar legal proceedings and has actual knowledge of the


                                            CLASS ACTION COMPLAINT                             77
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 79 of 122



                                        1   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                        2   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                        3   driving distance.

                                        4          446.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        5 merchantability, Plaintiffs Markatos and Colabraro and the New Jersey Class members have been
                                        6 damaged in an amount to be determined at trial.
                                        7                              THIRTY-THIRD CLAIM FOR RELIEF
                                                                  Violations of New York General Business Law § 349
                                        8                                       N.Y. GEN. BUS. LAW § 349
                                                                On Behalf of Plaintiff Sarah Kessler and the New York Class
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          447.    Plaintiff Kessler, individually and on behalf of the New York Class, incorporates by
      San Francisco, CA 94111




                                       11   reference all of the allegations contained in the preceding paragraphs of this Class Action
           (415) 788-4220




                                       12   Complaint as if fully set forth herein.

                                       13          448.    Plaintiff Kessler brings this claim individually and on behalf of the New York Class

                                       14   against Toyota.

                                       15          449.    Plaintiff Kessler, the New York class members, and Toyota are “persons” under

                                       16   N.Y. Gen. Bus. Law §349(h), the New York Deceptive Acts and Practices Act (“NY DAPA”).

                                       17          450.    Toyota’s actions as set forth herein occurred in the conduct of trade or commerce

                                       18   under NY DAPA.

                                       19          451.    The NY DAPA makes unlawful “[d]eceptive acts or practices in the conduct of any

                                       20   business, trade or commerce.” N.Y. Gen. Bus. Law § 349. Toyota’s conduct, as set forth herein,

                                       21   constitutes deceptive acts or practices under this section.

                                       22          452.    In the course of its business, Toyota concealed and suppressed material facts

                                       23   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       24   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       25   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       26   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       27   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       28   omission, in connection with the sale and lease of RAV4s.


                                            CLASS ACTION COMPLAINT                          78
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 80 of 122



                                        1          453.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        2   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        3   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        4   the defect was revealed by RAV4 purchasers and lessees.

                                        5          454.    Toyota owed Plaintiff Kessler and the New York Class a duty to disclose the true

                                        6   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        7   intentionally concealed the foregoing from Plaintiff Kessler and the New York Class; and (c) made

                                        8   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                        9   purposefully withholding material facts from Plaintiff Kessler and the New York Class that
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   contradicted these representations.
      San Francisco, CA 94111




                                       11          455.    Toyota thus violated the NY DAPA by, at a minimum, (1) representing that the
           (415) 788-4220




                                       12   RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2) representing

                                       13   that the RAV4s are of a particular standard, quality, and grade when they are not; (3) advertising

                                       14   the RAV4s with the intent not to sell them as advertised; (4) failing to disclose information

                                       15   concerning the RAV4s with the intent to induce consumers to purchase or lease the RAV4s.

                                       16          456.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       17   reasonable consumers, including Plaintiff Kessler.

                                       18          457.    Plaintiff Kessler and the New York Class suffered ascertainable loss and actual

                                       19   damages as a direct and proximate result of Toyota’s misrepresentations and its concealment of

                                       20   and failure to disclose material information. Plaintiff Kessler and the New York Class members

                                       21   who purchased or leased the RAV4s would not have purchased or leased them or would have paid

                                       22   significantly less for them if the fuel tank defect had been disclosed.

                                       23          458.    Toyota’s violations of the NY DAPA present a continuing risk to Plaintiff Kessler,

                                       24   the New York Class, and the general public. Toyota’s unlawful acts and practices complained of

                                       25   herein affect the public interest.

                                       26          459.    As a result of the foregoing willful, knowing, and wrongful conduct of Toyota,

                                       27   Plaintiff Kessler and the New York class have been damaged in an amount to be proven at trial,

                                       28   and seek all just and proper remedies, including but not limited to actual damages or $50 each,


                                            CLASS ACTION COMPLAINT                           79
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 81 of 122



                                        1   whichever is greater, treble damages up to $1,000 each, punitive damages to the extent available

                                        2   under the law, reasonable attorneys’ fees and costs, an order enjoining Toyota’s deceptive and

                                        3   unfair conduct, and all other just and appropriate relief available under the NY DAPA.

                                        4
                                                                      THIRTY-FORTH CLAIM FOR RELIEF
                                        5                        Violations of New York General Business Law § 350
                                                                              (N.Y. GEN. BUS. LAW § 350)
                                        6                      On Behalf of Plaintiff Sarah Kessler and the New York Class
                                        7            460.   Plaintiff Kessler, individually and on behalf of the New York Class, incorporates by

                                        8   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10            461.   Plaintiff Kessler brings this claim individually and on behalf of the New York Class
      San Francisco, CA 94111




                                       11   against Toyota.
           (415) 788-4220




                                       12            462.   Toyota was engaged in the “conduct of business, trade or commerce,” within the

                                       13   meaning of N.Y. Gen. Bus. Law § 350, the New York False Advertising Law (“NY FAA”).

                                       14            463.   The NY FAA makes unlawful “[f]alse advertising in the conduct of any business,

                                       15   trade or commerce.” N.Y. Gen. Bus. Law § 350. False advertising includes “advertising, including

                                       16   labeling, of a commodity . . . if such advertising is misleading in a material respect,” taking into

                                       17   account “the extent to which the advertising fails to reveal facts material in light of ...

                                       18   representations [made] with respect to the commodity ....” N.Y. Gen. Bus. Law § 350-a.

                                       19            464.   Toyota caused to be made or disseminated throughout New York, through

                                       20   advertising, marketing, and other publications, statements, and omissions that were untrue or

                                       21   misleading, and that were known by Toyota, or that through the exercise of reasonable care should

                                       22   have been known by Toyota, to be untrue and misleading to Plaintiff Kessler and the New York

                                       23   Class.

                                       24            465.   Toyota made numerous material representations and omissions of fact with intent

                                       25   to mislead and deceive concerning the RAV4s, concerning the fuel tank capacity and mileage range

                                       26   of the vehicles. Specifically, Toyota intentionally concealed and suppressed material facts

                                       27   concerning the RAV4’s fuel tank design defect that prevents the 14.5 gallon tank from filling to

                                       28   capacity, and thus significantly diminished the vehicles mileage range.


                                            CLASS ACTION COMPLAINT                           80
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 82 of 122



                                        1          466.    The misrepresentations and omissions alleged herein were material and likely to

                                        2   deceive a reasonable consumer. Specifically, although Toyota advertised the RAV4s as having a

                                        3   14.5 gallon fuel tank capable of a 580 mileage range, the RAV4s in fact do not accept 14.5 gallons of

                                        4   fuel and their actual mileage range significantly less than 580 miles.

                                        5          467.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                        6   RAV4s with the intent to mislead Plaintiff Kessler and the New York Class.

                                        7          468.    Toyota’s false advertising was likely to and did in fact deceive reasonable

                                        8   consumers, including Plaintiff Kessler and New York Class members about the effective capacity

                                        9   of the RAV4’s fuel tank and the mileage range of the vehicles.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          469.    Toyota’s violations of NY FAA present a continuing risk to Plaintiff Kessler, the
      San Francisco, CA 94111




                                       11   New York Class, and the general public. Toyota’s unlawful acts and practices complained of
           (415) 788-4220




                                       12   herein affect the public interest.

                                       13          470.    The RAV4s do not perform as advertised by Toyota, making them far less valuable

                                       14   than advertised.

                                       15          471.    Plaintiff Kessler and the New York Class members who purchased RAV4s either

                                       16   would not have purchased them at all or would have paid less but for Toyota’s false advertising in

                                       17   violation of the NY FAA. Plaintiffs and the New York Class members who lease the RAV4s either

                                       18   would not have leased them at all, or would have leased them at a lower rate but for Toyota’s false

                                       19   advertising in violation of the NY FAA.

                                       20          472.    Plaintiff Kessler and the New York Class have suffered injury-in-fact and/or actual

                                       21   damages and ascertainable loss as a direct and proximate result of Toyota’s false advertising in

                                       22   violation of the NY FAA, including but not limited to diminished value for the RAV4 they

                                       23   purchased or leased; lost or diminished use, enjoyment and utility of such vehicles; and

                                       24   annoyance, aggravation, and inconvenience resulting from Toyota’s violations of the NY FAA.

                                       25          473.    Plaintiff Kessler and the New York Class seek monetary relief against Toyota

                                       26   measured as the greater of (a) actual damages in an amount to be determined at trial, and (b)

                                       27   statutory damages in the amount of $500 each for New York class members. Because Toyota’s

                                       28


                                            CLASS ACTION COMPLAINT                          81
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 83 of 122



                                        1   conduct was committed willingly and knowingly, New York Class members are entitled to recover

                                        2   three times actual damages, up to $10,000.

                                        3          474.    Plaintiff Kessler and the New York Class also seek an order enjoining Toyota’s

                                        4   false advertising, attorneys’ fees, and any other just and proper relief under N.Y. Gen. Bus. Law §

                                        5   350.

                                        6          475.    As a direct and proximate result of Toyota’s violations of the NYFAA, Plaintiff

                                        7   Kessler and the New York Class have suffered injury-in-fact and/or actual damage.

                                        8          476.    Plaintiff Kessler and the New York Class seek monetary relief against Toyota

                                        9   measured as the greater of (a) actual damages in an amount to be determined at trial, and (b)
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   statutory damages in the amount of $500 each for Plaintiff Kessler and the New York class
      San Francisco, CA 94111




                                       11   members. Because Toyota’s conduct was committed willingly and knowingly, Plaintiff Kessler and
           (415) 788-4220




                                       12   the New York class members are entitled to recover three times actual damages, up to $10,000.

                                       13          477.    Plaintiff Kessler and the New York Class also seek an order enjoining Toyota’s

                                       14   false advertising, attorneys’ fees, and any other just and proper relief under N.Y. Gen. Bus. Law §

                                       15   350.

                                       16                             THIRTY-FIFTH CLAIM FOR RELIEF
                                                                              Breach of Express Warranty
                                       17                              (N.Y. U.C.C. LAW §§ 2-313 and 2A-210)
                                                               On Behalf of Plaintiff Sarah Kessler and the New York Class
                                       18
                                       19          478.    Plaintiff Kessler, individually and on behalf of the New York Class, incorporates by

                                       20   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       21   Complaint as if fully set forth herein.

                                       22          479.    Plaintiff Kessler brings this claim individually and on behalf of the New York Class

                                       23   against Toyota.

                                       24          480.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       25   under N.Y. UCC Law § 2-104(1) and a “seller” of motor vehicles under § 2-103(1)(d).

                                       26          481.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       27   vehicles under N.Y. UCC Law § 2A-103(1)(p).

                                       28


                                            CLASS ACTION COMPLAINT                         82
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 84 of 122



                                        1          482.      The RAV4s are and were at all relevant times “goods” within the meaning of N.Y.

                                        2   UCC Law §§ 2-105(1) and 2A-103(1)(h).

                                        3          483.      In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        4   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                        5   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        6   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        7   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                        8   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                        9          484.      Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   mileage range formed a basis of the bargain that was breached when Plaintiff Kessler and the New
      San Francisco, CA 94111




                                       11   York Class members purchased or leased the RAV4s with defects in the fuel tank that prevent the
           (415) 788-4220




                                       12   RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less

                                       13   than 580 miles.

                                       14          485.      Plaintiff Kessler and the New York Class members experienced defects within the

                                       15   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Kessler and

                                       16   the New York Class members that the RAV4s contain defectively designed fuel tanks that prevent

                                       17   the tanks from filling to capacity and prevent the vehicles from reaching the advertised 580

                                       18   mileage range.

                                       19          486.      Toyota breached the express warranty promising to repair or adjust defects in

                                       20   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       21   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       22          487.      Toyota was provided with notice of these issues by numerous NHTSA and

                                       23   consumer complaints filed against it, including the instant Complaint and similar legal

                                       24   proceedings, and has actual knowledge of the failure as evidenced by its public admission in

                                       25   December 2019 that the fuel tank shape of the RAV4s prevent full refueling by up to several

                                       26   gallons and impact the RAV4’s total available driving distance.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          83
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 85 of 122



                                        1            488.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                        2   Kessler and the New York Class members have been damaged in an amount to be determined at

                                        3   trial.
                                                                      THIRTY-SIXTH CLAIM FOR RELIEF
                                        4                          Breach of Implied Warranty of Merchantability
                                                                            N.Y. UCC §§ 2-314 and 2A-212)
                                        5                      On Behalf of Plaintiff Sarah Kessler and the New York Class
                                        6
                                        7            489.   Plaintiff Kessler, individually and on behalf of the New York Class, incorporates by

                                        8   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10            490.   Plaintiff Kessler brings this claim individually and on behalf of the New York Class
      San Francisco, CA 94111




                                       11   against Toyota.
           (415) 788-4220




                                       12            491.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       13   under N.Y. UCC Law § 2-104(1) and a “seller” of motor vehicles under § 2-103(1)(d).

                                       14            492.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       15   vehicles under N.Y. UCC Law § 2A-103(1)(p).

                                       16            493.   The RAV4s are and were at all relevant times “goods” within the meaning of N.Y.

                                       17   UCC Law §§ 2-105(1) and 2A-103(1)(h).

                                       18            494.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       19   purpose for which vehicles are used is implied by law pursuant N.Y. U.CC Law §§ 2-314 and 2A-

                                       20   212.

                                       21            495.   The RAV4s, when sold or leased and at all times thereafter, were not in

                                       22   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       23   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       24   their mileage range is significantly diminished.

                                       25            496.   Toyota was provided with notice of these issues by numerous NHTSA and

                                       26   consumer complaints filed against it, including the instant Complaint and similar legal proceedings

                                       27   and has actual knowledge of the failure as evidenced by its public admission in December 2019 that

                                       28


                                            CLASS ACTION COMPLAINT                             84
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 86 of 122



                                        1   the fuel tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the

                                        2   RAV4’s total available driving distance.

                                        3           497.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        4   merchantability, Plaintiff Kessler and the New York Class members have been damaged in an

                                        5   amount to be determined at trial.

                                        6                             THIRTY-SEVENTH CLAIM FOR RELIEF
                                                        Violations of North Carolina Unfair and Deceptive Trade Practices Act
                                        7                                  N.C. GEN. STAT. §§ 75-1.1, et seq.
                                                           On Behalf of Plaintiff Suzanne Hakes and the North Carolina Class
                                        8
                                        9           498.    Plaintiff Hakes, individually and on behalf of the North Carolina Class, incorporates
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   by reference all of the allegations contained in the preceding paragraphs of this Class Action
      San Francisco, CA 94111




                                       11   Complaint as if fully set forth herein.
           (415) 788-4220




                                       12           499.    Plaintiff Hakes brings this claim individually and on behalf of the North Carolina

                                       13   Class against Toyota.

                                       14           500.    Plaintiff Hakes and the North Carolina Class members are persons under the North

                                       15   Carolina Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. §§ 75-1.1, et seq.

                                       16   (“NCUDTPA”).

                                       17           501.    Toyota’s acts or practices complained of herein were performed in the course of

                                       18   Toyota’s trade or business and thus occurred in or affected “commerce,” as defined in N.C. Gen.

                                       19   Stat. § 75-1.1(b).

                                       20           502.    The NCUDTPA makes unlawful “[u]nfair methods of competition in or affecting

                                       21   commerce, and unfair or deceptive acts or practices in or affecting commerce[.]” The NCUDTPA

                                       22   provides a private right of action for any person injured “by reason of any act or thing done by any

                                       23   other person, firm or corporation in violation of” the NCUDTPA. N.C. Gen. Stat. § 75-16.

                                       24           503.    In the course of its business, Toyota concealed and suppressed material facts

                                       25   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       26   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       27   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       28   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or


                                            CLASS ACTION COMPLAINT                          85
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 87 of 122



                                        1   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        2   omission, in connection with the sale and lease of RAV4s.

                                        3          504.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        4   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        5   and mileage range after the RAV4s were sold and leased but continued to conceal the information

                                        6   until the defect was revealed by RAV4 purchasers and lessees.

                                        7          505.    Toyota owed Plaintiff Hakes and the North Carolina Class a duty to disclose the

                                        8   true nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        9   intentionally concealed the foregoing from Plaintiff Hakes and the North Carolina Class; and (c)
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   made incomplete representations about the RAV4’s fuel tank capacity and mileage range, while
      San Francisco, CA 94111




                                       11   purposefully withholding material facts from Plaintiff Hakes and the North Carolina Class that
           (415) 788-4220




                                       12   contradicted these representations.

                                       13          506.    Toyota thus violated the NCUDTPA by, at a minimum by: 1) representing that the

                                       14   RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2) representing

                                       15   that the RAV4s are of a particular standard, quality, and grade when they are not; (3) advertising

                                       16   the RAV4s with the intent not to sell them as advertised; (4) failing to disclose information

                                       17   concerning the RAV4s with the intent to induce consumers to purchase or lease the Class

                                       18   Vehicles; and (5) otherwise engaging in conduct likely to deceive.

                                       19          507.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       20   RAV4s with the intent to mislead Plaintiff Hakes and the North Carolina Class members.

                                       21          508.    Toyota knew or should have known that its conduct violated the NCUDTPA.

                                       22          509.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       23   reasonable consumers, including Plaintiffs Hakes.

                                       24          510.    Plaintiff Hakes and the North Carolina Class suffered ascertainable loss and actual

                                       25   damages as a direct and proximate result of Toyota’s misrepresentations and its concealment of

                                       26   and failure to disclose material information. Plaintiffs Hakes and the North Carolina Class

                                       27   members who purchased or leased the RAV4s would not have purchased or leased them or would

                                       28   have paid significantly less for them if the fuel tank defect had been disclosed.


                                            CLASS ACTION COMPLAINT                          86
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 88 of 122



                                        1          511.    Toyota had an ongoing duty to Plaintiff Hakes and the North Carolina Class to

                                        2   refrain from unfair and deceptive practices under the NCUDTPA.

                                        3          512.    Toyota’s violations present a continuing risk to Plaintiff Hakes, the North Carolina

                                        4   Class, and the general public. Toyota’s unlawful acts and practices complained of herein affect the

                                        5   public interest.

                                        6          513.    As a result of the foregoing wrongful conduct of Toyota, Plaintiff Hakes and the

                                        7   North Carolina class members have been damaged in an amount to be proven at trial, and seek all

                                        8   just and proper remedies, including, but not limited to treble damages, an order enjoining Toyota’s

                                        9   deceptive and unfair conduct, costs and reasonable attorneys’ fees, and any other just and proper
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   relief available under N.C. Gen. Stat. § 75-16.
      San Francisco, CA 94111




                                       11                             THIRTY-EIGHTH CLAIM FOR RELIEF
                                                                              Breach of Express Warranty
           (415) 788-4220




                                       12                               (N.C.G.S.A. §§ 25-2-313 and 252A-210)
                                                           On Behalf of Plaintiff Suzanne Hakes and the North Carolina Class
                                       13
                                       14          514.    Plaintiff Hakes, individually and on behalf of the North Carolina, incorporates by

                                       15   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       16   Complaint as if fully set forth herein.

                                       17          515.    Plaintiff Hakes brings this claim individually and on behalf of the North Carolina

                                       18   Class against Toyota.

                                       19          516.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       20   under N.C.G.S.A. § 25-2-104(1) and a “seller” of motor vehicles under § 25-2-103(1)(d).

                                       21          517.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       22   vehicles under N.C.G.S.A. § 25-2A-103(1)(p).

                                       23          518.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                       24   N.C.G.S.A. §§ 25-2-105(1) and 25-2A-103(1)(h).

                                       25          519.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                       26   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                       27   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                       28   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants


                                            CLASS ACTION COMPLAINT                            87
                                               Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 89 of 122



                                        1   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                        2   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                        3               520.   Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                        4   mileage range formed a basis of the bargain that was breached when Plaintiff Hakes and the North

                                        5   Carolina Class members purchased or leased the RAV4s with defects in the fuel tank that prevent

                                        6   the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly

                                        7   less than 580 miles.

                                        8               521.   Plaintiff Hakes and the North Carolina Class members experienced defects within

                                        9   the warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Hakes
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and the North Carolina Class members that the RAV4s contain defectively designed fuel tanks
      San Francisco, CA 94111




                                       11   that prevent the tanks from filling to capacity and prevent the vehicles from reaching the
           (415) 788-4220




                                       12   advertised 580 mileage range.

                                       13               522.   Toyota breached the express warranty promising to repair or adjust defects in

                                       14   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       15   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       16               523.   Toyota was provided with notice of these issues by numerous NHTSA and

                                       17   consumer complaints filed against it, including the instant Complaint and similar legal

                                       18   proceedings, and has actual knowledge of the failure as evidenced by its public admission in

                                       19   December 2019 that the fuel tank shape of the RAV4s prevents full refueling by up to several

                                       20   gallons and impacts the RAV4’s total available driving distance.

                                       21               524.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       22   Hakes and the North Carolina Class members have been damaged in an amount to be determined

                                       23   at trial.

                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                             88
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 90 of 122


                                                                       THIRTY-NINTH CLAIM FOR RELIEF
                                        1                          Breach of Implied Warranty of Merchantability
                                                                        (N.C.G.S.A. §§ 25-2-314 and 252A-212)
                                        2                  On Behalf of Plaintiff Suzanne Hakes and the North Carolina Class
                                        3
                                        4          525.    Plaintiff Hakes, individually and on behalf of the North Carolina, incorporates by

                                        5   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7          526.    Plaintiff Hakes brings this claim individually and on behalf of the North Carolina

                                        8   Class against Toyota.

                                        9          527.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under N.C.G.S.A. § 25-2-104(1) and a “seller” of motor vehicles under § 25-2-103(1)(d).
      San Francisco, CA 94111




                                       11          528.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
           (415) 788-4220




                                       12   vehicles under N.C.G.S.A. § 25-2A-103(1)(p).

                                       13          529.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                       14   N.C.G.S.A. §§ 25-2-105(1) and 25-2A-103(1)(h).

                                       15          530.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       16   purpose for which vehicles are used is implied by law pursuant N.C.G.S.A. §§ 25-2-314 and 25-

                                       17   2A-212.

                                       18          531.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                       19   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       20   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and

                                       21   their mileage range is significantly diminished.

                                       22          532.    Toyota was provided with notice of these issues by numerous NHTSA and

                                       23   consumer complaints filed against it, including the instant Complaint and similar legal proceedings

                                       24   and has actual knowledge of the failure as evidenced by its public admission in December 2019 that

                                       25   the fuel tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the

                                       26   RAV4’s total available driving distance.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                             89
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 91 of 122



                                        1          533.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        2   merchantability, Plaintiff Hakes and the North Carolina Class members have been damaged in an

                                        3   amount to be determined at trial.

                                        4                                 FORTIETH CLAIM FOR RELIEF
                                                                   Violations of Ohio Consumer Sales Practices Act
                                        5                                 OHIO REV. CODE §§ 1345.01, et seq.
                                                                 On Behalf of Plaintiff Adolfo Muccillo and the Ohio Class
                                        6
                                        7          534.    Plaintiff Muccillo, individually and on behalf of the Ohio Class, incorporates by

                                        8   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          535.    Plaintiff Muccillo brings this claim individually and on behalf of the Ohio Class
      San Francisco, CA 94111




                                       11   members against Toyota.
           (415) 788-4220




                                       12          536.    Plaintiff Muccillo, the Ohio Class members, and Toyota are persons within the

                                       13   meaning of Ohio Rev. Code § 1345.01(B). Toyota is a supplier as defined by Ohio Rev. Code §

                                       14   1345.01(C).

                                       15          537.    Plaintiff Muccillo and the Ohio Class member are “consumers” as that term is

                                       16   defined in Ohio Rev. Code § 1345.01(D), and their purchases and leases of the RAV4s are

                                       17   “consumer transactions” within the meaning of Ohio Rev. Code § 2345.01(A).

                                       18          538.    Ohio Rev. Code 1345.02 (the “Ohio CSPA”) prohibits unfair or deceptive acts or

                                       19   practices in connection with a consumer transaction. The Ohio CSPA prohibits a supplier from (i)

                                       20   representing that goods have characteristics, uses or benefits which the goods do not have; (ii)

                                       21   representing that their goods are of a particular quality or grade that the product is not; and (iii)

                                       22   representing that the subject of a consumer transaction has been supplied in accordance with a

                                       23   previous representation, if it has not.

                                       24          539.     In the course of its business, Toyota concealed and suppressed material facts

                                       25   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       26   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       27   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       28   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or


                                            CLASS ACTION COMPLAINT                           90
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 92 of 122



                                        1   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        2   omission, in connection with the sale and lease of RAV4s.

                                        3          540.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        4   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        5   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        6   the defect was revealed by RAV4 purchasers and lessees.

                                        7          541.    Toyota owed Plaintiff Muccillo and the Ohio Class a duty to disclose the true

                                        8   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        9   intentionally concealed the foregoing from Plaintiff Muccillo and the Ohio Class; and (c) made
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while
      San Francisco, CA 94111




                                       11   purposefully withholding material facts from Plaintiff Muccillo and the Ohio Class that
           (415) 788-4220




                                       12   contradicted these representations.

                                       13          542.    Toyota thus violated the Ohio CSPA by, at a minimum : 1) representing that the

                                       14   RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2) representing

                                       15   that the RAV4s are of a particular standard, quality, and grade when they are not; (3) advertising

                                       16   the RAV4s with the intent not to sell them as advertised; (4) failing to disclose information

                                       17   concerning the RAV4s with the intent to induce consumers to purchase or lease the Class

                                       18   Vehicles; and (5) otherwise engaging in conduct likely to deceive.

                                       19          543.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       20   RAV4s with the intent to mislead Plaintiff Muccillo and the Ohio Class members.

                                       21          544.    Toyota knew or should have known that its conduct violated the Ohio CSPA.

                                       22          545.    The Ohio Attorney General has made available for public inspection prior state

                                       23   court decisions which have held that the acts and omissions of Toyota in this Class Action

                                       24   Complaint, including but not limited to, the failure to honor both implied and express warranties,

                                       25   the making and distribution of false, deceptive, and/or misleading representations, and the

                                       26   concealment and/or non-disclosure of a substantial defect constitute deceptive sales practices in

                                       27   violation of the CSPA. These cases include, but are not limited to, the following:

                                       28                  a)      Mason v. Mercedes Benz USA, LLC (OPIF #10002382);


                                            CLASS ACTION COMPLAINT                         91
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 93 of 122



                                        1                  b)      State ex rel. Betty D. Montgomery v. Ford Motor Co. (OPIF #10002123);

                                        2                  c)      State ex rel. Betty D. Montgomery v. Bridgestone/Firestone, Inc. (OPIF
                                                                   #10002025);
                                        3
                                                           d)       Bellinger v. Hewlett-Packard Co., No. 20744, 2002 Ohio App. LEXIS 1573
                                        4                           (Ohio Ct. App. Apr. 10, 2002) (OPIF #10002077);
                                        5                  e)      Borror v. MarineMax of Ohio, No. OT-06-010, 2007 Ohio App. LEXIS 525
                                                                   (Ohio Ct. App. Feb. 9, 2007) (OPIF #10002388);
                                        6
                                                           f)      State ex rel. Jim Petro v. Craftmatic Organization, Inc. (OPIF #10002347);
                                        7
                                                           g)      Cranford v. Joseph Airport Toyota, Inc. (OPIF #10001586);
                                        8
                                                           h)      Brown v. Spears (OPIF #10000403);
                                        9
                                                           i)      i. Brinkman v. Mazda Motor of America, Inc. (OPIF #10001427);
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                                           j)      j. Mosley v. Performance Mitsubishi aka Automanage (OPIF #10001326); and
      San Francisco, CA 94111




                                       11
                                                           k)      k. Walls v. Harry Williams dba Butch’s Auto Sales (OPIF #10001524).
           (415) 788-4220




                                       12
                                       13           546.   Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       14   reasonable consumers, including Plaintiff Muccillo and the Ohio Class.

                                       15           547.   Plaintiff Muccillo and the Ohio Class suffered ascertainable loss and actual damages

                                       16   as a direct and proximate result of Toyota’s misrepresentations and its concealment of and failure

                                       17   to disclose material information. Plaintiff Muccillo and the Ohio Class members who purchased or

                                       18   leased the RAV4s would not have purchased or leased them or would have paid significantly less

                                       19   for them if the fuel tank defect had been disclosed.

                                       20           548.   Toyota had an ongoing duty to Plaintiff Muccillo and the Ohio Class to refrain from

                                       21   unfair and deceptive practices under the Ohio CSPA.

                                       22           549.   Toyota’s violations present a continuing risk to Plaintiff Muccillo, the Ohio Class,

                                       23   and the general public. Toyota’s unlawful acts and practices complained of herein affect the public

                                       24   interest.

                                       25           550.   Pursuant to Ohio Rev. Code § 1345.09, Plaintiff Muccillo and the Ohio Class seek

                                       26   an order enjoining Toyota’s unfair and/or deceptive acts or practices, actual damages – trebled,

                                       27   and any attorneys’ fees, costs, and any other just and proper relief, to the extent available under

                                       28   the Ohio CSPA.


                                            CLASS ACTION COMPLAINT                          92
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 94 of 122



                                        1
                                                                          FORTY-FIRST CLAIM FOR RELIEF
                                        2                          Violations of the Ohio Deceptive Trade Practices Act
                                                                            OHIO REV. CODE § 4165.01, et seq.
                                        3                         On Behalf of Plaintiff Adolfo Muccillo and the Ohio Class
                                        4
                                        5           551.    Plaintiff Muccillo, individually and on behalf of the Ohio Class, incorporates by

                                        6   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        7   Complaint as if fully set forth herein.

                                        8           552.    Plaintiff Muccillo brings this claim individually and on behalf of the Ohio Class

                                        9   against Toyota.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           553.    Toyota, Plaintiff Muccillo, and the Ohio Class members are “persons” within the
      San Francisco, CA 94111




                                       11   meaning of Ohio Rev. Code § 4165.01(D).
           (415) 788-4220




                                       12           554.    The Ohio Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02(A) (“Ohio

                                       13   DTPA”) provides that a “person engages in a deceptive trade practice when, in the course of the

                                       14   person’s business, vocation, or occupation,” the person does any of the following: “(2) Causes

                                       15   likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

                                       16   certification of goods or services; ... (7) Represents that goods or services have sponsorship,

                                       17   approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a

                                       18   person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

                                       19   ... (9) Represents that goods or services are of a particular standard, quality, or grade, or that goods

                                       20   are of a particular style or model, if they are of another; ... [or] (11) Advertises goods or services

                                       21   with intent not to sell them as advertised.”

                                       22           555.      In the course of its business, Toyota concealed and suppressed material facts

                                       23   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       24   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       25   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       26   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       27   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       28   omission, in connection with the sale and lease of RAV4s.


                                            CLASS ACTION COMPLAINT                           93
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 95 of 122



                                        1           556.   Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        2   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        3   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        4   the defect was revealed by RAV4 purchasers and lessees.

                                        5           557.   Toyota owed Plaintiff Muccillo and the Ohio Class a duty to disclose the true

                                        6   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                        7   intentionally concealed the foregoing from Plaintiff Muccillo and the Ohio Class; and (c) made

                                        8   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                        9   purposefully withholding material facts from Plaintiff Muccillo and the Ohio Class that
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   contradicted these representations.
      San Francisco, CA 94111




                                       11           558.   Toyota thus violated the Ohio DTPA by, at a minimum: (1) representing that the
           (415) 788-4220




                                       12   RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2) representing

                                       13   that the RAV4s are of a particular standard, quality, and grade when they are not; (3) advertising

                                       14   the RAV4s with the intent not to sell them as advertised; (4) failing to disclose information

                                       15   concerning the RAV4s with the intent to induce consumers to purchase or lease the RAV4s.

                                       16           559.   Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       17   reasonable consumers, including Plaintiff Muccillo and the Ohio Class members.

                                       18           560.   Plaintiff Muccillo and the Ohio Class members suffered ascertainable loss and

                                       19   actual damages as a direct and proximate result of Toyota’s misrepresentations and its

                                       20   concealment of and failure to disclose material information. Plaintiff Muccillo and the Ohio Class

                                       21   members who purchased or leased the RAV4s would not have purchased or leased them or would

                                       22   have paid significantly less for them if the fuel tank defect had been disclosed.

                                       23           561.   Toyota had an ongoing duty to Plaintiff Muccillo and the Ohio Class to refrain from

                                       24   unfair and deceptive practices under the Ohio DTPA.

                                       25           562.   Toyota’s violations present a continuing risk to Plaintiff Muccillo, the Ohio Class,

                                       26   and the general public. Toyota’s unlawful acts and practices complained of herein affect the public

                                       27   interest.

                                       28


                                            CLASS ACTION COMPLAINT                          94
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 96 of 122



                                        1          563.    Pursuant to Ohio Rev. Code § 4165.03, Plaintiff Muccillo and the Ohio Class seek

                                        2   an order enjoining Toyota’s unfair and/or deceptive acts or practices, damages, punitive damages,

                                        3   and attorneys’ fees, costs, and any other just and proper relief available under the Ohio DTPA.

                                        4                             FORTY-SECOND CLAIM FOR RELIEF
                                                                              Breach of Express Warranty
                                        5                                (OHIO REV. CODE §§ 1302.26 et seq.)
                                                                 On Behalf of Plaintiff Adolfo Muccillo and the Ohio Class
                                        6
                                        7          564.    Plaintiff Muccillo, individually and on behalf of the Ohio Class, incorporates by

                                        8   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          565.    Plaintiff Muccillo brings this claim individually and on behalf of the Ohio Class
      San Francisco, CA 94111




                                       11   against Toyota.
           (415) 788-4220




                                       12          566.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       13   under Ohio Rev. Code §§ 1302.01(5) and 1310(A)(20) and a “seller” of motor vehicles under §

                                       14   1302.01(4).

                                       15          567.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       16   vehicles under Ohio Rev. Code § 1310.01(A)(20).

                                       17          568.    The RAV4s are and were at all relevant times “goods” within the meaning of Ohio

                                       18   Rev. Code §§ 1302.01(8) and 1310.01(A)(8).

                                       19          569.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                       20   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                       21   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                       22   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                       23   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                       24   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       25          570.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       26   mileage range formed a basis of the bargain that was breached when Plaintiff Muccillo and the

                                       27   Ohio Class members purchased or leased the RAV4s with defects in the fuel tank that prevent the

                                       28


                                            CLASS ACTION COMPLAINT                         95
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 97 of 122



                                        1   RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less

                                        2   than 580 miles.

                                        3          571.    Plaintiff Muccillo and the Ohio Class members experienced defects within the

                                        4   warranty period. Despite the existence of the NVLW, Toyota failed to inform Muccillo and the

                                        5   Ohio Class members that the RAV4s contain defectively designed fuel tanks that prevent the tanks

                                        6   from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage range.

                                        7          572.    Toyota breached the express warranty promising to repair or adjust defects in

                                        8   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                        9   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          573.    Plaintiff Muccillo reported his fuel tank issue to Toyota. In addition, Toyota was
      San Francisco, CA 94111




                                       11   provided with notice of these issues by numerous NHTSA and consumer complaints filed against
           (415) 788-4220




                                       12   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                       13   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       14   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       15   driving distance.

                                       16          574.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       17   Muccillo and the Ohio Class members have been damaged in an amount to be determined at trial.

                                       18
                                                                       FORTY-THIRD CLAIM FOR RELIEF
                                       19                           Breach of Implied Warranty of Merchantability
                                                                      (OHIO REV. CODE §§ 1302.27 and 1310.19)
                                       20                        On Behalf of Plaintiff Adolfo Muccillo and the Ohio Class
                                       21          575.    Plaintiff Muccillo, individually and on behalf of the Ohio Class, incorporates by

                                       22   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       23   Complaint as if fully set forth herein.

                                       24          576.    Plaintiff Muccillo brings this claim individually and on behalf of the Ohio Class

                                       25   against Toyota.

                                       26          577.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       27   under Ohio Rev. Code §§ 1302.01(5) and 1310(A)(20) and a “seller” of motor vehicles under §

                                       28   1302.01(4).


                                            CLASS ACTION COMPLAINT                          96
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 98 of 122



                                        1          578.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                        2   vehicles under Ohio Rev. Code § 1310.01(A)(20).

                                        3          579.    The RAV4s are and were at all relevant times “goods” within the meaning of Ohio

                                        4   Rev. Code §§ 1302.01(8) and 1310.01(A)(8).

                                        5          580.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                        6   purpose for which vehicles are used is implied by law pursuant Ohio Rev. Code §§ 1302.27 and

                                        7   1310.19.

                                        8          581.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                        9   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill and
      San Francisco, CA 94111




                                       11   their mileage range is significantly diminished.
           (415) 788-4220




                                       12          582.    Plaintiff Muccillo reported his fuel tank issue to Toyota. In addition, Toyota was

                                       13   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       14   it, including the instant Complaint and similar legal proceedings and has actual knowledge of the

                                       15   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       16   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       17   driving distance.

                                       18          583.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                       19   merchantability, Plaintiff Muccillo and the Ohio Class members have been damaged in an amount

                                       20   to be determined at trial.

                                       21                             FORTY-FOURTH CLAIM FOR RELIEF
                                                                Violations of the Oregon Unlawful Trade Practices Act
                                       22                                 OHIO REV. STAT. §S 646.605, et seq.
                                                                On Behalf of Plaintiff Curtis Huston and the Oregon Class
                                       23
                                       24          584.    Plaintiff Huston, individually and on behalf of the Oregon Class, incorporates by

                                       25   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       26   Complaint as if fully set forth herein.

                                       27          585.    Plaintiff Huston brings this claim individually and on behalf of the Oregon Class

                                       28   against Toyota.


                                            CLASS ACTION COMPLAINT                             97
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 99 of 122



                                        1          586.     Toyota, Plaintiff Huston, and the Oregon Class members are “persons” within the

                                        2   meaning of Or. Rev. Stat. § 646.605(4).

                                        3          587.     Toyota is engaged in “trade” or “commerce” within the meaning of Or. Rev. Stat.

                                        4   § 646.605(8).

                                        5          588.     The Oregon Unfair Trade Practices Act (“Oregon UTPA”) prohibits “unfair or

                                        6   deceptive acts conduct in trade or commerce….” Or. Rev. Stat. § 646.608(1).

                                        7          589.     In the course of its business, Toyota concealed and suppressed material facts

                                        8   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                        9   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing
      San Francisco, CA 94111




                                       11   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or
           (415) 788-4220




                                       12   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       13   omission, in connection with the sale and lease of RAV4s.

                                       14          590.     Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                       15   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                       16   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                       17   the defect was revealed by RAV4 purchasers and lessees.

                                       18          591.     Toyota owed Plaintiff Huston and the Oregon Class a duty to disclose the true

                                       19   nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                       20   intentionally concealed the foregoing from Plaintiff Huston and the Oregon Class; and (c) made

                                       21   incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                       22   purposefully withholding material facts from Plaintiff Huston and the Oregon Class that

                                       23   contradicted these representations.

                                       24          592.     Toyota thus violated the Oregon UTPA by, at a minimum: (1) representing that the

                                       25   RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2) representing

                                       26   that the RAV4s are of a particular standard, quality, and grade when they are not; (3) advertising

                                       27   the RAV4s with the intent not to sell them as advertised; and (4) failing to disclose information

                                       28   concerning the RAV4s with the intent to induce consumers to purchase or lease the RAV4s.


                                            CLASS ACTION COMPLAINT                         98
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 100 of 122



                                        1           593.   Toyota intentionally and knowingly misrepresented material facts regarding the

                                        2   RAV4s with the intent to mislead Plaintiff Huston and the Oregon Class members.

                                        3           594.   Toyota knew or should have known that its conduct violated the Oregon UTPA.

                                        4           595.   Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                        5   reasonable consumers, including Plaintiff Huston and the Oregon Class members.

                                        6           596.   Plaintiff Huston and the Oregon Class members suffered ascertainable loss and

                                        7   actual damages as a direct and proximate result of Toyota’s misrepresentations and its

                                        8   concealment of and failure to disclose material information. Plaintiff Huston and the Oregon Class

                                        9   members who purchased or leased the RAV4s would not have purchased or leased them or would
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   have paid significantly less for them if the fuel tank defect had been disclosed.
      San Francisco, CA 94111




                                       11           597.   Toyota had an ongoing duty to Plaintiff Huston and the Oregon Class to refrain
           (415) 788-4220




                                       12   from unfair and deceptive practices under the Oregon UTPA.

                                       13           598.   Toyota’s violations present a continuing risk to Plaintiff Huston, the Oregon Class,

                                       14   and the general public. Toyota’s unlawful acts and practices complained of herein affect the public

                                       15   interest.

                                       16           599.   Pursuant to Or. Rev. Stat. § 646.638, Plaintiff Huston and the Oregon Class seek an

                                       17   order enjoining Toyota’s unfair and/or deceptive acts or practices, damages, punitive damages,

                                       18   and attorneys’ fees, costs, and any other just and proper relief available under the Oregon UTPA.

                                       19                              FORTY-FIFTH CLAIM FOR RELIEF
                                                                              Breach of Express Warranty
                                       20                             (OR. REV. CODE §§ 72.3130 and 72A.2100)
                                                                On Behalf of Plaintiff Curtis Huston and the Oregon Class
                                       21
                                       22           600.   Plaintiff Huston, individually and on behalf of the Oregon Class, incorporates by

                                       23   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       24   Complaint as if fully set forth herein.

                                       25           601.   Plaintiff Huston brings this claim individually and on behalf of the Oregon Class

                                       26   against Toyota.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          99
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 101 of 122



                                        1            602.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                        2   under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t) and a “seller” of motor vehicles under §

                                        3   72.1030(1)(d).

                                        4            603.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                        5   vehicles under Or. Rev. Stat. § 72A.1030(1)(p).

                                        6            604.    The RAV4s are and were at all relevant times “goods” within the meaning of Or.

                                        7   Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).

                                        8            605.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        9   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to
      San Francisco, CA 94111




                                       11   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants
           (415) 788-4220




                                       12   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                       13   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       14            606.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       15   mileage range formed a basis of the bargain that was breached when Plaintiff Huston and the

                                       16   Oregon Class members purchased or leased the RAV4s with defects in the fuel tank that prevent

                                       17   the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly

                                       18   less than 580 miles.

                                       19            607.    Plaintiff Huston and the Oregon Class members experienced defects within the

                                       20   warranty period. Despite the existence of the NVLW, Toyota failed to inform Huston and the

                                       21   Oregon Class members that the RAV4s contain defectively designed fuel tanks that prevent the

                                       22   tanks from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage

                                       23   range.

                                       24            608.    Toyota breached the express warranty promising to repair or adjust defects in

                                       25   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       26   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       27            609.    Toyota was provided with notice of these issues by numerous NHTSA and

                                       28   consumer complaints filed against it, including the instant Complaint and similar legal


                                            CLASS ACTION COMPLAINT                           100
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 102 of 122



                                        1   proceedings, and has actual knowledge of the failure as evidenced by its public admission in

                                        2   December 2019 that the fuel tank shape of the RAV4s prevents full refueling by up to several

                                        3   gallons and impacts the RAV4’s total available driving distance.

                                        4           610.     As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                        5   Huston and the Oregon Class members have been damaged in an amount to be determined at trial.

                                        6                               FORTY-SIXTH CLAIM FOR RELIEF
                                                                     Breach of Implied Warranty of Merchantability
                                        7                              (OR. REV. CODE §§ 72.3140 and 72A.2120)
                                                                 On Behalf of Plaintiff Curtis Huston and the Oregon Class
                                        8
                                        9           611.     Plaintiff Huston, individually and on behalf of the Oregon Class, incorporates by
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   reference all of the allegations contained in the preceding paragraphs of this Class Action
      San Francisco, CA 94111




                                       11   Complaint as if fully set forth herein.
           (415) 788-4220




                                       12           612.     Plaintiff Huston brings this claim individually and on behalf of the Oregon Class

                                       13   against Toyota.

                                       14           613.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       15   under Or. Rev. Stat. §§ 72.1040(1) and 72A.1030(1)(t) and a “seller” of motor vehicles under §

                                       16   72.1030(1)(d).

                                       17           614.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       18   vehicles under Or. Rev. Stat. § 72A.1030(1)(p).

                                       19           615.     The RAV4s are and were at all relevant times “goods” within the meaning of Or.

                                       20   Rev. Stat. §§ 72.1050(1) and 72A.1030(1)(h).

                                       21           616.     A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       22   purpose for which vehicles are used is implied by law pursuant Or. Rev. Stat. §§ 72.3140 and 72A-

                                       23   2120.

                                       24           617.     The RAV4s, when sold or leased and at all times thereafter, were not in

                                       25   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       26   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill, and

                                       27   their mileage range is significantly diminished.

                                       28


                                            CLASS ACTION COMPLAINT                             101
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 103 of 122



                                        1            618.   Toyota was provided with notice of these issues by numerous NHTSA and

                                        2   consumer complaints filed against it, including the instant Complaint and similar legal proceedings

                                        3   and has actual knowledge of the failure as evidenced by its public admission in December 2019 that

                                        4   the fuel tank shape of the RAV4s prevent full refueling by up to several gallons and impacts the

                                        5   RAV4’s total available driving distance.

                                        6            619.   As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        7   merchantability, Plaintiff Huston and the Oregon Class members have been damaged in an amount

                                        8   to be determined at trial.

                                        9                               FORTY-SEVENTH CLAIM FOR RELIEF
                                                 Violations of the Pennsylvania Unfair Trade Practices Act and Consumer Protection Law
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                                           (73 P.S. § 201-1, et seq.)
                                                      On Behalf of Plaintiffs Neil DiBiase and Doug Phillips and the Pennsylvania Class
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12            620.   Plaintiffs DiBiase and Phillips, individually and on behalf of the Pennsylvania Class,

                                       13   incorporate by reference all of the allegations contained in the preceding paragraphs of this Class

                                       14   Action Complaint as if fully set forth herein.

                                       15            621.   Plaintiffs DiBiase and Phillips bring this claim individually and on behalf of the

                                       16   Pennsylvania Class against Toyota.

                                       17            622.   Toyota, Plaintiffs DiBiase and Phillips, and the Pennsylvania Class members are

                                       18   “persons” within the meaning of 73 P.S. § 201-2(2).

                                       19            623.   Toyota is engaged in “trade” or “commerce” within the meaning of 73 P.S. § 201-

                                       20   2(3).

                                       21            624.   The Pennsylvania Unfair Trade Practices Act (“Pennsylvania UTPA”) prohibits

                                       22   “unfair or deceptive acts or practices in the conduct of any trade or commerce….” 73 P.S. § 201-

                                       23   3.

                                       24            625.    In the course of its business, Toyota concealed and suppressed material facts

                                       25   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                       26   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                       27   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                       28   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or


                                            CLASS ACTION COMPLAINT                           102
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 104 of 122



                                        1   omission of any material fact with intent that others rely upon such concealment, suppression or

                                        2   omission, in connection with the sale and lease of RAV4s.

                                        3           626.   Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                        4   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                        5   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                        6   the defect was revealed by RAV4 purchasers and lessees.

                                        7           627.   Toyota owed Plaintiffs DiBiase and Phillips and the Pennsylvania Class a duty to

                                        8   disclose the true nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about

                                        9   the defect; (b) intentionally concealed the foregoing from Plaintiffs DiBiase and Phillips and the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Ohio Class; and (c) made incomplete representations about the RAV4’s fuel tank capacity and
      San Francisco, CA 94111




                                       11   mileage range, while purposefully withholding material facts from Plaintiffs DiBiase and Phillips
           (415) 788-4220




                                       12   and the Ohio Class that contradicted these representations.

                                       13           628.   Toyota thus violated the Pennsylvania UTPA by, at a minimum: (1) representing

                                       14   that the RAV4s have characteristics, uses, benefits, and qualities which they do not have; (2)

                                       15   representing that the RAV4s are of a particular standard, quality, and grade when they are not; (3)

                                       16   advertising the RAV4s with the intent not to sell them as advertised; and (4) failing to disclose

                                       17   information concerning the RAV4s with the intent to induce consumers to purchase or lease the

                                       18   RAV4s.

                                       19           629.   Toyota intentionally and knowingly misrepresented material facts regarding the

                                       20   RAV4s with the intent to mislead Plaintiffs DiBiase and Phillips and the Pennsylvania Class

                                       21   members.

                                       22           630.   Toyota knew or should have known that its conduct violated the Pennsylvania

                                       23   UTPA.

                                       24           631.   Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                       25   reasonable consumers, including Plaintiffs DiBiase and Phillips and the Pennsylvania Class

                                       26   members.

                                       27           632.   Plaintiffs DiBiase and Phillips and the Pennsylvania Class members suffered

                                       28   ascertainable loss and actual damages as a direct and proximate result of Toyota’s


                                            CLASS ACTION COMPLAINT                          103
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 105 of 122



                                        1   misrepresentations and its concealment of and failure to disclose material information. Plaintiffs

                                        2   DiBiase and Phillips and the Pennsylvania Class members who purchased or leased the RAV4s

                                        3   would not have purchased or leased them or would have paid significantly less for them if the fuel

                                        4   tank defect had been disclosed.

                                        5          633.    Toyota had an ongoing duty to Plaintiffs DiBiase and Phillips and the Pennsylvania

                                        6   Class to refrain from unfair and deceptive practices under the Pennsylvania UTPA.

                                        7          634.    Toyota’s violations present a continuing risk to Plaintiffs DiBiase and Phillips, the

                                        8   Pennsylvania Class, and the general public. Toyota’s unlawful acts and practices complained of

                                        9   herein affect the public interest.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          635.    Pursuant to 73 P.S. § 201-9.2(a), Plaintiffs DiBiase and Phillips and the
      San Francisco, CA 94111




                                       11   Pennsylvania Class seek an order enjoining Toyota’s unfair and/or deceptive acts or practices,
           (415) 788-4220




                                       12   damages, punitive damages, and attorneys’ fees, costs, and any other just and proper relief

                                       13   available under the Pennsylvania UTPA.

                                       14                             FORTY-EIGHTH CLAIM FOR RELIEF
                                                                              Breach of Express Warranty
                                       15                              (13 PA. CONS. STAT. §§ 2313 and 2A210)
                                                     On Behalf of Plaintiffs Neil DiBiase, Doug Phillips and the Pennsylvania Class
                                       16
                                       17          636.    Plaintiffs DiBiase and Phillips, individually and on behalf of the Pennsylvania Class,

                                       18   incorporate by reference all of the allegations contained in the preceding paragraphs of this Class

                                       19   Action Complaint as if fully set forth herein.

                                       20          637.    Plaintiffs DiBiase and Phillips bring this claim individually and on behalf of the

                                       21   Pennsylvania Class against Toyota.

                                       22          638.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       23   under 13 Pa. Cons. Stat. §§ 2104 and 2A103(a) and a “seller” of motor vehicles under § 2103(a).

                                       24          639.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       25   vehicles under 13 Pa. Cons. Stat. § 2A103(a).

                                       26          640.    The RAV4s are and were at all relevant times “goods” within the meaning of 13 Pa.

                                       27   Cons. Stat. §§ 2105(a) and 2A103(a).

                                       28


                                            CLASS ACTION COMPLAINT                           104
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 106 of 122



                                        1          641.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        2   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                        3   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                        4   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                        5   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                        6   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                        7          642.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                        8   mileage range formed a basis of the bargain that was breached when Plaintiffs DiBiase and Phillips

                                        9   and the Pennsylvania Class members purchased or leased the RAV4s with defects in the fuel tank
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   that prevent the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to
      San Francisco, CA 94111




                                       11   significantly less than 580 miles.
           (415) 788-4220




                                       12          643.    Plaintiffs DiBiase and Phillips and the Pennsylvania Class members experienced

                                       13   defects within the warranty period. Despite the existence of the NVLW, Toyota failed to inform

                                       14   Plaintiffs DiBiase and Phillips and the Pennsylvania Class members that the RAV4s contain

                                       15   defectively designed fuel tanks that prevent the tanks from filling to capacity and prevent the

                                       16   vehicles from reaching the advertised 580 mileage range.

                                       17          644.    Toyota breached the express warranty promising to repair or adjust defects in

                                       18   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       19   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       20          645.    Plaintiff Phillips reported his fuel tank issue to Toyota. In addition, Toyota was

                                       21   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       22   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                       23   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       24   RAV4s prevent full refueling by up to several gallons and impact the RAV4’s total available

                                       25   driving distance.

                                       26          646.    As a direct and proximate result of Toyota’s breach of express warranties, Plaintiffs

                                       27   DiBiase and Phillips and the Pennsylvania Class members have been damaged in an amount to be

                                       28   determined at trial.


                                            CLASS ACTION COMPLAINT                         105
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 107 of 122



                                        1                               FORTY-NINTH CLAIM FOR RELIEF
                                                                    Breach of Implied Warranty of Merchantability
                                        2                               (13 PA. CONS. STAT. §§ 2314 and 2A212)
                                                      On Behalf of Plaintiffs Neil DiBiase, Doug Phillips and the Pennsylvania Class
                                        3
                                        4            647.   Plaintiffs DiBiase and Phillips, individually and on behalf of the Pennsylvania Class,

                                        5   incorporate by reference all of the allegations contained in the preceding paragraphs of this Class

                                        6   Action Complaint as if fully set forth herein.

                                        7            648.   Plaintiffs DiBiase and Phillips bring this claim individually and on behalf of the

                                        8   Pennsylvania Class against Toyota.

                                        9            649.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   under 13 Pa. Cons. Stat. §§ 2104 and 2A103(a) and a “seller” of motor vehicles under § 2103(a).
      San Francisco, CA 94111




                                       11            650.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
           (415) 788-4220




                                       12   vehicles under 13 Pa. Cons. Stat. § 2A103(a).

                                       13            651.   The RAV4s are and were at all relevant times “goods” within the meaning of 13 Pa.

                                       14   Cons. Stat. §§ 2105(a) and 2A103(a).

                                       15            652.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       16   purpose for which vehicles are used is implied by law pursuant 13 Pa. Cons. Stat. §§ 2314 and

                                       17   2A212.

                                       18            653.   The RAV4s, when sold or leased and at all times thereafter, were not in

                                       19   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       20   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill, and

                                       21   their mileage range is significantly diminished.

                                       22            654.   Toyota was provided with notice of these issues by numerous NHTSA and

                                       23   consumer complaints filed against it, including the instant Complaint and similar legal proceedings

                                       24   and has actual knowledge of the failure as evidenced by its public admission in December 2019 that

                                       25   the fuel tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the

                                       26   RAV4’s total available driving distance.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                             106
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 108 of 122



                                        1          655.     As a direct and proximate result of Toyota’s breach of the implied warranty of

                                        2   merchantability, Plaintiffs DiBiase and Phillips and the Pennsylvania Class members have been

                                        3   damaged in an amount to be determined at trial.

                                        4                                FIFTIETH CLAIM FOR RELIEF
                                                                             Breach of Express Warranty
                                        5                           (TEX. BUS. & COM. CODE §§ 2313 and 2A210)
                                                                  On Behalf of Plaintiff Mark Beaty and the Texas Class
                                        6
                                        7          656.     Plaintiff Beaty, individually and on behalf of the Texas Class, incorporates by

                                        8   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        9   Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          657.     Plaintiff Beaty brings this claim individually and on behalf of the Texas Class
      San Francisco, CA 94111




                                       11   against Toyota.
           (415) 788-4220




                                       12          658.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       13   under Tex. Bus. & Com. Code §§ 2104(1) and 2A103(a)(2) and a “seller” of motor vehicles under

                                       14   § 2103(a)(4).

                                       15          659.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       16   vehicles under Tex. Bus. & Com. Code § 2A103(a)(16).

                                       17          660.     The RAV4s are and were at all relevant times “goods” within the meaning of Tex.

                                       18   Bus. & Com. Code §§ 2105(a) and 2A103(a)(8).

                                       19          661.     In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                       20   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                       21   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                       22   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                       23   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                       24   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       25          662.     Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       26   mileage range formed a basis of the bargain that was breached when Plaintiff Beaty and the Texas

                                       27   members purchased or leased the RAV4s with defects in the fuel tank that prevent the RAV4 fuel

                                       28


                                            CLASS ACTION COMPLAINT                          107
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 109 of 122



                                        1   tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less than 580

                                        2   miles.

                                        3            663.   Plaintiffs Beaty and the Texas Class members experienced defects within the

                                        4   warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff Beaty and

                                        5   the Texas Class members that the RAV4s contain defectively designed fuel tanks that prevent the

                                        6   tanks from filling to capacity and prevent the vehicles from reaching the advertised 580 mileage

                                        7   range.

                                        8            664.   Toyota breached the express warranty promising to repair or adjust defects in

                                        9   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.
      San Francisco, CA 94111




                                       11            665.   Plaintiff Beaty reported his fuel tank issue to Toyota. In addition, Toyota was
           (415) 788-4220




                                       12   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                       13   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                       14   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                       15   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                       16   driving distance.

                                       17            666.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                       18   Beaty and the Texas Class members have been damaged in an amount to be determined at trial.

                                       19                               FIFTY-FIRST CLAIM FOR RELIEF
                                                                   Breach of Implied Warranty of Merchantability
                                       20                           (TEX. BUS. & COM. CODE §§ 2.314 and 2A.212)
                                                                  On Behalf of Plaintiff Mark Beaty and the Texas Class
                                       21
                                       22            667.   Plaintiff Beaty, individually and on behalf of the Texas Class, incorporates by

                                       23   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       24   Complaint as if fully set forth herein.

                                       25            668.   Plaintiff Beaty brings this claim individually and on behalf of the Texas Class

                                       26   against Toyota.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                           108
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 110 of 122



                                        1          669.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                        2   under Tex. Bus. & Com. Code §§ 2104(1) and 2A103(a)(2) and a “seller” of motor vehicles under

                                        3   § 2103(a)(4).

                                        4          670.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                        5   vehicles under Tex. Bus. & Com. Code § 2A103(a)(16).

                                        6          671.     The RAV4s are and were at all relevant times “goods” within the meaning of Tex.

                                        7   Bus. & Com. Code §§ 2105(a) and 2A103(a)(8).

                                        8          672.     A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                        9   purpose for which vehicles are used is implied by law pursuant Tex. Bus. & Com. Code §§ 2.314
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and 2A.212.
      San Francisco, CA 94111




                                       11          673.     The RAV4s, when sold or leased and at all times thereafter, were not in
           (415) 788-4220




                                       12   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       13   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill, and

                                       14   their mileage range is significantly diminished.

                                       15          674.     Toyota was provided with notice of these issues by numerous NHTSA and

                                       16   consumer complaints filed against it, including the instant Complaint and similar legal proceedings

                                       17   and has actual knowledge of the failure as evidenced by its public admission in December 2019 that

                                       18   the fuel tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the

                                       19   RAV4’s total available driving distance.

                                       20          675.     As a direct and proximate result of Toyota’s breach of the implied warranty of

                                       21   merchantability, Plaintiff Beaty and the Texas Class members have been damaged in an amount to

                                       22   be determined at trial.

                                       23
                                                                       FIFTY-SECOND CLAIM FOR RELIEF
                                       24                        Violations of the Virginia Consumer Protection Act
                                                                          (VA. CODE ANN. §§ 59.1-196, et seq.)
                                       25              On Behalf of Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class
                                       26          676.     Plaintiffs Kenneth and Kimberly Hulme, individually and on behalf of the Virginia

                                       27   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                       28   Class Action Complaint as if fully set forth herein.


                                            CLASS ACTION COMPLAINT                             109
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 111 of 122



                                        1          677.    Plaintiffs Kenneth and Kimberly Hulme bring this claim individually and on behalf

                                        2   of the Virginia Class against Toyota.

                                        3          678.    Toyota, Plaintiffs Kenneth and Kimberly Hulme, and the Virginia Class members

                                        4   are “persons” within the meaning of Va. Code § 59.1-198.

                                        5          679.    Toyota is a “supplier” within the meaning of Va. Code § 59.1-198

                                        6          680.    The Virginia Consumer Protection Act (“Virginia CPA”) makes unlawful

                                        7   “fraudulent acts or practices.” Va. Code § 59.1-200(A).

                                        8          681.     In the course of its business, Toyota concealed and suppressed material facts

                                        9   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a
      San Francisco, CA 94111




                                       11   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing
           (415) 788-4220




                                       12   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                       13   omission of any material fact with intent that others rely upon such concealment, suppression or

                                       14   omission, in connection with the sale and lease of RAV4s.

                                       15          682.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of

                                       16   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                       17   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                       18   the defect was revealed by RAV4 purchasers and lessees.

                                       19          683.    Toyota owed Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class a duty

                                       20   to disclose the true nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about

                                       21   the defect; (b) intentionally concealed the foregoing from Plaintiffs Kenneth and Kimberly Hulme

                                       22   and the Virginia Class; and (c) made incomplete representations about the RAV4’s fuel tank

                                       23   capacity and mileage range, while purposefully withholding material facts from Plaintiffs Kenneth

                                       24   and Kimberly Hulme and the Virginia Class that contradicted these representations.

                                       25          684.    Toyota thus violated the Virginia CPA by, at a minimum: (1) misrepresenting that

                                       26   the RAV4s have certain quantities, characteristics, uses, or benefits; (2) misrepresenting that the

                                       27   RAV4s are of a particular standard, quality, grade, style, or model; (3) advertising the RAV4s with

                                       28   the intent not to sell them as advertised and (4) using any other deception, fraud, false pretense,


                                            CLASS ACTION COMPLAINT                          110
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 112 of 122



                                        1   false promise, or misrepresentation in connection with a consumer transaction. Va. Code § 59.1-

                                        2   200(A).

                                        3          685.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                        4   RAV4s with the intent to mislead Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class

                                        5   members.

                                        6          686.    Toyota knew or should have known that its conduct violated the Virginia CPA.

                                        7          687.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                        8   reasonable consumers, including Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class

                                        9   members.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          688.    Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class members suffered
      San Francisco, CA 94111




                                       11   ascertainable loss and actual damages as a direct and proximate result of Toyota’s
           (415) 788-4220




                                       12   misrepresentations and its concealment of and failure to disclose material information. Plaintiffs

                                       13   Kenneth and Kimberly Hulme and the Virginia Class members who purchased or leased the

                                       14   RAV4s would not have purchased or leased them or would have paid significantly less for them if

                                       15   the fuel tank defect had been disclosed.

                                       16          689.    Toyota had an ongoing duty to Plaintiffs Kenneth and Kimberly Hulme and the

                                       17   Virginia Class to refrain from unfair and deceptive practices under the Virginia CPA.

                                       18          690.    Toyota’s violations present a continuing risk to Plaintiffs Kenneth and Kimberly

                                       19   Hulme, the Virginia Class, and the general public. Toyota’s unlawful acts and practices

                                       20   complained of herein affect the public interest.

                                       21          691.    Pursuant to Va. Code § 59.1-204(A)-(B), Plaintiffs Kenneth and Kimberly Hulme

                                       22   and the Virginia Class are entitled to the greater of actual damages or $500 for each Virginia Class

                                       23   member, attorneys’ fees, and costs. Because Toyota’s actions were willful, Plaintiff Kenneth and

                                       24   Kimberly Hulme and the Virginia Class members should each receive the greater of treble

                                       25   damages or $1,000. Id.

                                       26                               FIFTY-THIRD CLAIM FOR RELIEF
                                                                               Breach of Express Warranty
                                       27                                (VA. CODE §§ 8.2-313 and 8.22A-210)
                                                       On Behalf of Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class
                                       28


                                            CLASS ACTION COMPLAINT                             111
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 113 of 122



                                        1          692.    Plaintiffs Kenneth and Kimberly Hulme, individually and on behalf of the Virginia

                                        2   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                        3   Class Action Complaint as if fully set forth herein.

                                        4          693.    Plaintiffs Kenneth and Kimberly Hulme brings this claim individually and on behalf

                                        5   of the Virginia Class against Toyota.

                                        6          694.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                        7   under Va. Code §§ 8.2-104(1) and 8.2A-103(1)(t) and a “seller” of motor vehicles under § 8.2-

                                        8   103(1)(d).

                                        9          695.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   vehicles under Va. Code § 8.2A-103(1)(p).
      San Francisco, CA 94111




                                       11          696.    The RAV4s are and were at all relevant times “goods” within the meaning of Va.
           (415) 788-4220




                                       12   Code §§ 8.2-105(1) and 8.2A-103(1)(h).

                                       13          697.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                       14   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000

                                       15   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to

                                       16   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants

                                       17   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                       18   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       19          698.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       20   mileage range formed a basis of the bargain that was breached when Plaintiffs Kenneth and

                                       21   Kimberly Hulme and the Virginia members purchased or leased the RAV4s with defects in the fuel

                                       22   tank that prevent the RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage

                                       23   range to significantly less than 580 miles.

                                       24          699.    Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class members

                                       25   experienced defects within the warranty period. Despite the existence of the NVLW, Toyota failed

                                       26   to inform Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class members that the RAV4s

                                       27   contain defectively designed fuel tanks that prevent the tanks from filling to capacity and prevent

                                       28   the vehicles from reaching the advertised 580 mileage range.


                                            CLASS ACTION COMPLAINT                          112
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 114 of 122



                                        1           700.     Toyota breached the express warranty promising to repair or adjust defects in

                                        2   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                        3   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                        4           701.     Plaintiffs Kenneth and Kimberly Hulme reported their fuel tank issue to Toyota. In

                                        5   addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer

                                        6   complaints filed against it, including the instant Complaint and similar legal proceedings, and has

                                        7   actual knowledge of the failure as evidenced by its public admission in December 2019 that the fuel

                                        8   tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s

                                        9   total available driving distance.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           702.     As a direct and proximate result of Toyota’s breach of express warranties, Plaintiffs
      San Francisco, CA 94111




                                       11   Kenneth and Kimberly Hulme and the Virginia Class members have been damaged in an amount
           (415) 788-4220




                                       12   to be determined at trial.

                                       13                                FIFTY-FOURTH CLAIM FOR RELIEF
                                                                      Breach of Implied Warranty of Merchantability
                                       14                                  (VA. CODE §§ 8.2-314 and 8.22A-212)
                                                         On Behalf of Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class
                                       15
                                       16           703.     Plaintiffs Kenneth and Kimberly Hulme, individually and on behalf of the Virginia

                                       17   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                       18   Class Action Complaint as if fully set forth herein.

                                       19           704.     Plaintiffs Kenneth and Kimberly Hulme brings this claim individually and on behalf

                                       20   of the Virginia Class against Toyota.

                                       21           705.     Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       22   under Va. Code §§ 8.2-104(1) and 8.2A-103(1)(t) and a “seller” of motor vehicles under § 8.2-

                                       23   103(1)(d).

                                       24           706.     With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       25   vehicles under Va. Code § 8.2A-103(1)(p).

                                       26           707.     The RAV4s are and were at all relevant times “goods” within the meaning of Va.

                                       27   Code §§ 8.2-105(1) and 8.2A-103(1)(h).

                                       28


                                            CLASS ACTION COMPLAINT                           113
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 115 of 122



                                        1           708.    A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                        2   purpose for which vehicles are used is implied by law pursuant Va. Code §§ 8.2-314 and 8.2A-212.

                                        3           709.    The RAV4s, when sold or leased and at all times thereafter, were not in

                                        4   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                        5   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill, and

                                        6   their mileage range is significantly diminished.

                                        7           710.    Plaintiffs Kenneth and Kimberly Hulme reported their fuel tank issue to Toyota. In

                                        8   addition, Toyota was provided with notice of these issues by numerous NHTSA and consumer

                                        9   complaints filed against it, including the instant Complaint and similar legal proceedings and has
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   actual knowledge of the failure as evidenced by its public admission in December 2019 that the fuel
      San Francisco, CA 94111




                                       11   tank shape of the RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s
           (415) 788-4220




                                       12   total available driving distance.

                                       13           711.    As a direct and proximate result of Toyota’s breach of the implied warranty of

                                       14   merchantability, Plaintiffs Kenneth and Kimberly Hulme and the Virginia Class members have

                                       15   been damaged in an amount to be determined at trial.

                                       16                                FIFTY-FIFTH CLAIM FOR RELIEF
                                                                Violations of the Washington Consumer Protection Act
                                       17                           (WASH. REV. CODE ANN. §§ 19.86.010, et seq.)
                                                               On Behalf of Plaintiff Jay Vilhauer and the Washington Class
                                       18
                                       19           712.    Plaintiff Vilhauer, individually and on behalf of the Washington Class, incorporates

                                       20   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       21   Complaint as if fully set forth herein.

                                       22           713.    Plaintiff Vilhauer brings this claim individually and on behalf of the Washington

                                       23   Class against Toyota.

                                       24           714.    Toyota, Plaintiff Vilhauer, and the Washington Class members are “persons”

                                       25   within the meaning of Wash. Rev. Code § 19.86.010(2).

                                       26           715.    Toyota is engaged in “trade” or “commerce” within the meaning of Wash. Rev.

                                       27   Code § 19.86.010(2).

                                       28


                                            CLASS ACTION COMPLAINT                             114
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 116 of 122



                                        1          716.    The Washington Consumer Protection Act (“Washington CPA”) makes unlawful

                                        2   “[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

                                        3   trade or commerce.” Wash. Rev. Code § 19.86.020.

                                        4          717.    In the course of its business, Toyota concealed and suppressed material facts

                                        5   concerning the RAV4. Toyota misrepresented that the RAV4’s fuel tank capacity was 14.5 gallons

                                        6   and that the RAV4s mileage range was 580 miles and otherwise engaged in activities with a

                                        7   tendency or capacity to deceive. Toyota also engaged in unlawful trade practices by employing

                                        8   deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or

                                        9   omission of any material fact with intent that others rely upon such concealment, suppression or
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   omission, in connection with the sale and lease of RAV4s.
      San Francisco, CA 94111




                                       11          718.    Toyota knew about the RAV4’s fuel tank capacity and mileage range at the time of
           (415) 788-4220




                                       12   sale and lease. Toyota acquired additional information concerning the RAV4’s fuel tank capacity

                                       13   and mileage range after the RAV4s were sold and leased but continued to conceal information until

                                       14   the defect was revealed by RAV4 purchasers and lessees.

                                       15          719.    Toyota owed Plaintiff Vilhauer and the Washington Class a duty to disclose the

                                       16   true nature of the RAV4s because Toyota: (a) possessed exclusive knowledge about the defect; (b)

                                       17   intentionally concealed the foregoing from Plaintiff Vilhauer and the Washington Class; and (c)

                                       18   made incomplete representations about the RAV4’s fuel tank capacity and mileage range, while

                                       19   purposefully withholding material facts from Plaintiff Vilhauer and the Washington Class that

                                       20   contradicted these representations.

                                       21          720.    Toyota thus violated the Washington CPA by, at a minimum: (1) making direct

                                       22   statements or causing reasonable inferences about the RAV4s that had a tendency to mislead

                                       23   consumers; (2) engaging in advertising concerning the fuel tank capacity and mileage range of the

                                       24   RAVs, the overall impression of which had the tendency to mislead consumers; and (3) failing to

                                       25   make clear and conspicuous disclosures of limitations, disclaimers, qualifications, conditions,

                                       26   exclusions, or restrictions of the RAV4s.

                                       27          721.    Toyota intentionally and knowingly misrepresented material facts regarding the

                                       28   RAV4s with the intent to mislead Plaintiff Vilhauer and the Washington Class members.


                                            CLASS ACTION COMPLAINT                         115
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 117 of 122



                                        1          722.    Toyota knew or should have known that its conduct violated the Washington CPA.

                                        2          723.    Toyota’s unfair or deceptive acts or practices were likely to and did in fact deceive

                                        3   reasonable consumers, including Plaintiff Vilhauer and the Washington Class members.

                                        4          724.    Plaintiff Vilhauer and the Washington Class members suffered ascertainable loss

                                        5   and actual damages as a direct and proximate result of Toyota’s misrepresentations and its

                                        6   concealment of and failure to disclose material information. Plaintiff Vilhauer and the Washington

                                        7   Class members who purchased or leased the RAV4s would not have purchased or leased them or

                                        8   would have paid significantly less for them if the fuel tank defect had been disclosed.

                                        9          725.    Toyota had an ongoing duty to Plaintiff Vilhauer and the Washington Class to
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   refrain from unfair and deceptive practices under the Washington CPA.
      San Francisco, CA 94111




                                       11          726.    Toyota’s violations present a continuing risk to Plaintiff Vilhauer, the Washington
           (415) 788-4220




                                       12   Class, and the general public. Toyota’s unlawful acts and practices complained of herein affect the

                                       13   public interest.

                                       14          727.    Pursuant to Wash. Rev. Code § 19.86.090, Plaintiffs Vilhauer and the Washington

                                       15   Class seek an order enjoining Toyota’s unfair and/or deceptive acts or practices, damages,

                                       16   punitive damages, and attorneys’ fees, costs, and any other just and proper relief available under

                                       17   the Washington CPA. Because Toyota’s actions were willful and knowing, Plaintiff’s damages

                                       18   should be trebled. Id.

                                       19                                 FIFTY-SIXTH CLAIM FOR RELIEF
                                                                                Breach of Express Warranty
                                       20                            (WASH. REV. CODE §§ 62A.2-313 and 62A.2A-210)
                                                                     On Behalf of Jay Vilhauer and the Washington Class
                                       21
                                       22          728.    Plaintiff Vilhauer, individually and on behalf of the Washington Class, incorporates

                                       23   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       24   Complaint as if fully set forth herein.

                                       25          729.    Plaintiff Vilhauer brings this claim individually and on behalf of the Washington

                                       26   Class against Toyota.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          116
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 118 of 122



                                        1          730.    Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                        2   under Wash. Rev. Code §§ 62A.2-104(1) and 62A.2A-103(1)(t) and a “seller” of motor vehicles

                                        3   under § 62A.2-103(1)(d).

                                        4          731.    With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                        5   vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).

                                        6          732.    The RAV4s are and were at all relevant times “goods” within the meaning of

                                        7   Wash. Rev. Code §§62A.2-105(1) and 62A.2A-103(1)(h).

                                        8          733.    In connection with the purchase or lease of one of its new RAV4s, Toyota provides

                                        9   an express “New Vehicle Limited Warranty” (“NVLW”) for a period of 36 months or 36,000
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   miles, whichever occurs first. This NVLW exists to cover “repairs and adjustments needed to
      San Francisco, CA 94111




                                       11   correct defects in materials or workmanship of any part supplied by Toyota.” Toyota also warrants
           (415) 788-4220




                                       12   and represents in its marketing, specifications, and informational materials that the RAV4s fuel

                                       13   tank capacity is 14.5 gallons and that the RAV4s mileage range is 580 miles.

                                       14          734.    Toyota’s NVLW and warranties regarding the RAV4s fuel tank capacity and

                                       15   mileage range formed a basis of the bargain that was breached when Plaintiff Vilhauer and the

                                       16   Washington members purchased or leased the RAV4s with defects in the fuel tank that prevent the

                                       17   RAV4 fuel tank from filling to 14.5 gallons and limit the vehicles’ mileage range to significantly less

                                       18   than 580 miles.

                                       19          735.    Plaintiff Vilhauer and the Washington Class members experienced defects within

                                       20   the warranty period. Despite the existence of the NVLW, Toyota failed to inform Plaintiff

                                       21   Vilhauer and the Washington Class members that the RAV4s contain defectively designed fuel

                                       22   tanks that prevent the tanks from filling to capacity and prevent the vehicles from reaching the

                                       23   advertised 580 mileage range.

                                       24          736.    Toyota breached the express warranty promising to repair or adjust defects in

                                       25   materials or workmanship of any part supplied by Toyota. Toyota has not repaired or adjusted,

                                       26   and has been unable to repair or adjust, the RAV4s materials and workmanship defects.

                                       27          737.    Plaintiffs Vilhauer reported his fuel tank issue to Toyota. In addition, Toyota was

                                       28   provided with notice of these issues by numerous NHTSA and consumer complaints filed against


                                            CLASS ACTION COMPLAINT                          117
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 119 of 122



                                        1   it, including the instant Complaint and similar legal proceedings, and has actual knowledge of the

                                        2   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                        3   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                        4   driving distance.

                                        5               738.   As a direct and proximate result of Toyota’s breach of express warranties, Plaintiff

                                        6   Vilhauer and the Washington Class members have been damaged in an amount to be determined

                                        7   at trial.

                                        8                                FIFTY-SEVENTH CLAIM FOR RELIEF
                                                                       Breach of Implied Warranty of Merchantability
                                        9                             (WASH. REV. CODE §§ 62A.2-314 and 62A.2A-212)
                                                                      On Behalf of Jay Vilhauer and the Washington Class
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11               739.   Plaintiff Vilhauer, individually and on behalf of the Washington Class, incorporates
           (415) 788-4220




                                       12   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       13   Complaint as if fully set forth herein.

                                       14               740.   Plaintiff Vilhauer brings this claim individually and on behalf of the Washington

                                       15   Class against Toyota.

                                       16               741.   Toyota is and was at all relevant times a “merchant” with respect to motor vehicles

                                       17   under Wash. Rev. Code §§ 62A.2-104(1) and 62A.2A-103(1)(t) and a “seller” of motor vehicles

                                       18   under § 62A.2-103(1)(d).

                                       19               742.   With respect to leases, Toyota is and was at all relevant times a “lessor” of motor

                                       20   vehicles under Wash. Rev. Code § 62A.2A-103(1)(p).

                                       21               743.   The RAV4s are and were at all relevant times “goods” within the meaning of

                                       22   Wash. Rev. Code §§62A.2-105(1) and 62A.2A-103(1)(h).

                                       23               744.   A warranty that the RAV4s were in merchantable condition and fit for the ordinary

                                       24   purpose for which vehicles are used is implied by law pursuant Wash. Rev. Code §§ 62A.2-314 and

                                       25   62.2A-212.

                                       26               745.   The RAV4s, when sold or leased and at all times thereafter, were not in

                                       27   merchantable condition and are not fit for the ordinary purpose for which vehicles are used.

                                       28


                                            CLASS ACTION COMPLAINT                             118
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 120 of 122



                                        1   Specifically, the RAV4s are inherently defective in that their fuel tanks do not properly fill, and

                                        2   their mileage range is significantly diminished.

                                        3          746.    Plaintiff Vilhauer reported his fuel tank issue to Toyota. In addition, Toyota was

                                        4   provided with notice of these issues by numerous NHTSA and consumer complaints filed against

                                        5   it, including the instant Complaint and similar legal proceedings and has actual knowledge of the

                                        6   failure as evidenced by its public admission in December 2019 that the fuel tank shape of the

                                        7   RAV4s prevents full refueling by up to several gallons and impacts the RAV4’s total available

                                        8   driving distance.

                                        9          747.    As a direct and proximate result of Toyota’s breach of the implied warranty of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   merchantability, Plaintiff Vilhauer and the Washington Class members have been damaged in an
      San Francisco, CA 94111




                                       11   amount to be determined at trial.
           (415) 788-4220




                                       12                              FIFTY-EIGHTH CLAIM FOR RELIEF
                                                                                   Unjust Enrichment
                                       13                            On Behalf of Plaintiffs and the Nationwide Class
                                       14
                                       15          748.    Plaintiffs, individually and on behalf of the Nationwide Class, incorporate by

                                       16   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       17   Complaint as if fully set forth herein.

                                       18          749.    Plaintiffs brings this claim individually and on behalf of the Nationwide Class

                                       19   against Toyota.

                                       20          750.    Toyota has benefitted from selling and leasing at an unjust profit RAV4s with

                                       21   defective fuel tanks whose value was artificially inflated by Toyota’s concealment of the defect,

                                       22   and Plaintiffs and the Nationwide Class members overpaid for the vehicles.

                                       23          751.    Toyota has received and retained unjust benefits from Plaintiffs and the Nationwide

                                       24   Class members, and inequity has resulted.

                                       25          752.    It is inequitable and unconscionable for Toyota to retain these benefits.

                                       26          753.    Because Toyota concealed its fraud and deception, Plaintiffs and the Nationwide

                                       27   Class members were not aware of the true facts concerning the RAV4s and did not benefit from

                                       28   Toyota’s misconduct.


                                            CLASS ACTION COMPLAINT                             119
                                              Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 121 of 122



                                        1               754.    Toyota knowingly accepted the unjust benefits of its fraudulent conduct.

                                        2               755.    As a result of Toyota’s misconduct, the amount of its unjust enrichment should be

                                        3   disgorged and returned to Plaintiffs and the Nationwide Class members, in an amount to be proven

                                        4   at trial.

                                        5                                              PRAYER FOR RELIEF

                                        6               WHEREFORE, Plaintiffs, on behalf of themselves and the Nationwide Class and

                                        7   Subclasses, request that the Court order the following relief and enter judgment against Toyota as

                                        8   follows:

                                        9               A.      an Order certifying the proposed Class under Fed. R. Civ. Proc. 23;
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10               B.      an Order appointing Plaintiffs to represent the Nationwide Class and Subclasses;
      San Francisco, CA 94111




                                       11               C.      a declaration that Toyota engaged in the illegal conduct alleged herein;
           (415) 788-4220




                                       12               D.      an Order that Toyota be permanently enjoined from its improper activities and

                                       13                       conduct described herein;

                                       14               E.      a Judgment awarding Plaintiffs and the Nationwide Class and Subclasses restitution

                                       15                       and disgorgement of all compensation obtained by Toyota from its wrongful conduct;

                                       16               F.      a Judgment awarding Plaintiffs and the Nationwide Class and Subclasses

                                       17                       compensatory damages and punitive damages, where available, in an amount to be

                                       18                       proven at trial;

                                       19               G.      Prejudgment and post-judgment interest at the maximum allowable rate;

                                       20               H.      an Order awarding Plaintiffs and the Nationwide Class and Subclasses reasonable

                                       21                       litigation expenses, costs, and attorneys’ fees;

                                       22               I.      an Order awarding such other injunctive and declaratory relief as is necessary to

                                       23                       protect the interests of Plaintiffs and the Nationwide Class and Subclasses; and

                                       24               J.      an Order awarding such other and further relief as the Court deems necessary, just,

                                       25                       and proper.

                                       26                                          DEMAND FOR JURY TRIAL

                                       27               Plaintiffs hereby demand a trial by jury for all claims and issues so triable.

                                       28


                                            CLASS ACTION COMPLAINT                               120
                                             Case 3:20-cv-01218-EMC Document 1 Filed 02/18/20 Page 122 of 122



                                        1   Dated: February 18, 2020          SCHUBERT JONCKHEER & KOLBE LLP
                                        2                                     ___/s/ Kathryn Y. McCauley
                                                                                    KATHRYN MCCAULEY
                                        3
                                        4                                     ROBERT C. SCHUBERT (No. 62684)
                                                                              DUSTIN L. SCHUBERT (No. 254876)
                                        5                                     NOAH M. SCHUBERT (No. 278696)
                                                                              KATHRYN Y. MCCAULEY (No. 265803)
                                        6
                                                                              Three Embarcadero Center, Suite 1650
                                        7                                     San Francisco, California 94111
                                                                              Telephone: (415) 788-4220
                                        8                                     Facsimile:    (415) 788-0161
                                        9                                     E-mail:       rschubert@sjk.law
                                                                                            dschubert@sjk.law
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                                                   nschubert@sjk.law
                                                                                            kmccualey@sjk.law
      San Francisco, CA 94111




                                       11
                                                                              Attorneys for Plaintiff and the Putative Class
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT             121
